Exhibit 10.35

CREDIT AGREEMENT

DATED AS OF MAY 16, 2007

KMG CHEMICALS, INC., KMG-BERNUTH, INC.,

and

WACHOVIA BANK, NATIONAL ASSOCIATION


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Article I

 

 

1

1.

 

DEFINITIONS

 

1

 

 

1.1

Defined Terms

 

1

 

 

1.2

Accounting Terms

 

26

 

 

1.3

UCC Terms

 

26

 

 

1.4

Construction of Terms

 

26

 

 

1.5

Computation of Time Periods

 

26

 

 

1.6

Computation of Margin and Financial Covenants

 

26

 

 

1.7

Reference to Borrowers, Borrower Parties and Bank Parties

 

26

 

 

1.8

Joint and Several Liability of Borrowers

 

27

 

 

1.9

Wachovia Swap Documents

 

28

 

 

1.10

Bank as Agent For Other Bank Parties

 

29

Article II

 

 

29

2.

 

THE REVOLVING LOAN

 

29

 

 

2.1

General Terms

 

29

 

 

2.2

Disbursement of the Revolving Loan

 

29

 

 

2.3

The Revolving Note

 

29

 

 

2.4

Interest Rate

 

30

 

 

2.5

Payments of Principal and Interest

 

30

 

 

2.6

Use of Proceeds

 

30

Article III

 

 

30

3.

 

LETTERS OF CREDIT

 

30

 

 

3.1

Issuance of Letters of Credit

 

30

 

 

3.2

Reimbursement and Other Payments

 

31

 

 

3.3

Additional Remedies

 

31

 

 

3.4

No Liability of Bank

 

32

 

 

3.5

Indemnification

 

32

Article IV

 

 

32

4.

 

THE TERM LOAN

 

32

 

 

4.1

Disbursement of the Term Loan

 

32

 

 

4.2

The Term Note

 

32

 

 

4.3

Interest Rate

 

32

 

 

4.4

Payments of Principal and Interest

 

33

 

 

4.5

Use of Proceeds

 

33

Article V

 

 

33

5.

 

PAYMENTS, ADDITIONAL COSTS, ETC.

 

33

 

 

5.1

Payment to Bank

 

33

 

 

5.2

Late Payments

 

34

 

 

5.3

Prepayment

 

34

 

 

5.4

Default Rate

 

34

 

 

5.5

No Setoff or Deduction

 

34

 

 

5.6

Payment on Non-Business Day; Payment Computations

 

35

 

 

5.7

Indemnification

 

35

 

 

5.8

360-Day Year

 

35

 

 

5.9

No Requirement to Actually Obtain Funds

 

35

 

i


--------------------------------------------------------------------------------


 

 

5.10

Usury Limitation

 

35

Article VI

 

 

36

6.

 

CONDITIONS PRECEDENT

 

36

 

 

6.1

Documents Required for the Closing

 

36

 

 

6.2

Certain Events Required for Closing and for all Advances

 

37

 

 

6.3

Legal Matters

 

38

 

 

6.4

Election to Make Advances Prior to Satisfaction of Conditions Precedent

 

38

Article VII

 

 

38

7.

 

COLLATERAL SECURITY

 

38

 

 

7.1

Grant of Lien

 

38

 

 

7.2

Maintenance of Lien.

 

39

Article VIII

 

 

39

8.

 

REPRESENTATIONS AND WARRANTIES

 

39

 

 

8.1

Existence

 

39

 

 

8.2

Authority

 

39

 

 

8.3

Name

 

40

 

 

8.4

Material Contracts

 

40

 

 

8.5

Consents or Approvals

 

40

 

 

8.6

Violations or Actions Pending

 

40

 

 

8.7

Affiliates

 

41

 

 

8.8

Existing Indebtedness

 

41

 

 

8.9

Defaults Under Material Contracts

 

41

 

 

8.10

Tax Returns

 

41

 

 

8.11

Financial Statements

 

41

 

 

8.12

Good and Marketable Title

 

41

 

 

8.13

Real Property Locations

 

41

 

 

8.14

Solvency

 

41

 

 

8.15

ERISA

 

41

 

 

8.16

Priority of Liens

 

42

 

 

8.17

Patents, Copyrights, Etc

 

42

 

 

8.18

Accuracy of Documents

 

42

 

 

8.19

Environmental Matters

 

42

 

 

8.20

Full Disclosure

 

42

 

 

8.21

Regulated Industries

 

42

 

 

8.22

Insurance

 

43

 

 

8.23

Anti-Terrorism Laws

 

43

 

 

8.24

Securities Laws

 

43

 

 

8.25

Continuing Effectiveness

 

44

Article IX

 

 

44

9.

 

BORROWER’S COVENANTS

 

44

 

 

9.1

Affirmative Covenants

 

44

 

 

9.2

Negative Covenants

 

47

 

 

9.3

Financial Covenants

 

49

 

 

9.4

Insurance Covenants

 

50

 

 

9.5

Borrower’s General Covenants and Agreements Pertaining to the Collateral

 

50

 

ii


--------------------------------------------------------------------------------


 

 

9.6

Collection of Accounts; Segregation of Proceeds, Etc.

 

51

 

 

9.7

Collection Methods

 

52

 

 

9.8

Verification of Accounts

 

52

 

 

9.9

Notice Regarding Disputed Accounts

 

52

 

 

9.10

Records, Schedules and Assignments

 

52

 

 

9.11

Visitation

 

52

 

 

9.12

Use of Tangible Property

 

52

 

 

9.13

Collateral Evidenced by Instruments or Documents

 

53

 

 

9.14

Maintaining Bank Accounts

 

53

 

 

9.15

Filing Fees and Taxes

 

53

 

 

9.16

Underlying Documentation

 

53

 

 

9.17

Further Assurances

 

53

Article X

 

 

54

10.

 

DEFAULT

 

54

 

 

10.1

Events of Default

 

54

 

 

10.2

No Advances After Default

 

56

 

 

10.3

Acceleration

 

56

 

 

10.4

General Remedies

 

56

 

 

10.5

Bank’s Additional Rights and Remedies

 

56

 

 

10.6

Right of Set-Off

 

58

 

 

10.7

No Limitation on Rights and Remedies

 

58

 

 

10.8

Repossession of the Collateral; Care and Custody of the Collateral, Etc

 

59

 

 

10.9

Application of Proceeds

 

59

 

 

10.10

Attorney-in-Fact

 

59

 

 

10.11

Default Costs

 

61

Article XI

 

 

61

11.

 

MISCELLANEOUS

 

61

 

 

11.1

Termination of Bank’s Lien

 

61

 

 

11.2

Construction

 

61

 

 

11.3

Indemnity

 

62

 

 

11.4

Bank’s Consent

 

62

 

 

11.5

Enforcement and Waiver by Bank

 

62

 

 

11.6

No Representation, Assumption, or Duty

 

62

 

 

11.7

Expenses of Bank

 

62

 

 

11.8

Attorneys’ Fees

 

63

 

 

11.9

Exclusiveness

 

63

 

 

11.10

WAIVER OF PUNITIVE DAMAGES

 

63

 

 

11.11

Waiver and Release by Borrower

 

63

 

 

11.12

Limitation on Waiver of Notice, Etc

 

63

 

 

11.13

Additional Costs

 

64

 

 

11.14

Illegality and Impossibility

 

64

 

 

11.15

Participation

 

64

 

 

11.16

Binding Effect, Assignment

 

64

 

 

11.17

Entire Agreement, Amendments

 

65

 

 

11.18

Severability

 

65

 

 

11.19

Headings

 

65

 

iii


--------------------------------------------------------------------------------


 

 

11.20

Counterparts

 

65

 

 

11.21

Seal

 

65

Article XII

 

 

65

12.

 

SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES

 

65

 

 

12.1

Notices

 

65

 

 

12.2

Governing Law

 

66

 

 

12.3

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.

 

66

 

 

EXHIBIT A FORM OF COLLATERAL REPORT

 

 

 

 

EXHIBIT B FORM OF COMPLIANCE CERTIFICATE

 

 

 

 

EXHIBIT C FORM OF NOTICE OF BORROWING

 

 

 

 

EXHIBIT D FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 

 

EXHIBIT E PERMITTED LIENS

 

 

 

 

SCHEDULE 6.2(F) PENDING LITIGATION

 

 

 

 

SCHEDULE 8.3 LIST OF NAMES USED BY BORROWER AND PERSONS ACQUIRED IN LAST SIX
YEARS

 

 

 

 

SCHEDULE 8.4 MATERIAL CONTRACTS

 

 

 

 

SCHEDULE 8.7 AFFILIATES

 

 

 

 

SCHEDULE 8.13 LISTING OF REAL PROPERTY OWNED OR LEASED BY BORROWER

 

 

 

 

SCHEDULE 8.17 INTELLECTUAL PROPERTY

 

 

 

 

SCHEDULE 9.3(G) LISTING OF AGREEMENTS CURRENTLY IN EFFECT WITH AFFILIATES AND
PERMITTED POST-CLOSING

 

 

 

 

SCHEDULE 9.5(A) LISTING OF LOCATIONS OF COLLATERAL

 

 

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of May 16, 2007, is made by
and among KMG CHEMICALS, INC., a Texas corporation (“KMG Chemicals”),
KMG-BERNUTH, INC., a Delaware corporation (“KMG-Bernuth”) (KMG Chemicals and
KMG-Bernuth hereinafter referred to as the “Borrowers”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association (the “Bank”).  As used
herein, capitalized words and phrases shall have the meanings ascribed thereto
in Article I of this Agreement.

W I T N E S S E T H:

WHEREAS, Borrowers have requested that Bank extend and continue to extend
certain credit to Borrowers, and Bank is willing to do so on the condition that,
among other things, Borrowers enter into this Agreement, and, subject to the
terms and conditions of this Agreement, Bank has agreed to extend to Borrowers
(i) a revolving loan of up to $8,000,000.00 (with a sublimit for standby/trade
letters of credit in the maximum amount of $1,000,000.00); and (ii) a term loan
of up to $8,400,000.00.

NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties hereto agree as follows:


ARTICLE I

1.                                       DEFINITIONS.

1.1                                 Defined Terms.  As used herein, the
following terms shall have the meanings set forth below (such meanings to be
equally applicable to the singular and plural forms thereof):

“Acquisition” means any acquisition (whether in a single transaction or series
of related transactions) of (i) any going business, or all or substantially all
of the assets of any Person, whether through purchase, merger or otherwise; or
(ii) Equity Interests of any Person of five percent (5%) or more of the Equity
Interests or Voting Power of such Person.

“Adjusted LIBOR Market Index Rate” means an interest rate equal to the sum of
(i) the LIBOR Market Index Rate, plus (ii) the Margin.

“Adjusted LIBOR Rate” means, for each respective LIBOR Rate Interest Period, an
interest rate equal to the sum of (i) the applicable LIBOR Rate, plus (ii) the
Margin.

“Advance” means each loan of money or credit made or extended to or for the
benefit of Borrower by Bank pursuant to this Agreement.

“Affiliate” means, with respect to any applicable Person, (a) any officers or
directors of such Person, (b) any Subsidiary of such Person, or (c) any other
Person that has a relationship with the applicable Person whereby either of such
Persons directly or indirectly controls or is controlled by or is under common
control with the other of such Persons.  The term “control” means the
possession, directly or indirectly, of the power, whether or not exercised, to
direct or

1


--------------------------------------------------------------------------------


cause the direction of the management or policies of any Person, whether through
ownership of voting securities, by contract or otherwise.

“AGREEMENT” MEANS THIS CREDIT AGREEMENT, AS AMENDED OR SUPPLEMENTED FROM TIME TO
TIME.

“AMORTIZATION EXPENSE” MEANS THE AMORTIZATION EXPENSE OF AN APPLICABLE PERSON
FOR THE APPLICABLE PERIOD (TO THE EXTENT INCLUDED IN THE COMPUTATION OF NET
INCOME), ACCORDING TO GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

“ANNUALIZED ROLLING PERIOD” MEANS THE PERIOD FROM THE DATE ONE YEAR PRIOR TO THE
APPLICABLE DATE THROUGH THE APPLICABLE DATE.

“ANTI-TERRORISM LAWS” MEANS ANY LAWS RELATING TO TERRORISM OR MONEY LAUNDERING,
INCLUDING EXECUTIVE ORDER NO. 13224 AND THE USA PATRIOT ACT.

“ASSET DISPOSITION” MEANS ANY SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF
ANY ASSETS, BUSINESS UNITS OR OTHER PROPERTIES (INCLUDING ANY INTERESTS IN
PROPERTY OR SECURITIES), EXCLUDING (I) SALES OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS, AND (II) THE SALE OR EXCHANGE OF USED OR OBSOLETE EQUIPMENT TO THE
EXTENT (X) THE PROCEEDS OF SUCH SALE ARE APPLIED TOWARDS, OR SUCH EQUIPMENT IS
EXCHANGED FOR, SIMILAR REPLACEMENT EQUIPMENT, OR (Y) SUCH EQUIPMENT IS NO LONGER
USEFUL FOR THE OPERATIONS IN THE ORDINARY COURSE OF BUSINESS.

“ASSIGNED AGREEMENTS” MEANS ALL LEASES, CONTRACTS, AGREEMENTS, DOCUMENTS,
INSTRUMENTS AND CHATTEL PAPER INCLUDED IN THE COLLATERAL.

“ASSIGNMENT OF CLAIMS ACT” MEANS THE ASSIGNMENT OF CLAIMS ACT, AS AMENDED (31
U.S.C. SECTIONS 3727 ET. SEQ. AND 41 U.S.C. SECTIONS 15 ET. SEQ.).

“ATTORNEYS’ FEES” MEANS ATTORNEYS’ FEES ACTUALLY INCURRED AT ORDINARY AND
CUSTOMARY RATES.

“AVAILABLE AMOUNT” OF ANY LETTER OF CREDIT MEANS, AT ANY TIME, THE MAXIMUM
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT AT SUCH TIME.

“BANK” MEANS WACHOVIA BANK, NATIONAL ASSOCIATION, A NATIONAL BANKING
ASSOCIATION.

“BANK PARTIES” MEANS BANK AND ANY AFFILIATE OF BANK THAT IS NOW OR HEREAFTER
BECOMES A PARTY TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY WACHOVIA SWAP
DOCUMENT.

“BANK’S LIEN” MEANS THE LIEN GRANTED TO BANK BY ANY BORROWER PARTY PURSUANT TO
THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS.

“BANKRUPTCY LAW” MEANS TITLE 11, U.S. CODE, OR ANY SIMILAR LAWS OF ANY
JURISDICTION FOR THE RELIEF OF DEBTORS, AND “BANKRUPTCY” MEANS THE COMMENCEMENT
OF ANY CASE OR OTHER ACTION FOR RELIEF UNDER BANKRUPTCY LAW.

“BORROWERS” MEANS KMG CHEMICALS AND KMG-BERNUTH.

2


--------------------------------------------------------------------------------


“BORROWER PARTIES” MEANS BORROWERS AND ANY OTHER PERSON THAT HEREAFTER BECOMES A
PARTY TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY WACHOVIA SWAP DOCUMENT,
AND WHICH PERSON IS RESPONSIBLE IN WHOLE OR IN PART FOR ANY OF THE OBLIGATIONS.

“BORROWER’S INTEREST” MEANS ALL RIGHT, TITLE AND INTEREST OF BORROWER OF
WHATEVER KIND, NATURE OR DESCRIPTION.

“BORROWER’S REPRESENTATIVES” MEANS THE PRESIDENT, CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER, AND CONTROLLER OF BORROWER, AND ANY OTHER PERSON DESIGNATED
BY BORROWER AS BORROWER’S REPRESENTATIVES UNDER THIS AGREEMENT.

“BORROWING BASE” MEANS, AT ANY TIME, THE AMOUNT COMPUTED ON THE COLLATERAL
REPORT MOST RECENTLY DELIVERED TO, AND ACCEPTED BY, BANK IN ACCORDANCE WITH THIS
AGREEMENT AND EQUAL TO THE AGGREGATE OF:

(A)                              EIGHTY PERCENT (80%) OF ELIGIBLE ACCOUNTS, PLUS

(B)                                FIFTY PERCENT (50%) OF ELIGIBLE INVENTORY
(BUT NOT MORE THAN $4,000,000.00).

“BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, A SUNDAY, A LEGAL HOLIDAY OR
A DAY ON WHICH BANKING INSTITUTIONS ARE AUTHORIZED OR REQUIRED BY LAW OR OTHER
GOVERNMENTAL ACTION TO CLOSE IN CHARLOTTE, NORTH CAROLINA OR NEW YORK, NEW YORK;
PROVIDED THAT IN THE CASE OF LIBOR RATE BORROWINGS SUCH DAY IS ALSO A DAY ON
WHICH DEALINGS BETWEEN BANKS ARE CARRIED ON IN U.S. DOLLAR DEPOSITS IN THE
LONDON INTERBANK MARKET.

“CAPITAL EXPENDITURES” MEANS THE SUM OF (I) ALL EXPENDITURES MADE BY A PERSON,
DIRECTLY OR INDIRECTLY FOR EQUIPMENT, FIXED ASSETS, REAL PROPERTY OR
IMPROVEMENTS, OR FOR REPLACEMENTS OR SUBSTITUTIONS THEREFORE OR ADDITIONS
THERETO, THAT SHOULD BE, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, REFLECTED AS ADDITIONS TO PROPERTY, PLANT OR EQUIPMENT ON A BALANCE
SHEET OF SUCH PERSON OR WHICH HAVE A USEFUL LIFE OF MORE THAN ONE YEAR PLUS
(II) THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS (INCLUDING CAPITALIZED
LEASES) ASSUMED OR INCURRED IN CONNECTION WITH ANY SUCH EXPENDITURES.

“CAPITALIZED LEASE” MEANS A LEASE THAT IS REQUIRED TO BE CAPITALIZED FOR
FINANCIAL REPORTING PURPOSES IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.

“CASH COLLATERAL ACCOUNT” MEANS THE SPECIAL CASH COLLATERAL ACCOUNT ESTABLISHED
PURSUANT TO SECTION 3.3 OF THIS AGREEMENT.

“CASH MANAGEMENT AGREEMENT” MEANS ANY AND ALL CASH MANAGEMENT OR SIMILAR
AGREEMENTS ENTERED INTO OR IN EFFECT BETWEEN BORROWER AND BANK DURING THE TERM
OF THIS AGREEMENT.

“CASUALTY OR CONDEMNATION EVENT” MEANS, WITH RESPECT TO ANY PROPERTY OF
BORROWER, ANY LOSS OF, DAMAGE TO OR CONDEMNATION OR OTHER TAKING OF, SUCH
PROPERTY FOR WHICH BORROWER IS ENTITLED TO RECEIVE, OR RECEIVES, INSURANCE
PROCEEDS, CONDEMNATION PROCEEDS OR OTHER SIMILAR PROCEEDS OR AWARDS.

3


--------------------------------------------------------------------------------


“CHANGE IN CONTROL” MEANS AN EVENT OR SERIES OF EVENTS BY WHICH (A) (I) ANY
PERSON OR GROUP OF PERSONS ACTING IN CONCERT OR OTHER GROUP SHALL, AS A RESULT
OF A TENDER OR EXCHANGE OFFER, OPEN MARKET PURCHASES, PRIVATELY NEGOTIATED
PURCHASES OR OTHERWISE, HAVE BECOME, AFTER THE DATE HEREOF, THE “BENEFICIAL
OWNER” (WITHIN THE MEANING OF SUCH TERM UNDER RULE 13D-3 UNDER THE EXCHANGE ACT)
OF EQUITY INTERESTS OF BORROWER REPRESENTING VOTING POWER HAVING THE RIGHT TO
ELECT AT LEAST 50% OF THE MEMBERS OF THE GOVERNING BODY OF BORROWER; OR (II) THE
GOVERNING BODY OF KMG CHEMICALS SHALL CEASE TO CONSIST OF A MAJORITY OF THE
INDIVIDUALS WHO CONSTITUTED THE GOVERNING BODY OF KMG CHEMICALS AS OF THE DATE
HEREOF OR WHO SHALL HAVE BECOME A MEMBER THEREOF SUBSEQUENT TO THE DATE HEREOF
AFTER HAVING BEEN NOMINATED, OR OTHERWISE APPROVED IN WRITING, BY AT LEAST A
MAJORITY OF INDIVIDUALS WHO CONSTITUTE THE GOVERNING BODY OF KMG CHEMICALS AS OF
THE DATE HEREOF; OR (B) BORROWER SHALL CEASE TO OWN AT LEAST 99% OF THE EQUITY
INTERESTS AND VOTING POWER OF KMEX.

“CLOSING” MEANS THE TIME AND PLACE OF ACTUAL EXECUTION AND DELIVERY OF THIS
AGREEMENT AND, EXCEPT AS WAIVED BY BANK, THE OTHER DOCUMENTS, INSTRUMENTS AND
THINGS REQUIRED BY SECTION 6.1 HEREOF.

“CLOSING CERTIFICATES” MEANS CERTIFICATES OF EVEN DATE HEREWITH, SIGNED BY A
DULY AUTHORIZED REPRESENTATIVE OF EACH BORROWER.

“COLLATERAL” MEANS ALL OF THE ASSETS OF BORROWERS OF EVERY KIND, NATURE AND
DESCRIPTION, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED (OTHER
THAN THE EXCLUDED COLLATERAL AND INTERESTS IN ANY WACHOVIA DOCUMENTS), AND
INCLUDING THE FOLLOWING:

(A)                              ALL AMOUNTS THAT MAY BE OWING FROM TIME TO TIME
BY BANK TO BORROWER IN ANY CAPACITY, INCLUDING, WITHOUT LIMITATION, ANY BALANCE
OR SHARE BELONGING TO BORROWER, OF ANY DEPOSIT ACCOUNTS OR OTHER ACCOUNT WITH
BANK;

(B)                                THE PLEDGED COLLATERAL;

(C)                                ALL OF BORROWERS’ ASSETS WHICH ARE OR MAY BE
SUBJECT TO ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE, TOGETHER WITH ALL
REPLACEMENTS THEREFORE, ADDITIONS AND ACCESSIONS THERETO, AND PROCEEDS
(INCLUDING, BUT WITHOUT LIMITATION, INSURANCE PROCEEDS) AND PRODUCTS THEREOF,
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:

(1)                                  ACCOUNTS;

(2)                                  CHATTEL PAPER;

(3)                                  COMMERCIAL TORT CLAIMS;

(4)                                  DEPOSIT ACCOUNTS;

(5)                                  DOCUMENTS;

(6)                                  EQUIPMENT;

(7)                                  GENERAL INTANGIBLES;

4


--------------------------------------------------------------------------------


(8)                                  GOODS;

(9)                                  INSTRUMENTS;

(10)                            INTELLECTUAL PROPERTY RIGHTS;

(11)                            INVENTORY;

(12)                            INVESTMENT PROPERTY;

(13)                            LETTER-OF-CREDIT RIGHTS;

(14)                            PAYMENT INTANGIBLES;

(15)                            SOFTWARE;

(16)                            SUPPORTING OBLIGATIONS;

(17)                            RIGHTS AS SELLER OF GOODS AND RIGHTS TO RETURNED
OR REPOSSESSED GOODS;

(18)                            ALL EXISTING AND FUTURE LEASES AND USE
AGREEMENTS OF PERSONAL PROPERTY ENTERED INTO BY BORROWER AS LESSOR WITH OTHER
PERSONS AS LESSEES, INCLUDING WITHOUT LIMITATION THE RIGHT TO RECEIVE AND
COLLECT ALL RENTALS AND OTHER MONIES, INCLUDING SECURITY DEPOSITS, AT ANY TIME
PAYABLE UNDER SUCH LEASES AND AGREEMENTS;

(19)                            ANY EXISTING AND FUTURE LEASES AND USE
AGREEMENTS OF PERSONAL PROPERTY ENTERED INTO BY BORROWER AS LESSEE WITH OTHER
PERSONS AS LESSORS, INCLUDING WITHOUT LIMITATION THE LEASEHOLD INTEREST OF
BORROWER IN SUCH PROPERTY, AND ALL OPTIONS TO PURCHASE SUCH PROPERTY OR TO
EXTEND ANY SUCH LEASE OR AGREEMENT;

(20)                            FIXTURES;

(21)                            ALL MONEYS OF BORROWER AND ALL BANK ACCOUNTS,
DEPOSIT ACCOUNTS, LOCK BOXES AND OTHER ACCOUNTS IN WHICH SUCH MONEYS MAY AT ANY
TIME BE ON DEPOSIT OR HELD AND ALL INVESTMENTS OR SECURITIES IN WHICH SUCH
MONEYS MAY AT ANY TIME BE INVESTED AND ALL CERTIFICATES, INSTRUMENTS AND
DOCUMENTS FROM TIME TO TIME REPRESENTING OR EVIDENCING ANY OF THE SAME;

(22)                            ALL CLAIMS OF BORROWER IN ANY PENDING LITIGATION
AND/OR CLAIMS FOR ANY INSURANCE PROCEEDS;

(D)                               ALL RECORDS PERTAINING TO ANY OF THE
COLLATERAL;

(E)                                 ANY AND ALL OTHER ASSETS OF ANY BORROWER
PARTY OF ANY KIND, NATURE, OR DESCRIPTION AND WHICH ARE INTENDED TO SERVE AS
COLLATERAL FOR THE LOANS UNDER ANY ONE OR MORE OF THE SECURITY DOCUMENTS; AND

(F)                                 ALL INTEREST, DIVIDENDS, PROCEEDS, PRODUCTS,
RENTS, ROYALTIES, ISSUES AND PROFITS OF ANY OF THE PROPERTY DESCRIBED ABOVE,
INCLUDING, WITHOUT LIMITATION, ALL MONIES DUE AND

5


--------------------------------------------------------------------------------


TO BECOME DUE WITH RESPECT TO SUCH PROPERTY, TOGETHER WITH ALL RIGHT TO RECEIVE
THE SAME, AND ALL NOTES, CERTIFICATES OF DEPOSIT, CHECKS AND OTHER INSTRUMENTS
AND PROPERTY FROM TIME TO TIME DELIVERED TO OR OTHERWISE POSSESSED BY BANK FOR
OR ON BEHALF OF BORROWER PARTY IN SUBSTITUTION FOR OR IN ADDITION TO ANY OF SAID
PROPERTY.

“COLLATERAL REPORT” MEANS A FULLY COMPLETED AND DULY EXECUTED COLLATERAL REPORT
AND BORROWING BASE CERTIFICATE DELIVERED BY BORROWERS TO BANK AND IN THE FORM
ATTACHED HERETO AS EXHIBIT “A”.

“COMMITMENT FEE” MEANS A FEE TO BE PAID BY BORROWERS TO BANK AT OR PRIOR TO THE
CLOSING, IN THE AMOUNT OF $10,000.00.

“COMPLIANCE CERTIFICATE” MEANS A FULLY COMPLETED AND DULY EXECUTED CERTIFICATE
DELIVERED BY BORROWERS TO BANK AND IN THE FORM ATTACHED HERETO AS EXHIBIT “B”.

“Consolidated Basis” means the consolidation of the assets, liabilities, income
and losses, as applicable, of (i) Borrowers, and (ii) KMEX, provided that the
assets, liabilities, income and losses of KMEX shall be excluded from the
definition of “Consolidated Basis” at such time as consolidating statements
become available for KMEX and (i) the gross revenues of KMEX arising from sales
to any Person other than Borrowers for the trailing twelve (12) months exceeds
$2,000,000.00 or (ii) the Equity Owner’s Equity, as reflected on KMEX’s balance
sheet, is more than $5,000,000.00.  It is acknowledged that consolidating
statements for KMEX are not expected to be available in the reasonably
foreseeable future, but that such consolidating statements are expected to be
available for the period ended July 31, 2008 not later than forty-five (45) days
after the end of such period.

“CURRENT MATURITIES OF LONG-TERM INDEBTEDNESS” MEANS ALL PAYMENTS IN RESPECT OF
LONG-TERM INDEBTEDNESS THAT ARE REQUIRED TO BE MADE WITHIN ONE YEAR FROM THE
DATE OF DETERMINATION, WHETHER OR NOT THE OBLIGATION TO MAKE SUCH PAYMENTS WOULD
CONSTITUTE A CURRENT LIABILITY OF THE APPLICABLE PERSON UNDER GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, EXCLUDING, HOWEVER, ANY SUCH PAYMENT REQUIRED TO BE MADE
ON THE ULTIMATE MATURITY DATE OF SUCH INDEBTEDNESS.

“DEFAULT” MEANS THE OCCURRENCE OF AN EVENT DESCRIBED IN SECTION 10.1 HEREOF
REGARDLESS OF WHETHER THERE SHALL HAVE OCCURRED ANY PASSAGE OF TIME OR GIVING OF
NOTICE THAT WOULD BE NECESSARY IN ORDER TO CONSTITUTE SUCH EVENT AS AN EVENT OF
DEFAULT.

“DEFAULT COSTS” MEANS ALL INDEMNIFIED LOSSES INCURRED BY BANK BY REASON OF A
DEFAULT.

“DEFAULT RATE” MEANS A VARIABLE PER ANNUM RATE OF INTEREST EQUAL TO THE LESSER
OF (1) TWO PERCENT (2%) IN EXCESS OF THE INTEREST RATE OTHERWISE PAYABLE
HEREUNDER, OR (2) THE MAXIMUM RATE ALLOWED BY APPLICABLE LAWS.

“DEPOSIT ACCOUNTS” MEANS ALL BANK ACCOUNTS AND OTHER DEPOSIT ACCOUNTS AND LOCK
BOXES INCLUDED IN THE COLLATERAL OR ESTABLISHED FOR THE BENEFIT OF ANY BANK
PARTY PURSUANT TO THE TERMS OF ANY OF THE LOAN DOCUMENTS.

“DEPRECIATION EXPENSE” MEANS THE DEPRECIATION EXPENSE OF AN APPLICABLE PERSON
FOR THE APPLICABLE PERIOD (TO THE EXTENT INCLUDED IN THE COMPUTATION OF NET
INCOME), ACCORDING TO GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

6


--------------------------------------------------------------------------------


“DIVIDENDS” MEANS DIVIDENDS AND OTHER DISTRIBUTIONS TO THE EQUITY OWNERS OF ANY
APPLICABLE PERSON ON ACCOUNT OF OWING AN EQUITY INTEREST.

“EBIDA” MEANS, WITH RESPECT TO AN APPLICABLE PERSON FOR THE APPLICABLE PERIOD,
NET INCOME, PLUS THE SUM OF (WITHOUT DUPLICATION) INTEREST EXPENSE, AMORTIZATION
EXPENSE AND DEPRECIATION EXPENSE, ALL DETERMINED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES.

“EBITDA” MEANS, WITH RESPECT TO AN APPLICABLE PERSON FOR THE APPLICABLE PERIOD,
NET INCOME, PLUS THE SUM OF (WITHOUT DUPLICATION) INTEREST EXPENSE, INCOME TAX
EXPENSE, AMORTIZATION EXPENSE AND DEPRECIATION EXPENSE, ALL DETERMINED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

“ELIGIBLE ACCOUNT” MEANS, AT ANY TIME, AN ACCOUNT OF BORROWER THAT CONFORMS AND
CONTINUES TO CONFORM TO THE FOLLOWING CONDITIONS:

(A)                              THE ACCOUNT IS PART OF THE COLLATERAL AND
BANK’S LIEN HAS BEEN PERFECTED IN ACCORDANCE WITH APPLICABLE LAWS;

(B)                                ALL REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN THE LOAN DOCUMENTS WITH RESPECT TO SUCH ACCOUNT ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS;

(C)                                THE ACCOUNT AROSE FROM A BONA FIDE OUTRIGHT
SALE OF GOODS BY BORROWER OR FROM SERVICES PERFORMED BY BORROWER IN THE ORDINARY
COURSE OF BUSINESS, AND SUCH GOODS HAVE BEEN SHIPPED TO THE APPROPRIATE ACCOUNT
DEBTOR OR ITS DESIGNEES (OR THE SALE HAS OTHERWISE BEEN CONSUMMATED), OR THE
SERVICES HAVE BEEN FULLY PERFORMED FOR THE APPROPRIATE ACCOUNT DEBTOR;

(D)                               THE ACCOUNT IS BASED UPON AN ENFORCEABLE ORDER
OR CONTRACT, WRITTEN OR ORAL, FOR GOODS SHIPPED OR HELD FOR SERVICES PERFORMED
AND THE SAME WERE SHIPPED, HELD, OR PERFORMED IN ACCORDANCE WITH SUCH ORDER OR
CONTRACT;

(E)                                 THE TITLE OF BORROWER TO THE ACCOUNT IS
ABSOLUTE AND IS NOT SUBJECT TO ANY LIEN EXCEPT BANK’S LIEN;

(F)                                 THE AMOUNT SHOWN ON THE BOOKS OF BORROWER
AND ON ANY INVOICE OR STATEMENT DELIVERED TO BANK IS OWING TO BORROWER, LESS ANY
PARTIAL PAYMENT THAT HAS BEEN MADE THEREON BY ANY PERSON;

(G)                                THE ACCOUNT SHALL BE ELIGIBLE ONLY TO THE
EXTENT THAT IT IS NOT SUBJECT TO ANY CLAIM OF REDUCTION, COUNTERCLAIM, SET OFF,
RECOUPMENT, OR ANY CLAIM FOR CREDITS, ALLOWANCES, OR ADJUSTMENTS BY THE ACCOUNT
DEBTOR BECAUSE OF RETURN, INFERIOR, OR DAMAGED GOODS OR UNSATISFACTORY SERVICES,
OR FOR ANY OTHER REASON;

(H)                               THE ACCOUNT DEBTOR HAS NOT RETURNED OR REFUSED
TO RETAIN, OR OTHERWISE NOTIFIED BORROWER OF ANY DISPUTE CONCERNING, OR CLAIMED
NONCONFORMITY OF, ANY OF THE GOODS OR SERVICES FROM THE SALE OF WHICH THE
ACCOUNT AROSE;

7


--------------------------------------------------------------------------------


(I)                                    (I) WITH RESPECT TO ANY ACCOUNT GENERATED
FROM OTHER THAN SALES OF ANIMAL HEALTH PESTICIDES OR AGRICULTURAL CHEMICALS, THE
ACCOUNT IS DUE AND PAYABLE NOT MORE THAN THIRTY (30) DAYS FROM THE DATE OF THE
INVOICE THEREFOR AND IS NOT MORE THAN SIXTY (60) DAYS PAST DUE; AND (II) WITH
RESPECT TO ANY ACCOUNT GENERATED FROM SALES OF ANIMAL HEALTH PESTICIDES OR
AGRICULTURAL CHEMICALS, THE ACCOUNT IS DUE AND PAYABLE NOT MORE THAN NINETY (90)
DAYS FROM THE DATE OF THE INVOICE THEREFOR AND IS NOT MORE THAN SIXTY (60) DAYS
PAST DUE.

(J)                                   THE ACCOUNT DOES NOT ARISE OUT OF A
CONTRACT WITH, OR ORDER FROM, A ACCOUNT DEBTOR THAT, BY ITS TERMS, FORBIDS OR
MAKES VOID OR UNENFORCEABLE THE ASSIGNMENT BY BORROWER TO BANK OF THE ACCOUNT
ARISING WITH RESPECT THERETO;

(K)                               BORROWER HAS NOT RECEIVED ANY NOTE, TRADE
ACCEPTANCE, DRAFT OR OTHER INSTRUMENT WITH RESPECT TO, OR IN PAYMENT OF, THE
ACCOUNT NOR ANY CHATTEL PAPER WITH RESPECT TO THE GOODS GIVING RISE TO THE
ACCOUNT, UNLESS, IF ANY SUCH INSTRUMENT OR CHATTEL PAPER HAS BEEN RECEIVED,
BORROWER IMMEDIATELY NOTIFIES BANK AND ENDORSES OR ASSIGNS AND DELIVERS THE SAME
TO BANK;

(L)                                 BORROWER HAS NOT RECEIVED ANY NOTICE OF THE
DEATH OF THE ACCOUNT DEBTOR OR A PARTNER THEREOF; NOR OF THE DISSOLUTION,
TERMINATION OF EXISTENCE, INSOLVENCY, BUSINESS FAILURE, APPOINTMENT OF A
RECEIVER FOR ANY PART OF THE PROPERTY OF, ASSIGNMENT FOR THE BENEFIT OF
CREDITORS BY, OR THE FILING OF A PETITION IN BANKRUPTCY, OR THE COMMENCEMENT OF
ANY PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAWS BY OR AGAINST, THE
ACCOUNT DEBTOR.  UPON RECEIPT BY BORROWER OF ANY SUCH NOTICE, IT WILL
IMMEDIATELY GIVE BANK WRITTEN ADVICE THEREOF;

(M)                            THE ACCOUNT DEBTOR IS NOT A FOREIGN ENTITY;

(N)                               THE ACCOUNT DEBTOR IS NOT AN AFFILIATE OF
BORROWER;

(O)                               IF TEN PERCENT (10%) OR MORE OF THE ACCOUNTS
FROM THE ACCOUNT DEBTOR DO NOT QUALIFY AS ELIGIBLE ACCOUNTS HEREUNDER (UNLESS
THE FAILURE TO QUALIFY IS SOLELY BECAUSE OF CLAUSE (P) IMMEDIATELY FOLLOWING),
NONE OF SUCH ACCOUNT DEBTOR’S ACCOUNTS QUALIFY AS ELIGIBLE ACCOUNTS;

(P)                                 TO THE EXTENT THAT THE TOTAL ELIGIBLE
ACCOUNTS OF THE ACCOUNT DEBTOR REPRESENT MORE THAN TEN PERCENT (10%) OF THE
ELIGIBLE ACCOUNTS OF BORROWER AT ANY TIME, SUCH EXCESS SHALL BE DEEMED TO NOT
QUALIFY AS ELIGIBLE ACCOUNTS; AND

(Q)                               BANK HAS NOT DEEMED SUCH ACCOUNT INELIGIBLE
BECAUSE OF UNCERTAINTY ABOUT THE CREDITWORTHINESS OF THE ACCOUNT DEBTOR OR
BECAUSE BANK OTHERWISE CONSIDERS THE COLLATERAL VALUE THEREOF TO BANK TO BE
IMPAIRED OR ITS ABILITY TO REALIZE SUCH VALUE TO BE INSECURE.

IN THE EVENT OF ANY DISPUTE UNDER THE FOREGOING CRITERIA ABOUT WHETHER AN
ACCOUNT IS OR HAS CEASED TO BE AN ELIGIBLE ACCOUNT, THE DECISION OF BANK, TO BE
MADE IN BANK’S DISCRETION, SHALL CONTROL.

“ELIGIBLE INVENTORY” MEANS THE INVENTORY OF BORROWER WHICH IS EITHER RAW
MATERIALS, FINISHED GOODS OR WORK IN PROCESS, VALUED AT THE LESSER OF COST (AS
ESTABLISHED ON THE FIFO METHOD OF ACCOUNTING) OR FAIR MARKET VALUE, PROVIDED,
HOWEVER, THAT BANK MAY CONSIDER ANY OF THE FOLLOWING CLASSES OF INVENTORY NOT TO
BE ELIGIBLE INVENTORY:

8


--------------------------------------------------------------------------------


(A)                              INVENTORY WHICH IS NOT PART OF THE COLLATERAL,
OR WHICH IS PART OF THE COLLATERAL BUT WITH RESPECT TO WHICH BANK’S LIEN HAS NOT
BEEN PERFECTED IN ACCORDANCE WITH APPLICABLE LAWS.

(B)                                INVENTORY WITH RESPECT TO WHICH ANY
REPRESENTATION OR WARRANTY CONTAINED IN ANY OF THE LOAN DOCUMENTS HAS BEEN
BREACHED.

(C)                                INVENTORY CONSISTING OF “PERISHABLE
AGRICULTURAL COMMODITIES” WITHIN THE MEANING OF THE PERISHABLE AGRICULTURAL
COMMODITIES ACT OF 1930, AS AMENDED, AND THE REGULATIONS THEREUNDER, OR ON WHICH
A LIEN HAS ARISEN OR MAY ARISE IN FAVOR OF AGRICULTURAL PRODUCERS UNDER
COMPARABLE STATE OR LOCAL LAWS;

(D)                               INVENTORY LOCATED ON LEASEHOLDS IF THE VALUE
OF INVENTORY AT ANY PARTICULAR LEASEHOLD LOCATION IS MORE THAN $250,000.00, IF
THE LESSOR HAS NOT ENTERED INTO A CONSENT AND AGREEMENT PROVIDING BANK WITH THE
RIGHT TO RECEIVE NOTICE OF DEFAULT, THE RIGHT TO REPOSSESS SUCH INVENTORY AT ANY
TIME, AND SUCH OTHER RIGHTS AS MAY BE REQUIRED BY BANK;

(E)                                 INVENTORY TO WHICH THE TITLE OF BORROWER IS
NOT ABSOLUTE, OR WHICH IS SUBJECT TO ANY PRIOR LIEN, EXCEPT BANK’S LIEN;

(F)                                 INVENTORY THAT IS OBSOLETE, UNUSABLE OR
OTHERWISE UNAVAILABLE FOR SALE;

(G)                                INVENTORY CONSISTING OF PROMOTIONAL,
MARKETING, PACKAGING OR SHIPPING MATERIALS AND SUPPLIES;

(H)                               INVENTORY THAT FAILS TO MEET, IN ALL MATERIAL
RESPECTS, ALL STANDARDS IMPOSED BY ANY GOVERNMENTAL AGENCY, OR DEPARTMENT OR
DIVISION THEREOF, HAVING REGULATORY AUTHORITY OVER SUCH INVENTORY OR ITS USE AND
SALE;

(I)                                    INVENTORY THAT IS SUBJECT TO ANY
LICENSING, PATENT, ROYALTY, TRADEMARK, TRADE NAME OR COPYRIGHT AGREEMENT WITH
ANY THIRD PERSON FROM WHOM BORROWER HAS RECEIVED NOTICE OF A DISPUTE IN RESPECT
OF ANY SUCH AGREEMENT;

(J)                                   INVENTORY LOCATED OUTSIDE THE UNITED
STATES (EXCEPT AS MAY BE APPROVED BY BANK IN ITS DISCRETION);

(K)                               INVENTORY WITH A VALUE AT ANY PARTICULAR
LOCATION OF MORE THAN $250,000.00 THAT IS NOT IN THE POSSESSION OF OR UNDER THE
SOLE CONTROL OF BORROWER, UNLESS ALL PERSONS EXERCISING DOMINION OR CONTROL OVER
SUCH INVENTORY SHALL HAVE ENTERED INTO SUCH AGREEMENTS AS MAY BE REQUIRED BY
BANK, INCLUDING AGREEMENTS PROVIDING FOR THE RIGHT OF BANK TO REPOSSESS SUCH
INVENTORY AT ANY TIME AND SUCH OTHER RIGHTS AS MAY BE REQUIRED BY BANK;

(L)                                 INVENTORY IN TRANSIT (UNLESS OTHERWISE
DETERMINED TO BE ELIGIBLE BY BANK IN ITS DISCRETION AFTER A REQUEST FOR SUCH
DETERMINATION FROM BORROWER); AND

(M)                            INVENTORY RETURNED OR REPOSSESSED BY ACCOUNT
DEBTORS OTHER THAN INVENTORY THAT IS RESALABLE IN BORROWER’S ORDINARY COURSE OF
BUSINESS.

9


--------------------------------------------------------------------------------


ADDITIONALLY, BANK MAY EXCLUDE FROM ELIGIBLE INVENTORY ALL OR A PROPORTIONATE
PART OF ANY PARTICULAR PORTION OF BORROWER’S INVENTORY WHICH BANK DEEMS
INELIGIBLE BECAUSE ITS MARKET VALUE HAS DECLINED OR BECAUSE BANK OTHERWISE
CONSIDERS THE COLLATERAL VALUE THEREOF TO BANK TO BE IMPAIRED OR ITS ABILITY TO
REALIZE SUCH VALUE TO BE INSECURE.

“ENVIRONMENTAL LAWS” MEANS ALL LAWS OF ANY JURISDICTION RELATING TO THE
GOVERNANCE OR PROTECTION OF THE ENVIRONMENT, INCLUDING WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980
(“CERCLA”), AS AMENDED (42 U.S.C. SECTIONS 9601, ET SEQ.), THE HAZARDOUS
MATERIALS TRANSPORTATION ACT, AS AMENDED (49 U.S.C. SECTIONS 1801, ET SEQ.), THE
RESOURCE CONSERVATION AND RECOVERY ACT (“RCRA”), AS AMENDED (42 U.S.C. SECTIONS
6901, ET SEQ.), THE CLEAN WATER ACT, AS AMENDED (42 U.S.C. SECTIONS 7401, ET
SEQ.), THE TOXIC SUBSTANCES CONTROL ACT, AS AMENDED (15 U.S.C. SECTIONS 2601, ET
SEQ.).

“EQUITY AGREEMENTS” MEANS ANY AND ALL AGREEMENTS OF WHATEVER KIND BY, BETWEEN
AND AMONG BORROWER AND THE EQUITY OWNERS OF BORROWER, AND RELATING TO BORROWER’S
EQUITY INTERESTS.

“EQUITY INTERESTS” MEANS ANY AND ALL OWNERSHIP OR OTHER EQUITABLE INTERESTS IN
THE APPLICABLE PERSON, INCLUDING ANY INTEREST REPRESENTED BY ANY CAPITAL STOCK,
MEMBERSHIP INTEREST, PARTNERSHIP INTEREST, OR SIMILAR INTEREST, BUT SPECIFICALLY
EXCLUDING ANY INTEREST OF ANY PERSON SOLELY AS A CREDITOR OF THE APPLICABLE
PERSON.

“EQUITY OWNER” MEANS ANY PERSON OWNING AN EQUITY INTEREST.

“EQUITY OWNERS’ EQUITY” MEANS, AT ANY TIME, THE SUM OF THE FOLLOWING ACCOUNTS
SET FORTH IN A BALANCE SHEET OF AN APPLICABLE PERSON, ADJUSTED TO U.S. DOLLARS
BY MEANS OF APPLICABLE FOREIGN CURRENCY EXCHANGE RATES AND PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES:

(A)                              THE PAR OR STATED VALUE OF ALL OUTSTANDING
EQUITY INTERESTS;

(B)                                CAPITAL SURPLUS; AND

(C)                                RETAINED EARNINGS.

“ERISA” MEANS THE FEDERAL EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED AND IN EFFECT FROM TIME TO TIME, AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREOF.

“ERISA AFFILIATE” MEANS ANY PERSON THAT WOULD BE DEEMED TO BE UNDER “COMMON
CONTROL” WITH, OR A MEMBER OF THE SAME “CONTROLLED GROUP” AS, BORROWER PARTY OR
ANY OF ITS SUBSIDIARIES, WITHIN THE MEANING OF THE INTERNAL REVENUE CODE (AS
APPLICABLE TO PLANS) OR ERISA.

“ERISA EVENT” MEANS ANY OF THE FOLLOWING WITH RESPECT TO A PLAN: (I) A
REPORTABLE EVENT, (II) A COMPLETE OR PARTIAL WITHDRAWAL BY BORROWER OR ANY ERISA
AFFILIATE FROM A PLAN THAT RESULTS IN LIABILITY UNDER ERISA, OR THE RECEIPT BY
BORROWER OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN THAT IT IS
IN REORGANIZATION OR INSOLVENCY PURSUANT TO ERISA OR THAT IT INTENDS TO
TERMINATE OR HAS TERMINATED UNDER ERISA, (III) THE DISTRIBUTION BY BORROWER OR
ANY ERISA AFFILIATE UNDER ERISA OF A NOTICE OF INTENT TO TERMINATE ANY PLAN OR
THE TAKING OF ANY ACTION TO

10


--------------------------------------------------------------------------------


TERMINATE ANY PLAN, (IV) THE COMMENCEMENT OF PROCEEDINGS BY THE PBGC UNDER ERISA
FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY PLAN,
OR THE RECEIPT BY BORROWER OR ANY ERISA AFFILIATE OF A NOTICE FROM ANY
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY THE PBGC WITH RESPECT TO
SUCH MULTIEMPLOYER PLAN, (V) THE INSTITUTION OF A PROCEEDING BY ANY FIDUCIARY OF
ANY MULTIEMPLOYER PLAN AGAINST BORROWER OR ANY ERISA AFFILIATE TO ENFORCE
SECTION 515 OF ERISA, WHICH IS NOT DISMISSED WITHIN THIRTY (30) DAYS, (VI) THE
IMPOSITION UPON BORROWER OR ANY ERISA AFFILIATE OF ANY LIABILITY UNDER TITLE IV
OF ERISA, OTHER THAN FOR PBGC PREMIUMS DUE BUT NOT DELINQUENT UNDER ERISA, OR
THE IMPOSITION OR THREATENED IMPOSITION OF ANY LIEN UPON ANY ASSETS OF BORROWER
OR ANY ERISA AFFILIATE AS A RESULT OF ANY ALLEGED FAILURE TO COMPLY WITH THE
INTERNAL REVENUE CODE OR ERISA IN RESPECT OF ANY PLAN, (VII) THE ENGAGING IN OR
OTHERWISE BECOMING LIABLE FOR A NONEXEMPT PROHIBITED TRANSACTION BY BORROWER OR
ANY ERISA AFFILIATE, (VIII) A VIOLATION OF THE APPLICABLE REQUIREMENTS OF
SECTION 404 OR 405 OF ERISA OR THE EXCLUSIVE BENEFIT RULE UNDER SECTION 401(A)
OF THE INTERNAL REVENUE CODE BY ANY FIDUCIARY OF ANY PLAN FOR WHICH BORROWER OR
ANY OF ITS ERISA AFFILIATES MAY BE DIRECTLY OR INDIRECTLY LIABLE, OR (IX) THE
ADOPTION OF AN AMENDMENT TO ANY PLAN THAT, PURSUANT TO THE INTERNAL REVENUE CODE
OR ERISA, WOULD RESULT IN THE LOSS OF A TAX-EXEMPT STATUS OF THE TRUST OF WHICH
SUCH PLAN IS A PART OF, AND BORROWER OR AN ERISA AFFILIATE FAILS TO TIMELY
PROVIDE SECURITY TO SUCH PLAN IN ACCORDANCE WITH THE PROVISIONS OF ERISA.

“EVENT OF DEFAULT” MEANS THE OCCURRENCE OF AN EVENT DESCRIBED IN SECTION 10.1
HEREOF PROVIDED THAT THERE SHALL HAVE OCCURRED ANY PASSAGE OF TIME OR GIVING OF
NOTICE THAT WOULD BE NECESSARY IN ORDER TO CONSTITUTE SUCH EVENT AS AN EVENT OF
DEFAULT UNDER SECTION 10.1.

“EXCLUDED COLLATERAL” (I) ASSETS OF BORROWER TO THE EXTENT THE ASSIGNMENT
THEREOF IS RESTRICTED BY A CONTRACT OR APPLICABLE LAW AND WOULD NOT OTHERWISE BE
PERMITTED BY SECTION 9-408 OF THE UCC; (II) BORROWER’S REAL PROPERTY; AND (III)
UNTIL SUCH TIME AS BORROWER SHALL HAVE EXECUTED AND DELIVERED THE PATENT AND
TRADEMARK SECURITY AGREEMENT AS PROVIDED FOR IN SECTION 8.16 OF THIS AGREEMENT,
BORROWER’S PATENTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS, AND
ALL APPLICATIONS THEREFOR AND LICENSES THEREOF.

“EXISTING INDEBTEDNESS” MEANS INDEBTEDNESS OF BORROWERS AS REFLECTED ON THE MOST
RECENT FINANCIAL STATEMENTS, AND WHICH INDEBTEDNESS IS NOT BEING PAID OR
DEFEASED WITH THE PROCEEDS OF THE LOANS AT CLOSING.

“EXISTING INVESTMENTS” MEANS INVESTMENTS OF BORROWERS AS REFLECTED ON THE MOST
RECENT FINANCIAL STATEMENTS.

“EXTRAORDINARY RECEIPT” MEANS ANY CONSIDERATION RECEIVED BY OR PAID TO OR FOR
THE ACCOUNT OF AN APPLICABLE PERSON NOT IN THE ORDINARY COURSE OF BUSINESS,
INCLUDING, WITHOUT LIMITATION, PROCEEDS FROM DISPOSITIONS OF ASSETS OUTSIDE THE
ORDINARY COURSE OF BUSINESS, TAX REFUNDS, PENSION PLAN REVERSIONS, PROCEEDS OF
INSURANCE (OTHER THAN PROCEEDS OF BUSINESS INTERRUPTION INSURANCE TO THE EXTENT
SUCH PROCEEDS CONSTITUTE COMPENSATION FOR LOST EARNINGS), CONDEMNATION AWARDS
(AND PAYMENTS IN LIEU THEREOF) AND INDEMNITY PAYMENTS.

“FINANCIAL STATEMENTS” MEANS THE MOST RECENT FINANCIAL STATEMENTS AND THE INCOME
STATEMENTS, BALANCE SHEETS AND OTHER FINANCIAL STATEMENTS REQUIRED TO BE
DELIVERED BY BORROWERS IN ACCORDANCE WITH THIS AGREEMENT.

11


--------------------------------------------------------------------------------


“FINANCING STATEMENTS” MEANS THE UCC-1 FINANCING STATEMENTS (INCLUDING ANY
AMENDMENTS AND CONTINUATIONS) AND UCC-3 FINANCING STATEMENTS REQUIRED HEREUNDER
OR UNDER ANY OTHER SECURITY DOCUMENT.

“FISCAL YEAR” MEANS A TWELVE-MONTH PERIOD OF TIME COMMENCING ON THE FIRST DAY OF
AUGUST.

“FISCAL YEAR-END” MEANS THE END OF EACH FISCAL YEAR.

“FIXED CHARGE COVERAGE” MEANS THE QUOTIENT WHICH IS OBTAINED BY DIVIDING (I) THE
SUM OF EBIDA FOR THE 12-MONTH PERIOD PRECEDING THE APPLICABLE DATE, PLUS THE
LEASE AND RENTAL EXPENSE FOR THE 12-MONTH PERIOD PRECEDING THE APPLICABLE DATE,
BY (II) THE SUM OF THE CURRENT MATURITIES OF LONG-TERM INDEBTEDNESS AS OF THE
APPLICABLE DATE, PLUS THE INTEREST EXPENSE AND LEASE AND RENTAL EXPENSE FOR THE
12-MONTH PERIOD PRECEDING THE APPLICABLE DATE.

“FUNDED DEBT” MEANS AS OF AN APPLICABLE TIME, WITHOUT DUPLICATION, (A) ALL OF
THE INDEBTEDNESS OF THE APPLICABLE PERSON WHICH IS INDEBTEDNESS (I) FOR BORROWED
MONEY, OR (II) IN RESPECT OF ANY CAPITALIZED LEASE OR THE DEFERRED PURCHASE
PRICE OF PROPERTY, WHETHER OR NOT INTEREST-BEARING AND WHETHER OR NOT, IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CLASSIFIED AS A
CURRENT LIABILITY OR LONG-TERM INDEBTEDNESS AT SUCH DATE, AND WHETHER SECURED OR
UNSECURED, EXCLUDING, HOWEVER, (B) INDEBTEDNESS THAT IS (I) ACCOUNTS PAYABLE AND
ACCRUED EXPENSES AND OTHER SIMILAR CURRENT LIABILITIES INCURRED IN BORROWER’S
ORDINARY COURSE OF BUSINESS, AND (II) ALL INDEBTEDNESS OF OTHERS GUARANTEED BY
THE APPLICABLE PERSON.

“GENERALLY ACCEPTED ACCOUNTING PRINCIPLES” MEANS GENERALLY ACCEPTED PRINCIPLES
OF ACCOUNTING IN EFFECT FROM TIME TO TIME IN THE UNITED STATES APPLIED IN A
MANNER CONSISTENT WITH THOSE USED IN PREPARING SUCH FINANCIAL STATEMENTS AS HAVE
HERETOFORE BEEN FURNISHED TO BANK BY THE APPLICABLE PERSON.

“GOVERNING BODY” MEANS THE BOARD OF DIRECTORS OF A PERSON (OR ANY PERSON OR
GROUP OF PERSONS EXERCISING SIMILAR AUTHORITY).

“GOVERNMENTAL APPROVALS” MEANS ALL AUTHORIZATIONS, CONSENTS, APPROVALS, LICENSES
AND EXEMPTIONS OF, REGISTRATIONS AND FILINGS WITH, AND REPORTS TO, ANY
GOVERNMENTAL AUTHORITY.

“GOVERNMENTAL AUTHORITY” MEANS ANY NATION OR GOVERNMENT AND ANY POLITICAL
SUBDIVISION THEREOF, AND ANY ENTITY EXERCISING EXECUTIVE, LEGISLATIVE, JUDICIAL,
REGULATORY, OR ADMINISTRATIVE FUNCTIONS OF OR PERTAINING THERETO, WHICH HAS OR
ASSERTS JURISDICTION OVER BANK, BORROWER PARTIES, OR ANY PROPERTY OF ANY OF
THEM.

“HAZARDOUS MATERIALS” AND “HAZARDOUS SUBSTANCES” MEANS “HAZARDOUS MATERIALS” AND
“HAZARDOUS SUBSTANCES” AS DEFINED UNDER ANY APPLICABLE ENVIRONMENTAL LAW.

“INCOME TAX EXPENSE” MEANS THE INCOME TAX EXPENSE OF AN APPLICABLE PERSON FOR
THE APPLICABLE PERIOD (TO THE EXTENT INCLUDED IN THE COMPUTATION OF NET INCOME),
DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

12


--------------------------------------------------------------------------------


“INDEBTEDNESS” MEANS, WITH RESPECT TO ANY PERSON, ALL ITEMS OF INDEBTEDNESS,
OBLIGATION OR LIABILITY, WHETHER MATURED OR UNMATURED, LIQUIDATED OR
UNLIQUIDATED, DIRECT OR CONTINGENT, JOINT OR SEVERAL, INCLUDING, BUT WITHOUT
LIMITATION OR DUPLICATION:

(A)                              ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED
MONEY;

(B)                                ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY
BONDS, DEBENTURES, NOTES OR SIMILAR INSTRUMENTS, OR UPON WHICH INTEREST PAYMENTS
ARE CUSTOMARILY MADE;

(C)                                ALL INDEBTEDNESS GUARANTEED, DIRECTLY OR
INDIRECTLY, IN ANY MANNER, OR ENDORSED (OTHER THAN FOR COLLECTION OR DEPOSIT IN
THE ORDINARY COURSE OF BUSINESS) OR DISCOUNTED WITH RECOURSE;

(D)                               ALL INDEBTEDNESS IN EFFECT GUARANTEED,
DIRECTLY OR INDIRECTLY, THROUGH AGREEMENTS, CONTINGENT OR OTHERWISE:

(1)                                  TO PURCHASE SUCH INDEBTEDNESS; OR

(2)                                  TO PURCHASE, SELL OR LEASE (AS LESSEE OR
LESSOR) PROPERTY, PRODUCTS, MATERIALS OR SUPPLIES OR TO PURCHASE OR SELL
SERVICES, PRIMARILY FOR THE PURPOSE OF ENABLING THE DEBTOR TO MAKE PAYMENT OF
SUCH INDEBTEDNESS OR TO ASSURE THE OWNER OF THE INDEBTEDNESS AGAINST LOSS; OR

(3)                                  TO SUPPLY FUNDS TO OR IN ANY OTHER MANNER
INVEST IN THE DEBTOR;

(E)                                 ALL INDEBTEDNESS SECURED BY (OR WHICH THE
HOLDER OF SUCH INDEBTEDNESS HAS A RIGHT, CONTINGENT OR OTHERWISE, TO BE SECURED
BY) ANY LIEN UPON PROPERTY OWNED OR ACQUIRED SUBJECT THERETO, WHETHER OR NOT THE
LIABILITIES SECURED THEREBY HAVE BEEN ASSUMED; AND

(F)                                 ALL INDEBTEDNESS INCURRED AS THE LESSEE OF
GOODS OR SERVICES UNDER LEASES THAT, IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, SHOULD NOT BE REFLECTED ON THE LESSEE’S BALANCE SHEET.

“INDEMNIFIED LOSSES” MEANS ALL DAMAGES, DUES, PENALTIES, FINES, COSTS, AMOUNTS
PAID IN SETTLEMENT, TAXES, LOSSES, EXPENSES, AND FEES, INCLUDING COURT COSTS AND
ATTORNEYS’ FEES AND EXPENSES.

“INTEREST EXPENSE” MEANS THE INTEREST EXPENSE OF AN APPLICABLE PERSON FOR THE
APPLICABLE PERIOD (TO THE EXTENT INCLUDED IN THE COMPUTATION OF NET INCOME),
DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

“INTEREST RATE” MEANS THE ACTUAL INTEREST RATE AT WHICH ALL OR ANY PORTION OF
THE OUTSTANDING PRINCIPAL AMOUNT OF A NOTE BEARS INTEREST FROM TIME TO TIME
DURING THE TERM OF SUCH NOTE.

“INVESTMENT” MEANS ANY LOAN OR ADVANCE TO ANY PERSON, ANY PURCHASE OR OTHER
ACQUISITION OF ANY CAPITAL STOCK OR OTHER OWNERSHIP OR PROFIT INTEREST,
WARRANTS, RIGHTS, OPTIONS, OBLIGATIONS OR OTHER SECURITIES OF SUCH PERSON, ANY
CAPITAL CONTRIBUTION TO SUCH PERSON OR ANY OTHER INVESTMENT IN SUCH PERSON.

13


--------------------------------------------------------------------------------


“JURISDICTION” MEANS EACH AND EVERY NATION OR ANY POLITICAL SUBDIVISION THEREOF.

“KMEX” MEANS KMG DE MEXICO S.A. DE C.V., ORGANIZED UNDER THE LAWS OF MEXICO.

“KMEX PLANT” MEANS THE OPERATING FACILITY OWNED BY KMEX AND LOCATED IN
MATAMORAS, MEXICO.

“KMG-BERNUTH” MEANS KMG-BERNUTH, INC., A DELAWARE CORPORATION.

“KMG CHEMICALS” MEANS KMG CHEMICALS, INC., A TEXAS CORPORATION.

“LAWS” MEANS EACH AND ALL LAWS, TREATIES, ORDINANCES, STATUTES, RULES,
REGULATIONS, ORDERS, INJUNCTIONS, WRITS OR DECREES OF ANY GOVERNMENTAL
AUTHORITY, OR ANY COURT OR SIMILAR ENTITY ESTABLISHED BY ANY THEREOF, WHETHER
NOW IN EFFECT OR HEREAFTER ENACTED.

“LEASE AND RENTAL EXPENSE” MEANS THE LEASE AND RENTAL EXPENSE OF AN APPLICABLE
PERSON FOR THE APPLICABLE PERIOD (TO THE EXTENT INCLUDED IN THE COMPUTATION OF
NET INCOME), DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.

“LETTER OF CREDIT” MEANS EACH LETTER OF CREDIT ISSUED PURSUANT TO SECTION 3.1 OF
THIS AGREEMENT.

“LETTER OF CREDIT ADVANCES” MEANS ALL AMOUNTS OWING TO BANK UNDER ANY LETTER OF
CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL DRAFTS PAID BY BANK UNDER
ANY LETTER OF CREDIT AND WITH RESPECT TO WHICH AND TO THE EXTENT THAT BANK HAS
NOT BEEN REIMBURSED.

“LETTER OF CREDIT AGREEMENTS” MEANS THIS AGREEMENT AND ANY OTHER AGREEMENT OF
BORROWER WITH BANK AND RELATING TO BORROWER’S OBLIGATION TO REIMBURSE BANK WITH
RESPECT TO AMOUNTS PAID UNDER ANY LETTER OF CREDIT AND/OR THE GRANTING OF A LIEN
TO BANK TO SECURE ANY SUCH OBLIGATION, TOGETHER WITH ANY AND ALL EXTENSIONS,
REVISIONS, MODIFICATIONS OR AMENDMENTS AT ANY TIME MADE THERETO.

“LETTER OF CREDIT COMMITMENT” MEANS THE LESSER OF (I) ONE MILLION AND 00/100
DOLLARS ($1,000,000.00); OR (II) THE UNUSED REVOLVING LOAN COMMITMENT.

“LETTER OF CREDIT FACILITY FEE” MEANS AN ANNUAL FEE PAYABLE BY BORROWERS TO BANK
WITH RESPECT TO EACH LETTER OF CREDIT, SUCH FEE TO BE PAYABLE IN ADVANCE UPON
THE ISSUANCE OF SUCH LETTER OF CREDIT AND ON EACH ANNIVERSARY DATE OF ISSUANCE
THEREAFTER SO LONG AS SUCH LETTER OF CREDIT IS OUTSTANDING, AND EQUAL TO ONE
PERCENT (1.0%) OF THE AVAILABLE AMOUNT OF SUCH LETTER OF CREDIT (BUT NOT LESS
THAN $500.00).

“LIABILITIES” MEANS ALL INDEBTEDNESS THAT, IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, SHOULD BE CLASSIFIED AS LIABILITIES ON A BALANCE SHEET OF
A PERSON.

“LIBOR MARKET INDEX RATE” MEANS, FOR ANY DAY, THE RATE FOR ONE MONTH U.S. DOLLAR
DEPOSITS AS REPORTED ON TELERATE, PAGE 3750, AS OF 11:00 A.M. (LONDON TIME) ON
SUCH DAY, OR IF SUCH DAY IS NOT A LONDON BUSINESS DAY, THEN THE IMMEDIATELY
PRECEDING LONDON BUSINESS DAY (OR IF NOT SO REPORTED, THEN AS DETERMINED BY BANK
FROM ANOTHER RECOGNIZED SOURCE OR INTERBANK QUOTATION).

14


--------------------------------------------------------------------------------


“LIBOR RATE” MEANS, FOR THE APPLICABLE LIBOR RATE INTEREST PERIOD FOR EACH LIBOR
RATE BORROWING COMPRISING PART OF THE SAME BORROWING (INCLUDING CONVERSIONS,
EXTENSIONS AND RENEWALS), A PER ANNUM INTEREST RATE DETERMINED PURSUANT TO THE
FOLLOWING FORMULA:

LIBOR Rate =

 

London Interbank Offered Rate

 

 

1 - LIBOR Reserve Percentage

 

“LIBOR RATE BORROWING” MEANS A BORROWING BEARING INTEREST BASED AT A RATE
DETERMINED BY REFERENCE TO THE LIBOR RATE, EACH SUCH BORROWING TO BE IN THE
PRINCIPAL AMOUNT OF AT LEAST $200,000.00 OR ANY LARGER AMOUNT WHICH IS AN EVEN
MULTIPLE OF $100,000.00.

“LIBOR RATE INTEREST PERIOD” MEANS, AS TO EACH LIBOR RATE BORROWING, A PERIOD OF
ONE MONTH, TWO MONTHS OR THREE MONTHS, AS SELECTED PURSUANT TO A NOTICE OF
BORROWING OR A NOTICE OF CONVERSION/CONTINUATION, COMMENCING ON THE DATE OF THE
BORROWING (INCLUDING CONTINUATIONS, CONVERSIONS AND EXTENSIONS THEREOF);
PROVIDED, HOWEVER, (I) IF ANY LIBOR RATE INTEREST PERIOD WOULD END ON A DAY
WHICH IS NOT A BUSINESS DAY, SUCH LIBOR RATE INTEREST PERIOD SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY (EXCEPT THAT WHERE THE NEXT SUCCEEDING
BUSINESS DAY FALLS IN THE NEXT SUCCEEDING CALENDAR MONTH, THEN ON THE NEXT
PRECEDING BUSINESS DAY), (II) NO LIBOR RATE INTEREST PERIOD SHALL EXTEND BEYOND
THE MATURITY DATE OF THE APPLICABLE LOAN, AND (III) ANY LIBOR RATE INTEREST
PERIOD WITH RESPECT TO A LIBOR RATE BORROWING THAT BEGINS ON THE LAST BUSINESS
DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH LIBOR RATE INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE RELEVANT CALENDAR MONTH AT THE
END OF SUCH LIBOR RATE INTEREST PERIOD.

“LIBOR RESERVE PERCENTAGE” MEANS FOR ANY DAY, THAT PERCENTAGE (EXPRESSED AS A
DECIMAL) WHICH IS IN EFFECT FROM TIME TO TIME UNDER REGULATION D OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM (OR ANY SUCCESSOR), AS SUCH REGULATION
MAY BE AMENDED FROM TIME TO TIME OR ANY SUCCESSOR REGULATION, AS THE MAXIMUM
RESERVE REQUIREMENT (INCLUDING, WITHOUT LIMITATION, ANY BASIC, SUPPLEMENTAL,
EMERGENCY, SPECIAL, OR MARGINAL RESERVES) APPLICABLE WITH RESPECT TO
EUROCURRENCY LIABILITIES AS THAT TERM IS DEFINED IN REGULATION D (OR AGAINST ANY
OTHER CATEGORY OF LIABILITIES THAT INCLUDES DEPOSITS BY REFERENCE TO WHICH THE
INTEREST RATE OF LIBOR RATE BORROWINGS IS DETERMINED), WHETHER OR NOT BANK HAS
ANY EUROCURRENCY LIABILITIES SUBJECT TO SUCH RESERVE REQUIREMENT AT THAT TIME. 
LIBOR RATE BORROWINGS SHALL BE DEEMED TO CONSTITUTE EUROCURRENCY LIABILITIES AND
AS SUCH SHALL BE DEEMED SUBJECT TO RESERVE REQUIREMENTS WITHOUT BENEFITS OF
CREDITS FOR PRORATION, EXCEPTIONS OR OFFSETS THAT MAY BE AVAILABLE FROM TIME TO
TIME TO BANK.  THE LIBOR RATE SHALL BE ADJUSTED AUTOMATICALLY ON AND AS OF THE
EFFECTIVE DATE OF ANY CHANGE IN THE LIBOR RESERVE PERCENTAGE.

“LIEN” MEANS ANY MORTGAGE, PLEDGE, ENCUMBRANCE, CHARGE, SECURITY INTEREST, LIEN,
ASSIGNMENT OR OTHER ENCUMBRANCE, INCLUDING ANY CONDITIONAL SALE AGREEMENT OR
OTHER TITLE RETENTION AGREEMENT.

“LIQUID ASSETS” MEANS, AS OF AN APPLICABLE TIME, THE FOLLOWING, SO LONG AS THE
SAME IS NOT SUBJECT TO ANY LIEN NOR SUBJECT TO ANY RESTRICTION ON
TRANSFERABILITY, WHETHER IMPOSED UNDER APPLICABLE LAW, BY AGREEMENT, OR
OTHERWISE: (I) MARKETABLE DIRECT OBLIGATIONS ISSUED BY, OR UNCONDITIONALLY
GUARANTEED BY, THE UNITED STATES GOVERNMENT OR ISSUED BY ANY AGENCY THEREOF AND
BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES, IN EACH CASE MATURING
WITHIN ONE

15


--------------------------------------------------------------------------------


YEAR FROM THE APPLICABLE TIME; (II) CERTIFICATES OF DEPOSIT AND TIME DEPOSITS
HAVING MATURITIES OF SIX MONTHS OR LESS FROM THE APPLICABLE TIME AND ISSUED BY
ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
ANY STATE THEREOF HAVING COMBINED CAPITAL AND SURPLUS OF NOT LESS THAN
$500,000,000; (III) COMMERCIAL PAPER OF AN ISSUER RATED AT LEAST A-1 BY STANDARD
& POOR’S RATINGS SERVICES (“S&P”) OR P-1 BY MOODY’S INVESTOR’S SERVICE, INC.
(“MOODY’S”), OR CARRYING AN EQUIVALENT RATING BY A NATIONALLY RECOGNIZED RATING
AGENCY, IF BOTH OF THE TWO NAMED RATING AGENCIES CEASE PUBLISHING RATINGS OF
COMMERCIAL PAPER ISSUERS GENERALLY, AND MATURING WITHIN SIX MONTHS FROM THE
APPLICABLE TIME; (IV) SECURITIES WITH MATURITIES OF ONE YEAR OR LESS FROM THE
APPLICABLE TIME AND ISSUED OR FULLY GUARANTEED BY ANY STATE, COMMONWEALTH OR
TERRITORY OF THE UNITED STATES, BY ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
OF ANY SUCH STATE, COMMONWEALTH OR TERRITORY OR BY ANY FOREIGN GOVERNMENT, THE
SECURITIES OF WHICH STATE, COMMONWEALTH, TERRITORY, POLITICAL SUBDIVISION,
TAXING AUTHORITY OR FOREIGN GOVERNMENT (AS THE CASE MAY BE) ARE RATED AT LEAST A
BY S&P OR A BY MOODY’S; (V) SECURITIES WITH MATURITIES OF SIX MONTHS OR LESS
FROM THE APPLICABLE TIME AND BACKED BY STANDBY LETTERS OF CREDIT BY BANK OR ANY
COMMERCIAL BANK SATISFYING THE REQUIREMENTS OF CLAUSE (II) OF THIS DEFINITION;
(VI) SHARES OF MONEY MARKET MUTUAL OR SIMILAR FUNDS WHICH INVEST EXCLUSIVELY IN
ASSETS SATISFYING THE REQUIREMENTS OF CLAUSES (I) THROUGH (III) OF THIS
DEFINITION; AND (VII) PUBLICLY TRADED SECURITIES LISTED ON A NATIONALLY
RECOGNIZED SECURITIES EXCHANGE IN THE UNITED STATES.

“LOANS” MEANS THE LOANS AND OTHER EXTENSIONS OF CREDIT, IF ANY, BEING MADE BY
BANK TO BORROWERS PURSUANT TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO THE
REVOLVING LOAN, THE TERM LOAN AND THE LETTERS OF CREDIT.

“LOAN DOCUMENTS” MEANS THIS AGREEMENT, THE NOTES, THE SECURITY DOCUMENTS, THE
LETTER OF CREDIT AGREEMENTS, THE CLOSING CERTIFICATES, AND ANY AND ALL OTHER
AGREEMENTS, DOCUMENTS AND INSTRUMENTS OF ANY KIND EXECUTED OR DELIVERED IN
CONNECTION WITH, OR EVIDENCING, SECURING, GUARANTEEING OR RELATING TO, THE
LOANS, WHETHER HERETOFORE, SIMULTANEOUSLY HEREWITH OR HEREAFTER DELIVERED,
TOGETHER WITH ANY AND ALL EXTENSIONS, REVISIONS, MODIFICATIONS OR AMENDMENTS AT
ANY TIME MADE TO ANY OF THE FOREGOING (BUT SPECIFICALLY EXCLUDING ANY WACHOVIA
SWAP DOCUMENTS).

“LONDON INTERBANK OFFERED RATE” MEANS, FOR ANY LIBOR RATE BORROWING FOR ANY
LIBOR RATE INTEREST PERIOD THEREFOR, EITHER (A) THE RATE OF INTEREST PER ANNUM
DETERMINED BY BANK (ROUNDED UPWARD TO THE NEAREST 1/100 OF 1%) APPEARING ON THE
TELERATE PAGE 3750 (OR ANY SUCCESSOR PAGE) AS THE LONDON INTERBANK OFFERED RATE
FOR DEPOSITS IN DOLLARS AT APPROXIMATELY 11:00 A.M. (LONDON TIME), ON THE SECOND
FULL BUSINESS DAY PRECEDING THE FIRST DAY OF SUCH LIBOR RATE INTEREST PERIOD,
AND IN AN AMOUNT APPROXIMATELY EQUAL TO THE AMOUNT OF THE LIBOR RATE BORROWING
AND FOR A PERIOD APPROXIMATELY EQUAL TO SUCH LIBOR RATE INTEREST PERIOD, (B) IF
SUCH RATE IS FOR ANY REASON NOT AVAILABLE, THE RATE OF INTEREST PER ANNUM
DETERMINED BY BANK (ROUNDED UPWARD TO THE NEAREST 1/100 OF 1%) APPEARING ON
REUTERS SCREEN LIBO PAGE AS THE LONDON INTERBANK OFFERED RATE FOR DEPOSITS IN
DOLLARS AT APPROXIMATELY 11:00 A.M. (LONDON TIME), ON THE SECOND FULL BUSINESS
DAY PRECEDING THE FIRST DAY OF SUCH LIBOR RATE INTEREST PERIOD, AND IN AN AMOUNT
APPROXIMATELY EQUAL TO THE AMOUNT OF THE LIBOR RATE BORROWING AND FOR A PERIOD
APPROXIMATELY EQUAL TO SUCH LIBOR RATE INTEREST PERIOD (PROVIDED, HOWEVER, IF
MORE THAN ONE RATE IS SPECIFIED ON REUTERS SCREEN LIBO PAGE, THE APPLICABLE RATE
SHALL BE THE ARITHMETIC MEAN OF ALL SUCH RATES (ROUNDED UPWARDS, IF NECESSARY TO
THE NEAREST 1/100 OF 1%)), OR (C) IF NEITHER OF SUCH RATES IS FOR ANY REASON
AVAILABLE, THE RATE PER ANNUM EQUAL TO THE RATE AT WHICH BANK OR ITS DESIGNEE IS
OFFERED DEPOSITS IN DOLLARS AT OR ABOUT 11:00 A.M. (LONDON TIME), TWO BUSINESS
DAYS PRIOR TO THE BEGINNING OF SUCH LIBOR RATE INTEREST PERIOD IN THE INTERBANK

16


--------------------------------------------------------------------------------


EURODOLLAR MARKET WHERE THE EURODOLLAR AND EXCHANGE OPERATIONS IN RESPECT OF ITS
LIBOR RATE BORROWINGS ARE THEN BEING CONDUCTED FOR SETTLEMENT IN IMMEDIATELY
AVAILABLE FUNDS, FOR DELIVERY ON THE FIRST DAY OF SUCH LIBOR RATE INTEREST
PERIOD FOR THE NUMBER OF DAYS COMPRISED THEREIN, AND IN AN AMOUNT COMPARABLE TO
THE AMOUNT OF THE LIBOR RATE BORROWING TO BE OUTSTANDING DURING SUCH LIBOR RATE
INTEREST PERIOD.

“LONG-TERM INDEBTEDNESS” MEANS AT ANY DATE ANY INDEBTEDNESS WHICH MATURES (OR
THE MATURITY OF WHICH MAY AT THE OPTION OF THE APPLICABLE PERSON BE EXTENDED
SUCH THAT IT MATURES) MORE THAN ONE YEAR AFTER SUCH DATE.

“MARGIN” MEANS (I) UNTIL THE DATE OF THE FIRST COMPLIANCE CERTIFICATE REQUIRED
HEREUNDER AND THE ADJUSTMENT OF THE MARGIN AS PROVIDED HEREIN, ONE PERCENT
(1.0%), AND (II) THEREAFTER, A PERCENTAGE BASED UPON BORROWERS’ RATIO OF FUNDED
DEBT TO EBITDA, AS FOLLOWS:

Ratio of Funded Debt to EBITDA

 

Margin

 

 

 

 

 

Equal to or greater than 2.5 to 1.0

 

2.75

%

 

 

 

 

Equal to or greater than 2.0 to 1.0, but less than 2.5 to 1.0

 

2.25

%

 

 

 

 

Equal to or greater than 1.75 to 1.0, but less than 2.0 to 1.0

 

1.70

%

 

 

 

 

Equal to or greater than 1.0 to 1.0, but less than 1.75 to 1.0

 

1.20

%

 

 

 

 

Less than 1.0 to 1.0

 

1.00

%

“MATERIAL ADVERSE CHANGE” MEANS THE OCCURRENCE OF AN EVENT GIVING RISE TO A
MATERIAL ADVERSE EFFECT.

“MATERIAL ADVERSE EFFECT” MEANS A MATERIAL ADVERSE EFFECT ON (A) THE BUSINESS,
FINANCIAL CONDITION, OPERATIONS OR PROPERTIES OF ANY BORROWER PARTY; (B) THE
RIGHTS AND REMEDIES OF BANK UNDER ANY LOAN DOCUMENT, (C) THE ABILITY OF ANY
BORROWER PARTY TO PERFORM ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT TO WHICH IT IS
OR IS TO BE A PARTY, OR (D) THE PRIORITY OF BANK’S LIEN.

“MATERIAL CONTRACT” MEANS ANY CONTRACT OR AGREEMENT (OTHER THAN CONTRACTS OR
AGREEMENTS WITH RESPECT TO ASSET ACQUISITIONS) TO WHICH BORROWER IS A PARTY, BY
WHICH BORROWER OR ITS PROPERTIES ARE BOUND, OR TO WHICH BORROWER IS SUBJECT AND
WHICH CONTRACT OR AGREEMENT (I) PURSUANT TO ITS TERMS PROVIDES FOR PAYMENTS OR
RECEIPTS BY BORROWER WHICH MIGHT REASONABLY BE EXPECTED TO EXCEED $5,000,000.00
DURING ANY FISCAL YEAR; OR (II) IF ON ACCOUNT OF ANY BREACH OR TERMINATION
THEREOF, WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.

“MOST RECENT FINANCIAL STATEMENTS” MEANS THE AUDITED BALANCE SHEET AND INCOME
STATEMENT OF BORROWER DATED AS OF JULY 31, 2006, AS SUPPLEMENTED BY
MANAGEMENT-PREPARED FINANCIAL STATEMENTS DATED AS OF EACH QUARTER-END THROUGH
THE QUARTER-END OF OCTOBER 31, 2006.

17


--------------------------------------------------------------------------------


“NET CASH PROCEEDS” MEANS (I) IN THE CASE OF ANY CASUALTY OR CONDEMNATION EVENT,
THE AGGREGATE CASH PROCEEDS OF INSURANCE, CONDEMNATION AWARDS AND OTHER
COMPENSATION RECEIVED BY BORROWER IN RESPECT OF SUCH CASUALTY OR CONDEMNATION
EVENT LESS (X) REASONABLE FEES AND EXPENSES INCURRED BY BORROWER IN CONNECTION
THEREWITH, (Y) CONTRACTUALLY REQUIRED REPAYMENTS OF INDEBTEDNESS TO THE EXTENT
SECURED BY LIENS ON THE PROPERTY SUBJECT TO SUCH CASUALTY OR CONDEMNATION EVENT,
AND (Z) ANY INCOME OR TRANSFER TAXES PAID OR PAYABLE BY BORROWER AS A RESULT OF
SUCH CASUALTY OR CONDEMNATION EVENT; AND (II) IN THE CASE OF ANY ASSET
DISPOSITION, THE AGGREGATE CASH PAYMENTS RECEIVED BY BORROWER IN CONNECTION
THEREWITH, LESS (X) REASONABLE FEES AND EXPENSES INCURRED BY BORROWER IN
CONNECTION THEREWITH, (Y) INDEBTEDNESS TO THE EXTENT THE AMOUNT THEREOF IS
SECURED BY A LIEN ON THE PROPERTY THAT IS THE SUBJECT OF SUCH ASSET DISPOSITION
AND THE TRANSFEREE OF (OR HOLDER OF THE LIEN ON) SUCH PROPERTY REQUIRES THAT
SUCH INDEBTEDNESS BE REPAID AS A CONDITION TO SUCH ASSET DISPOSITION, AND (Z)
ANY INCOME OR TRANSFER TAXES PAID OR PAYABLE BY BORROWER AS A RESULT OF SUCH
ASSET DISPOSITION.

“NET INCOME” MEANS THE NET INCOME OF AN APPLICABLE PERSON FOR THE APPLICABLE
PERIOD AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, BUT EXCLUDING FOR PURPOSES OF DETERMINING ANY FINANCIAL RATIOS UNDER
THIS AGREEMENT, ALL EXTRAORDINARY RECEIPTS AND ANY INCOME TAX EXPENSE ON SUCH
EXTRAORDINARY RECEIPTS AND ANY TAX DEDUCTIONS OR CREDITS ON ACCOUNT OF SUCH
EXTRAORDINARY RECEIPTS.

“NOTES” MEANS THE REVOLVING NOTE AND THE TERM NOTE.

“NOTICE OF BORROWING” MEANS A NOTICE FROM A BORROWER’S REPRESENTATIVE IN FORM
AND SUBSTANCE SATISFACTORY TO BANK, SUCH NOTICE OF BORROWING TO BE SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT “C”.

“NOTICE OF CONVERSION/CONTINUATION” MEANS A NOTICE FROM A BORROWER’S
REPRESENTATIVE IN FORM AND SUBSTANCE SATISFACTORY TO BANK, SUCH NOTICE OF
CONVERSION/CONTINUATION TO BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT “D”.

“NOTICE OF ISSUANCE” MEANS A NOTICE FROM BORROWER TO BANK TO BE MADE BY
TELEPHONE AND CONFIRMED IN WRITING, SPECIFYING THEREIN THE INFORMATION AS MAY BE
REASONABLY REQUIRED BY BANK WITH RESPECT TO THE ISSUANCE OF ANY LETTER OF CREDIT
UNDER THIS AGREEMENT.

“OBLIGATIONS” MEANS THE OBLIGATIONS (INCLUDING OBLIGATIONS OF PERFORMANCE) AND
LIABILITIES OF ANY BORROWER PARTY TO ANY BANK PARTY OF EVERY KIND AND
DESCRIPTION WHATSOEVER, DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, DUE OR TO
BECOME DUE, NOW EXISTING OR HEREAFTER INCURRED, CONTRACTED OR ARISING, OR
ACQUIRED BY ANY BANK PARTY FROM ANY SOURCE, JOINT OR SEVERAL, LIQUIDATED OR
UNLIQUIDATED, REGARDLESS OF HOW THEY ARISE OR BY WHAT AGREEMENT OR INSTRUMENT
THEY MAY BE EVIDENCED OR WHETHER THEY ARE EVIDENCED BY ANY AGREEMENT OR
INSTRUMENT, AND WHETHER INCURRED AS MAKER, ENDORSER, SURETY, GUARANTOR, GENERAL
PARTNER, DRAWER, TORT-FEASOR, INDEMNITOR, ACCOUNT PARTY WITH RESPECT TO A LETTER
OF CREDIT OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, OBLIGATIONS ARISING OUT
OF, INCURRED PURSUANT TO AND/OR IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY
WACHOVIA SWAP DOCUMENT, AND ANY AND ALL EXTENSIONS AND RENEWALS OF ANY OF THE
SAME, INCLUDING BUT NOT LIMITED TO THE OBLIGATION:

18


--------------------------------------------------------------------------------


(A)                              TO PAY THE PRINCIPAL OF AND INTEREST ON THE
NOTES IN ACCORDANCE WITH THE RESPECTIVE TERMS THEREOF AND/OR HEREOF, INCLUDING
ANY AND ALL EXTENSIONS, MODIFICATIONS, AND RENEWALS THEREOF AND SUBSTITUTIONS
THEREFORE;

(B)                                TO PAY, REPAY OR REIMBURSE BANK FOR ALL
AMOUNTS OWING HEREUNDER AND/OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING
THE REIMBURSEMENT OBLIGATION AND ALL INDEMNIFIED LOSSES AND DEFAULT COSTS;

(C)                                TO PAY, REPAY OR REIMBURSE TO BANK PARTY THE
WACHOVIA SWAP OBLIGATIONS; AND

(D)                               TO REIMBURSE BANK, ON DEMAND, FOR ALL OF
BANK’S EXPENSES AND COSTS, INCLUDING ATTORNEYS’ FEES AND EXPENSES OF BANK’S
COUNSEL, IN CONNECTION WITH THE PREPARATION, ADMINISTRATION, AMENDMENT,
MODIFICATION, OR ENFORCEMENT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING BROUGHT OR THREATENED TO ENFORCE
PAYMENT OF ANY OF THE OBLIGATIONS REFERRED TO IN THE FOREGOING PARAGRAPHS (A),
(B) AND (C).

“ORDINARY COURSE OF BUSINESS” MEANS AN ACTION TAKEN BY A PERSON ONLY IF:

(A)                              SUCH ACTION IS CONSISTENT WITH THE PAST
PRACTICES OF SUCH PERSON AND IS TAKEN IN THE ORDINARY COURSE OF THE NORMAL
DAY-TO-DAY OPERATIONS OF SUCH PERSON; AND

(B)                                SUCH ACTION IS NOT REQUIRED TO BE AUTHORIZED
BY THE GOVERNING BODY OF SUCH PERSON UNDER APPLICABLE LAWS.

“ORGANIZATIONAL DOCUMENTS” MEANS (I) THE ARTICLES OF INCORPORATION AND THE
BYLAWS OF A CORPORATION, (II) THE PARTNERSHIP AGREEMENT AND ANY STATEMENT OF
PARTNERSHIP OF A GENERAL PARTNERSHIP, (III) THE LIMITED PARTNERSHIP AGREEMENT
AND THE CERTIFICATE OF LIMITED PARTNERSHIP OF A LIMITED PARTNERSHIP, (IV) THE
ARTICLES OF ORGANIZATION AND THE OPERATING AGREEMENT OF A LIMITED LIABILITY
COMPANY, (V) ANY CHARTER OR SIMILAR DOCUMENT ADOPTED OR FILED IN CONNECTION WITH
THE CREATION, FORMATION, OR ORGANIZATION OF A PERSON, AND (VI) ANY AMENDMENT TO
ANY OF THE FOREGOING.

“PARTICIPANT” MEANS ANY BANK, FINANCIAL INSTITUTION, AFFILIATE OF BANK, OR OTHER
ENTITY WHICH ENTERS INTO A PARTICIPATION AGREEMENT WITH BANK AND/OR TO WHOM BANK
ASSIGNS ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.

“PAYMENT DUE DATE” MEANS (I) WITH RESPECT TO ANY PAYMENT OF INTEREST ACCRUING AT
THE LIBOR MARKET INDEX RATE OR WITH RESPECT TO ANY PAYMENT OF PRINCIPAL ON THE
LOANS, THE LAST DAY OF EACH CALENDAR MONTH DURING THE TERM OF THIS AGREEMENT;
AND (II) WITH RESPECT TO ANY PAYMENT OF INTEREST ACCRUING ON ANY LIBOR RATE
BORROWING, THE DATE OF EXPIRATION OF THE APPLICABLE LIBOR RATE INTEREST PERIOD.

“PERMITTED ACQUISITION” MEANS (A) ANY ACQUISITION IF THE TOTAL CONSIDERATION
PAID OR PAYABLE IS LESS THAN $10,000,000.00 AND IF (I) BORROWER GIVES BANK NOT
LESS THAN TEN (10) DAYS PRIOR WRITTEN NOTICE OF SUCH ACQUISITION; (II) NO LATER
THAN THIRTY (30) DAYS AFTER THE ACQUISITION, BORROWER SHALL HAVE EXECUTED AND
DELIVERED SUCH DOCUMENTATION (IF ANY) AS MAY BE REQUIRED BY BANK SO THAT BANK
SHALL HAVE A FIRST LIEN WITH RESPECT TO ANY ASSETS ACQUIRED IN CONNECTION WITH
SUCH ACQUISITION (OTHER THAN REAL PROPERTY); AND (III) NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AT THE TIME OF THE CONSUMMATION OF SUCH ACQUISITION
OR WOULD EXIST IMMEDIATELY AFTER

19


--------------------------------------------------------------------------------


SUCH ACQUISITION; AND (B) ANY ACQUISITION IF THE TOTAL CONSIDERATION PAID OR
PAYABLE IS EQUAL TO OR GREATER THAN $10,000,000.00 AND IF (I) BORROWER GIVES
BANK NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF SUCH ACQUISITION;
(II) BANK CONSENTS TO SUCH ACQUISITION (AND IN GRANTING OR DENYING SUCH CONSENT,
BANK MAY CONSIDER, AMONG OTHER THINGS, WHETHER (X) THE BUSINESS ACQUIRED IS A
PERMITTED LINE OF BUSINESS; (Y) IMMEDIATELY AFTER THE ACQUISITION, THE BUSINESS
SO ACQUIRED (AND THE ASSETS CONSTITUTING SUCH BUSINESS) SHALL BE OWNED AND
OPERATED BY BORROWER; (Z) IMMEDIATELY AFTER THE ACQUISITION, BORROWER SHALL HAVE
EXECUTED AND DELIVERED SUCH DOCUMENTATION (IF ANY) AS MAY BE REQUIRED BY BANK SO
THAT BANK SHALL HAVE A FIRST LIEN WITH RESPECT TO ANY ASSETS ACQUIRED IN
CONNECTION WITH SUCH ACQUISITION (OTHER THAN REAL PROPERTY); AND PROVIDED THAT
IN ANY EVENT BANK MAY WITHHOLD SUCH CONSENT IF ANY DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AT THE TIME OF THE CONSUMMATION OF SUCH ACQUISITION OR WOULD
EXIST IMMEDIATELY AFTER SUCH ACQUISITION.

“PERMITTED INDEBTEDNESS” MEANS:

(A)                              THE LOANS;

(B)                                THE EXISTING INDEBTEDNESS;

(C)                                INDEBTEDNESS OTHERWISE EXPRESSLY PERMITTED
UNDER THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IF ANY;

(D)                               INDEBTEDNESS ARISING UNDER ANY WACHOVIA SWAP
DOCUMENT;

(E)                                 ANY INDEBTEDNESS ARISING UNDER ANY SWAP
DOCUMENT ENTERED INTO AS A RESULT OF THE COMPLIANCE WITH ANY AFFIRMATIVE
COVENANT OF ANY BORROWER PARTY SET FORTH IN ANY LOAN DOCUMENT;

(F)                                 INDEBTEDNESS INCURRED IN BORROWER’S ORDINARY
COURSE OF BUSINESS AND NOT INCURRED THROUGH THE BORROWING OF MONEY, PROVIDED
THAT SUCH INDEBTEDNESS IS EITHER UNSECURED INDEBTEDNESS OR INDEBTEDNESS SECURED
BY A PERMITTED LIEN; AND

(G)                                INDEBTEDNESS (OTHER THAN INDEBTEDNESS
SPECIFIED IN CLAUSES (A) THROUGH (G) ABOVE) IN AN AGGREGATE AMOUNT THAT SHALL
NOT EXCEED $1,000,000.00 IN ANY CONSECUTIVE TWELVE-MONTH PERIOD.

“PERMITTED INVESTMENTS” MEANS:

(A)                              LIQUID ASSETS;

(B)                                PURCHASES AND ACQUISITIONS OF INVENTORY,
SUPPLIES, MATERIALS AND EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS;

(C)                                INVESTMENTS CONSISTING OF LOANS AND ADVANCES
TO EMPLOYEES FOR REASONABLE TRAVEL, RELOCATION AND BUSINESS EXPENSES IN THE
ORDINARY COURSE OF BUSINESS OR PREPAID EXPENSES INCURRED IN THE ORDINARY COURSE
OF BUSINESS;

(D)                               WITHOUT DUPLICATION, INVESTMENTS CONSISTING OF
PERMITTED INDEBTEDNESS AND PERMITTED ACQUISITIONS;

20


--------------------------------------------------------------------------------


(E)                                 EXISTING INVESTMENTS;

(F)                                 INVESTMENTS (OTHER THAN INVESTMENTS
SPECIFIED IN CLAUSES (A) THROUGH (E) ABOVE) IN AN AGGREGATE AMOUNT THAT SHALL
NOT EXCEED $1,000,000.00 IN ANY CONSECUTIVE TWELVE-MONTH PERIOD; AND

(G)                                ANY OTHER INVESTMENTS THAT MAY BE APPROVED IN
WRITING BY BANK FROM TIME TO TIME (INCLUDING, WITHOUT LIMITATION, ANY APPROVAL
OF AN INVESTMENT POLICY ESTABLISHED BY BORROWER).

“PERMITTED LIENS” MEANS:

(A)                              BANK’S LIEN;

(B)                                THOSE LIENS IDENTIFIED ON THE ATTACHED
EXHIBIT “E”;

(C)                                THE FOLLOWING LIENS, IF THE GRANTING OF SUCH
LIEN OR THE ATTACHMENT OF SUCH LIEN TO THE COLLATERAL (I) DOES NOT OTHERWISE
CONSTITUTE A DEFAULT UNDER THE TERMS OF THIS AGREEMENT, AND (II) DOES NOT GIVE
RISE TO A MATERIAL ADVERSE CHANGE:

(1)                                  IF THE VALIDITY OR AMOUNT THEREOF IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE AND LAWFUL PROCEEDINGS, SO LONG AS LEVY
AND EXECUTION THEREON HAVE BEEN STAYED AND CONTINUE TO BE STAYED, AND WITH
RESPECT TO WHICH ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISIONS ARE BEING
MAINTAINED TO THE EXTENT REQUIRED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES:

(a)                                  Liens for taxes, assessments or charges due
and payable and subject to interest or penalty;

(b)                                 Liens upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(c)                                  Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens; and

(d)                                 Adverse judgments on appeal;

(2)                                  PLEDGES OR DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS TO SECURE PAYMENT OF WORKMEN’S COMPENSATION, OR TO
PARTICIPATE IN ANY FUND IN CONNECTION WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT
INSURANCE, OLD-AGE PENSIONS OR OTHER SOCIAL SECURITY PROGRAMS;

(3)                                  GOOD FAITH PLEDGES OR DEPOSITS MADE IN THE
ORDINARY COURSE OF BUSINESS TO SECURE PERFORMANCE OF BIDS, TENDERS, CONTRACTS
(OTHER THAN FOR THE REPAYMENT OF BORROWED MONEY) OR LEASES, NOT IN EXCESS OF TEN
PERCENT (10%) OF THE AGGREGATE AMOUNT DUE THEREUNDER, OR TO SECURE STATUTORY
OBLIGATIONS, OR SURETY, APPEAL, INDEMNITY, PERFORMANCE, PAYMENT, BID OR OTHER
SIMILAR BONDS REQUIRED IN THE ORDINARY COURSE OF BUSINESS; AND

21


--------------------------------------------------------------------------------


(4)                                  PURCHASE MONEY SECURITY INTERESTS GRANTED
IN THE ORDINARY COURSE OF BUSINESS TO SECURE NOT MORE THAN ONE HUNDRED PERCENT
(100%) OF THE PURCHASE PRICE OF ASSETS.

“PERMITTED LINE OF BUSINESS” MEANS THE BUSINESS ENGAGED IN BY BORROWER AS OF THE
DATE OF THIS AGREEMENT, AND BUSINESSES REASONABLY ANCILLARY THERETO.

“PERMITTED TRANSFERS OF ASSETS” MEANS:

(A)                              SALES OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS;

(B)                                THE SALE OR EXCHANGE OF USED OR OBSOLETE
EQUIPMENT TO THE EXTENT (I) THE PROCEEDS OF SUCH SALE ARE APPLIED TOWARDS, OR
SUCH EQUIPMENT IS EXCHANGED FOR, SIMILAR REPLACEMENT EQUIPMENT, OR (II) SUCH
EQUIPMENT IS NO LONGER NECESSARY FOR THE OPERATIONS OF BORROWER IN THE ORDINARY
COURSE OF BUSINESS;

(C)                                (1) THE SALE OR DISPOSITION OF ASSETS WITH A
VALUE OF LESS THAN $250,000.00 OUTSIDE THE ORDINARY COURSE OF BUSINESS, PROVIDED
THAT BANK IS PROVIDED WRITTEN NOTICE OF SUCH SALE OR OTHER DISPOSITION WITHIN
THIRTY (30) DAYS OF SUCH SALE OR DISPOSITION; AND (2) THE SALE OR DISPOSITION OF
ASSETS WITH A VALUE OF $250,000.00 OR MORE OUTSIDE THE ORDINARY COURSE OF
BUSINESS, PROVIDED THAT (I) BANK IS PROVIDED AT LEAST TEN (10) DAYS PRIOR
WRITTEN NOTICE OF SUCH SALE OR OTHER DISPOSITION, AND (II) WITH RESPECT TO THE
COLLATERAL, ANY NET CASH PROCEEDS FROM SUCH SALES OR DISPOSITIONS ARE PAID AS A
PREPAYMENT OF THE LOANS AS AND WHEN REQUIRED BY THE TERMS OF ANY LOAN DOCUMENT,
AND (III) IMMEDIATELY PRIOR TO SUCH SALE OR DISPOSITION, AND AFTER GIVING EFFECT
TO SUCH SALE OR DISPOSITION, NO DEFAULT OR EVENT OF DEFAULT WOULD EXIST;

(D)                               ANY TRANSFER ARISING FROM THE TERMINATION OF
ANY SWAP DOCUMENT, IF SUCH TERMINATION DOES NOT GIVE RISE TO A DEFAULT; AND

(E)                                 DIVIDENDS IF IMMEDIATELY PRIOR AND
SUBSEQUENT TO THE PAYMENT OF ANY SUCH DIVIDEND, NO DEFAULT WOULD EXIST.

“PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP,
LIMITED LIABILITY COMPANY, ASSOCIATION, JOINT-STOCK COMPANY, TRUST,
UNINCORPORATED ORGANIZATION, JOINT VENTURE, COURT OR GOVERNMENTAL AUTHORITY.

“PETROLEUM PRODUCTS” MEANS “PETROLEUM PRODUCTS” AS DEFINED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW.

“PLACE FOR PAYMENT” MEANS A PLACE FOR PAYMENT AS FROM TIME TO TIME DESIGNATED BY
BANK, WHICH PLACE FOR PAYMENT CURRENTLY IS AT THE ADDRESS OF BANK AS HEREINAFTER
PROVIDED FOR WITH RESPECT TO NOTICES.

“PLANS” MEANS ALL SINGLE EMPLOYER PLANS AND MULTIPLE EMPLOYER PLANS, BOTH AS
DEFINED IN ERISA.

“PLEDGE AGREEMENT” MEANS THAT CERTAIN PLEDGE AGREEMENT OF EVEN DATE HEREWITH
FROM BORROWERS TO BANK, TOGETHER WITH ANY AND ALL EXTENSIONS, REVISIONS,
MODIFICATIONS OR AMENDMENTS AT ANY TIME MADE THERETO.

22


--------------------------------------------------------------------------------


“PLEDGED COLLATERAL” MEANS THE “PLEDGED COLLATERAL” AS DEFINED IN THE PLEDGE
AGREEMENT.

“PROHIBITED TRANSACTION” MEANS A “PROHIBITED TRANSACTION” AS DEFINED IN ERISA.

“PURCHASE ORDER” MEANS A VALID AND BINDING ORDER FOR GOODS TO BE PURCHASED FROM
BORROWER, WHICH ORDER SHALL BE EVIDENCED BY AN EXECUTED PURCHASE ORDER OF THE
RESPECTIVE ACCOUNT DEBTOR.

“QUARTER” MEANS A PERIOD OF TIME OF THREE CONSECUTIVE CALENDAR MONTHS.

“QUARTER-END” MEANS THE LAST DAY OF EACH OF JANUARY, APRIL, JULY AND OCTOBER.

“REAL PROPERTY” MEANS THE REAL PROPERTY OWNED BY BORROWER OR IN WHICH BORROWER
HAS A LEASEHOLD INTEREST, WHICH REAL PROPERTY IS DESCRIBED ON SCHEDULE 8.13 OF
THIS AGREEMENT.

“RECORDS” MEANS CORRESPONDENCE, MEMORANDA, TAPES, DISCS, MICROFILM, MICROFICHE,
PAPERS, BOOKS AND OTHER DOCUMENTS, OR TRANSCRIBED INFORMATION OF ANY TYPE,
WHETHER EXPRESSED IN ORDINARY OR MACHINE LANGUAGE, AND ALL FILING CABINETS AND
OTHER CONTAINERS IN WHICH ANY OF THE FOREGOING IS STORED OR MAINTAINED.

“REGULATION T”, “REGULATION U”, AND “REGULATION X” MEANS REGULATION T,
REGULATION U, AND REGULATION X, RESPECTIVELY, OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AS NOW OR FROM TIME TO TIME HEREAFTER IN EFFECT AND SHALL
INCLUDE ANY SUCCESSOR OR OTHER REGULATION OR OFFICIAL INTERPRETATION OF SAID
BOARD OF GOVERNORS RELATING TO THE EXTENSION OF CREDIT BY BANKS FOR THE PURPOSE
OF PURCHASING OR CARRYING MARGIN STOCKS APPLICABLE TO MEMBER BANKS OF THE
FEDERAL RESERVE SYSTEM.

“REIMBURSEMENT OBLIGATION” MEANS THE OBLIGATION OF BORROWER TO PAY THE AMOUNTS
REQUIRED UNDER SECTION 3.2 OF THIS AGREEMENT.

“REPORTABLE EVENT” MEANS A “REPORTABLE EVENT” AS DEFINED IN ERISA, BUT EXCLUDING
EVENTS FOR WHICH REPORTING HAS BEEN WAIVED.

“RESPONSIBLE OFFICER” MEANS, INDIVIDUALLY AND COLLECTIVELY, THE PRESIDENT, CHIEF
EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF BORROWER.

“REVOLVING LOAN” MEANS THE LOAN WHICH BANK HAS AGREED TO ADVANCE TO BORROWER IN
ACCORDANCE WITH THE TERMS OF ARTICLE II OF THIS AGREEMENT.

“REVOLVING LOAN ADVANCEMENT TERMINATION DATE” MEANS THE EARLIER OF (I) THE
REVOLVING LOAN MATURITY DATE, OR (II) THE DATE OF THE OCCURRENCE OF AN EVENT OF
DEFAULT.

“REVOLVING LOAN ADVANCES” MEANS ALL OF THE ADVANCES OF THE REVOLVING LOAN.

“REVOLVING LOAN COMMITMENT” MEANS THE LESSER OF (I) EIGHT MILLION AND 00/100
DOLLARS ($8,000,000.00), OR (II) THE BORROWING BASE.

“REVOLVING LOAN MATURITY DATE” MEANS THE EARLIER OF (A) APRIL 30, 2010, OR (B)
THE OCCURRENCE OF AN EVENT OF DEFAULT.

23


--------------------------------------------------------------------------------


“REVOLVING NOTE” MEANS THAT CERTAIN REVOLVING NOTE OF EVEN DATE HEREWITH FROM
BORROWERS TO BANK, IN THE PRINCIPAL AMOUNT OF $8,000,000.00, AND INCLUDES ANY
AMENDMENT TO OR MODIFICATION OF SUCH NOTE AND ANY PROMISSORY NOTE GIVEN IN
EXTENSION OR RENEWAL OF, OR IN SUBSTITUTION FOR, SUCH NOTE.

“SECURITY DOCUMENTS” MEANS ALL DOCUMENTS OR INSTRUMENTS OF ANY KIND EXECUTED OR
DELIVERED IN CONNECTION WITH THE LOANS, WHETHER DELIVERED PRIOR TO, AT, OR AFTER
THE CLOSING, WHEREIN BANK IS GRANTED A LIEN IN ANY BORROWER PARTY’S ASSETS, AND
ALL DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH ANY OF
THE FOREGOING, TOGETHER WITH ANY AND ALL EXTENSIONS, REVISIONS, MODIFICATIONS OR
AMENDMENTS AT ANY TIME MADE TO ANY OF SUCH DOCUMENTS OR INSTRUMENTS, INCLUDING
BUT NOT LIMITED TO THIS AGREEMENT, THE PLEDGE AGREEMENT AND THE FINANCING
STATEMENTS.

“SOLID WASTES” MEANS “SOLID WASTES” AS DEFINED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW.

“SOLVENT” AND “SOLVENCY” MEAN, WITH RESPECT TO ANY PERSON ON A PARTICULAR DATE,
THAT ON SUCH DATE (A) THE FAIR VALUE OF THE PROPERTY OF SUCH PERSON IS GREATER
THAN THE TOTAL AMOUNT OF LIABILITIES, INCLUDING, WITHOUT LIMITATION, CONTINGENT
LIABILITIES, OF SUCH PERSON, (B) THE PRESENT FAIR SALABLE VALUE OF THE ASSETS OF
SUCH PERSON IS NOT LESS THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE
PROBABLE LIABILITY OF SUCH PERSON ON ITS DEBTS AS THEY BECOME ABSOLUTE AND
MATURED, (C) SUCH PERSON DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL,
INCUR DEBTS OR LIABILITIES BEYOND SUCH PERSON’S ABILITY TO PAY SUCH DEBTS AND
LIABILITIES AS THEY MATURE AND (D) SUCH PERSON IS NOT ENGAGED IN BUSINESS OR A
TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN BUSINESS OR A TRANSACTION, FOR WHICH
SUCH PERSON’S PROPERTY WOULD CONSTITUTE AN UNREASONABLY SMALL CAPITAL.  THE
AMOUNT OF CONTINGENT LIABILITIES AT ANY TIME SHALL BE COMPUTED AS THE AMOUNT
THAT, IN THE LIGHT OF ALL THE FACTS AND CIRCUMSTANCES EXISTING AT SUCH TIME,
REPRESENTS THE AMOUNT THAT CAN REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR
MATURED LIABILITY.

“SUBSIDIARY” MEANS, AS TO ANY PERSON (THE “FIRST PERSON”), ANOTHER PERSON (THE
“SECOND PERSON”) WITH RESPECT TO WHICH SUCH FIRST PERSON DIRECTLY OR INDIRECTLY
THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS SUCH SECOND PERSON (AND A FIRST
PERSON SHALL BE DEEMED TO HAVE CONTROL IF SUCH FIRST PERSON, DIRECTLY OR
INDIRECTLY, HAS RIGHTS TO EXERCISE VOTING POWER TO ELECT A MAJORITY OF THE
MEMBERS OF THE GOVERNING BODY OF THE SECOND PERSON).

“SWAP DOCUMENTS” MEANS (A) ANY AGREEMENT (INCLUDING TERMS AND CONDITIONS
INCORPORATED BY REFERENCE THEREIN) WHICH IS A RATE SWAP AGREEMENT, BASIS SWAP,
FORWARD RATE AGREEMENT, COMMODITY SWAP, INTEREST RATE OPTION, FORWARD FOREIGN
EXCHANGE AGREEMENT, SPOT FOREIGN EXCHANGE AGREEMENT, RATE CAP AGREEMENT, RATE
FLOOR AGREEMENT, RATE COLLAR AGREEMENT, CURRENCY SWAP AGREEMENT, CROSS-CURRENCY
RATE SWAP AGREEMENT, CURRENCY OPTION, ANY OTHER SIMILAR AGREEMENT (INCLUDING ANY
OPTION TO ENTER INTO ANY OF THE FOREGOING); (B) ANY COMBINATION OF THE
FOREGOING; OR (C) ANY MASTER AGREEMENT FOR ANY OF THE FOREGOING, AS ANY OF THE
FOREGOING MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME.

“TANGIBLE PROPERTY” MEANS ALL EQUIPMENT, MACHINERY, GOODS, FURNITURE,
FURNISHINGS, FIXTURES, SUPPLIES, TOOLS, MATERIALS, VEHICLES, BOOKS, RECORDS, AND
OTHER TANGIBLE PERSONAL PROPERTY OWNED BY BORROWER.

24


--------------------------------------------------------------------------------


“TERM LOAN” MEANS THE LOAN WHICH BANK HAS AGREED TO ADVANCE TO BORROWER IN
ACCORDANCE WITH THE TERMS OF ARTICLE IV OF THIS AGREEMENT.

“TERM LOAN AMOUNT” MEANS EIGHT MILLION FOUR HUNDRED THOUSAND AND 00/100 DOLLARS
($8,400,000.00).

“TERM LOAN MATURITY DATE” MEANS THE EARLIER OF (I) JANUARY 31, 2013; OR (II) THE
OCCURRENCE OF AN EVENT OF DEFAULT.

“TERM NOTE” MEANS THAT CERTAIN TERM NOTE OF EVEN DATE HEREWITH FROM BORROWERS TO
BANK, IN THE PRINCIPAL AMOUNT OF $8,400,000.00, AND INCLUDES ANY AMENDMENT TO OR
MODIFICATION OF SUCH NOTE AND ANY PROMISSORY NOTE GIVEN IN EXTENSION OR RENEWAL
OF, OR IN SUBSTITUTION FOR, SUCH NOTE.

“THIRD PERSON” MEANS A PERSON NOT A PARTY TO THIS AGREEMENT.

“UNFUNDED PENSION LIABILITY” MEANS “UNFUNDED PENSION LIABILITY” AS DEFINED IN
ERISA.

“UNSECURED INDEBTEDNESS” MEANS INDEBTEDNESS NOT SECURED BY ANY LIEN.

“UNUSED FEE” MEANS THE FEE PAYABLE BY BORROWERS TO BANK ON EACH QUARTER-END, AS
DETERMINED BY BANK AS OF SUCH QUARTER-END IN AN AMOUNT EQUAL TO (I) 0.125% TIMES
(II) THE DAILY AVERAGE OF THE UNUSED REVOLVING LOAN COMMITMENT DURING SUCH
QUARTER (III) DIVIDED BY FOUR (4).

“UNUSED REVOLVING LOAN COMMITMENT” MEANS AT ANY TIME (I) THE REVOLVING LOAN
COMMITMENT, MINUS (II) THE AVAILABLE AMOUNT OF THE LETTERS OF CREDIT, MINUS
(III) ANY OUTSTANDING LETTER OF CREDIT ADVANCES, MINUS (IV) ANY OUTSTANDING
REVOLVING LOAN ADVANCES.

“USA PATRIOT ACT” MEANS THE UNITING AND STRENGTHENING AMERICA BY PROVIDING
APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, PUB.
L. NO. 107-56, 115 STAT. 272 (2001), AS THE SAME HAS BEEN, OR SHALL HEREAFTER
BE, RENEWED, EXTENDED, AMENDED OR REPLACED.

“VOTING POWER” MEANS, WITH RESPECT TO ANY PERSON, THE RIGHT TO VOTE FOR THE
ELECTION OF THE GOVERNING BODY OF SUCH PERSON UNDER ORDINARY CIRCUMSTANCES.

“WACHOVIA SWAP DOCUMENTS” MEANS ANY SWAP DOCUMENTS ENTERED INTO BETWEEN ANY
BORROWER PARTY AND ANY BANK PARTY.

“Wachovia Swap Obligations” means the obligations (including obligations of
performance) and liabilities of any Borrower Party to any Bank Party of every
kind and description whatsoever, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter incurred, contracted or arising, or
acquired by Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as counterparty, maker, endorser, surety,
guarantor, general partner, drawer, tort-feasor, indemnitor, account party with
respect to a letter of credit or

25


--------------------------------------------------------------------------------


otherwise, and arising out of, incurred pursuant to and/or in connection with
any Wachovia Swap Document, and any and all extensions and renewals of any of
the same.

“WITHOUT NOTICE” MEANS WITHOUT DEMAND OF PERFORMANCE OR OTHER DEMAND,
ADVERTISEMENT, OR NOTICE OF ANY KIND TO OR UPON THE APPLICABLE PERSON, EXCEPT AS
MAY BE REQUIRED UNDER APPLICABLE LAWS OR BY EXPRESS PROVISION OF ANY LOAN
DOCUMENT.

1.2                                 Accounting Terms.  Accounting terms used and
not otherwise defined in this Agreement have the meanings determined by, and all
calculations with respect to accounting or financial matters unless otherwise
provided herein shall be computed in accordance with, Generally Accepted
Accounting Principles.

1.3                                 UCC Terms.  As used herein, unless the
context clearly requires to the contrary, terms not specifically defined herein
shall have the same respective meanings as are given to those terms in the
Uniform Commercial Code as presently adopted and in effect in (i) with respect
to KMG-Chemicals, the State of Texas, and (ii) with respect to KMG-Bernuth, the
State of Delaware (except in cases and with respect to Collateral when the
perfection, the effect of perfection or nonperfection, and the priority of a
Lien in the Collateral is governed by another Jurisdiction, in which case such
terms shall have the meanings attributed to those terms under such other
Jurisdiction).

1.4                                 Construction of Terms.  Whenever used in
this Agreement, the singular number shall include the plural and the plural the
singular, pronouns of one gender shall include all genders, use of the terms
“herein”, “hereof”, and “hereunder” shall be deemed to be references to this
Agreement in its entirety unless otherwise specifically provided, and the word
“discretion” means in the sole and absolute discretion of the applicable
Person(s).

1.5                                 Computation of Time Periods.  For purposes
of computation of periods of time hereunder, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “through and including”.

1.6                                 Computation of Margin and Financial
Covenants.

(A)                              FOR PURPOSES OF COMPUTATION OF THE MARGIN AND
THE FINANCIAL COVENANTS SET FORTH IN THIS AGREEMENT, SUCH COMPUTATION SHALL BE
(I) DETERMINED BY BANK AS OF EACH QUARTER-END, BASED ON THE COMPLIANCE
CERTIFICATE MOST RECENTLY DELIVERED BY BORROWERS IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, (II) DETERMINED ON A CONSOLIDATED BASIS, AND (III) BASED ON AN
ANNUALIZED ROLLING PERIOD, IF APPLICABLE.

(B)                                ANY ADJUSTMENT IN THE MARGIN SHALL BE
PROSPECTIVE AND SHALL COMMENCE AS OF THE BUSINESS DAY THAT THE DELIVERY OF A
COMPLIANCE CERTIFICATE BY BORROWERS IS REQUIRED PURSUANT TO SECTION 9.1(C)
(PROVIDED THAT SHOULD BORROWERS FAIL TO TIMELY DELIVER A REQUIRED COMPLIANCE
CERTIFICATE, BANK AT ITS OPTION MAY ADJUST THE MARGIN TO THE HIGHEST APPLICABLE
PERCENTAGE).

1.7                                 Reference to Borrowers, Borrower Parties and
Bank Parties.  Any reference in this Agreement or any other Loan Document to (i)
“Borrower” shall mean each and any Borrower, singularly; (ii) “Borrowers” shall
mean all the Borrowers, collectively; (iii) “Borrower

26


--------------------------------------------------------------------------------


Party” shall mean each and any Borrower Party, singularly; (iv) “Borrower
Parties” shall mean all the Borrower Parties, collectively; (v) “Bank Party”
shall mean each and any Bank Party, singularly; and (v) “Bank Parties” shall
mean all the Bank Parties, collectively.

1.8                                 Joint and Several Liability of Borrowers.

(A)                              EACH BORROWER IS ACCEPTING JOINT AND SEVERAL
LIABILITY HEREUNDER IN CONSIDERATION OF THE FINANCIAL ACCOMMODATION TO BE
PROVIDED BY BANK UNDER THIS AGREEMENT, FOR THE MUTUAL BENEFIT, DIRECTLY AND
INDIRECTLY, OF EACH BORROWER AND IN CONSIDERATION OF THE UNDERTAKINGS OF EACH
BORROWER TO ACCEPT JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS OF EACH OTHER
BORROWER.

(B)                                EACH BORROWER JOINTLY AND SEVERALLY
IRREVOCABLY AND UNCONDITIONALLY ACCEPTS, NOT MERELY AS A SURETY BUT ALSO AS A
CO-DEBTOR, JOINT AND SEVERAL LIABILITY WITH THE OTHER BORROWERS WITH RESPECT TO
THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS, IT BEING THE INTENTION OF
THE PARTIES HERETO THAT ALL THE OBLIGATIONS SHALL BE THE JOINT AND SEVERAL
OBLIGATIONS OF EACH AND ALL OF THE BORROWERS WITHOUT PREFERENCES OR DISTINCTION
AMONG THEM.

(C)                                IF AND TO THE EXTENT THAT ANY BORROWER SHALL
FAIL TO MAKE ANY PAYMENT WITH RESPECT TO ANY OF THE OBLIGATIONS AS AND WHEN DUE
OR TO PERFORM ANY OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS THEREOF, THEN
IN EACH SUCH EVENT, THE OTHER BORROWERS WILL MAKE SUCH PAYMENT WITH RESPECT TO,
OR PERFORM, SUCH OBLIGATION.

(D)                               THE OBLIGATIONS OF EACH BORROWER UNDER ANY
LOAN DOCUMENT CONSTITUTE FULL RECOURSE OBLIGATIONS OF SUCH BORROWER, ENFORCEABLE
AGAINST IT TO THE FULL EXTENT OF ITS PROPERTIES AND ASSETS, IRRESPECTIVE OF THE
VALIDITY, REGULARITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER
CIRCUMSTANCES WHATSOEVER.

(E)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY LOAN DOCUMENT, EACH BORROWER HEREBY WAIVES NOTICE OF ACCEPTANCE OF ITS JOINT
AND SEVERAL LIABILITY, NOTICE OF ANY BORROWING MADE UNDER THIS AGREEMENT, NOTICE
OF OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, OR OF ANY DEMAND FOR ANY
PAYMENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOTICE OF ANY ACTION AT
ANY TIME TAKEN OR OMITTED BY BANK UNDER OR IN RESPECT OF ANY OF THE OBLIGATIONS,
ANY REQUIREMENT OF DILIGENCE AND, GENERALLY, ALL DEMANDS, NOTICE AND OTHER
FORMALITIES OF EVERY KIND IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  EACH BORROWER HEREBY ASSENTS TO, AND WAIVES NOTICE OF, ANY EXTENSION
OR POSTPONEMENT OF THE TIME FOR THE PAYMENT OF ANY OF THE OBLIGATIONS, THE
ACCEPTANCE OF ANY PARTIAL PAYMENT THEREON, ANY WAIVER, CONSENT OR OTHER ACTION
OR ACQUIESCENCE BY BANK AT ANY TIME OR TIMES IN RESPECT OF ANY DEFAULT BY ANY
BORROWER IN THE PERFORMANCE OR SATISFACTION OF ANY TERM, COVENANT, CONDITION OR
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY AND ALL OTHER
INDULGENCES WHATSOEVER BY BANK IN RESPECT OF ANY OF THE OBLIGATIONS, AND THE
TAKING, ADDITION, SUBSTITUTION OR RELEASE, IN WHOLE OR IN PART, AT ANY TIME OR
TIMES, OF ANY SECURITY FOR ANY OF THE OBLIGATIONS OR IN PART, AT ANY TIME OR
TIMES, OF ANY SECURITY FOR ANY OF THE OBLIGATIONS OR THE ADDITION, SUBSTITUTION
OR RELEASE, IN WHOLE OR IN PART, OF ANY BORROWER.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH BORROWER ASSENTS TO ANY OTHER ACTION OR DELAY
IN ACTING OR FAILURE TO ACT ON THE PART OF BANK, INCLUDING, WITHOUT LIMITATION,
ANY FAILURE STRICTLY OR DILIGENTLY TO ASSERT ANY RIGHT OR TO PURSUE ANY REMEDY
OR TO COMPLY FULLY WITH THE APPLICABLE LAWS OR REGULATIONS THEREUNDER WHICH
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, AFFORD GROUNDS FOR TERMINATING,
DISCHARGING OR RELIEVING SUCH

27


--------------------------------------------------------------------------------


BORROWER, IN WHOLE OR IN PART, FROM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, IT BEING THE INTENTION OF EACH BORROWER THAT, SO
LONG AS ANY OF THE OBLIGATIONS REMAIN UNSATISFIED, THE OBLIGATIONS OF SUCH
BORROWER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT BE DISCHARGED
EXCEPT BY PERFORMANCE AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.  THE
OBLIGATIONS OF EACH BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL NOT BE DIMINISHED OR RENDERED UNENFORCEABLE BY ANY WINDING UP,
REORGANIZATION, ARRANGEMENT, LIQUIDATION, RECONSTRUCTION OR SIMILAR PROCEEDING
WITH RESPECT TO ANY BORROWER PARTY OR BANK.  THE JOINT AND SEVERAL LIABILITY OF
BORROWERS HEREUNDER SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY
ABSORPTION, MERGER, AMALGAMATION OR ANY OTHER CHANGE WHATSOEVER IN THE NAME,
MEMBERSHIP, CONSTITUTION OR PLACE OF FORMATION OF ANY BORROWER PARTY OR BANK.

(F)                                 THE PROVISIONS OF THIS SECTION ARE MADE FOR
THE BENEFIT OF BANK AND ITS SUCCESSORS AND ASSIGNS, AND MAY BE ENFORCED FROM
TIME TO TIME AGAINST ANY OF THE BORROWERS AS OFTEN AS OCCASION THEREFOR MAY
ARISE AND WITHOUT REQUIREMENT ON THE PART OF BANK FIRST TO MARSHAL ANY OF ITS
CLAIMS OR TO EXERCISE ANY OF ITS RIGHTS AGAINST ANY BORROWER PARTY OR TO EXHAUST
ANY REMEDIES AVAILABLE AGAINST ANY OTHER BORROWER PARTY OR TO RESORT TO ANY
OTHER SOURCE OR MEANS OF OBTAINING PAYMENT OF ANY OF THE OBLIGATIONS OR TO ELECT
ANY OTHER REMEDY.  THE PROVISIONS OF THIS SECTION SHALL REMAIN IN EFFECT UNTIL
ALL THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL OR OTHERWISE FULLY SATISFIED. 
IF AT ANY TIME, ANY PAYMENT, OR ANY PART THEREOF, MADE IN RESPECT OF ANY OF THE
OBLIGATIONS, IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY BANK UPON
THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY BORROWER, OR OTHERWISE, THE
PROVISIONS OF THIS SECTION WILL FORTHWITH BE REINSTATED IN EFFECT, AS THOUGH
SUCH PAYMENT HAD NOT BEEN MADE.

(G)                                NOTWITHSTANDING ANY PROVISION OF ANY LOAN
DOCUMENT, THE LIABILITY OF EACH BORROWER UNDER THE LOAN DOCUMENTS AS OF ANY DATE
SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE GREATEST AMOUNT THAT WOULD NOT RENDER
SUCH BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS SUBJECT TO AVOIDANCE,
DISCHARGE OR REDUCTION AS OF SUCH DATE AS A FRAUDULENT TRANSFER OR CONVEYANCE
UNDER APPLICABLE BANKRUPTCY LAWS OR OTHER LAWS, IN EACH INSTANCE AFTER GIVING
EFFECT TO ALL OTHER LIABILITIES OF SUCH BORROWER, CONTINGENT OR OTHERWISE, THAT
ARE RELEVANT UNDER APPLICABLE BANKRUPTCY LAWS OR OTHER LAWS (SPECIFICALLY
EXCLUDING, HOWEVER, ANY LIABILITIES OF SUCH BORROWER TO THE EXTENT THAT SUCH
LIABILITIES WOULD BE DISCHARGED BY PAYMENTS MADE BY SUCH BORROWER HEREUNDER, AND
AFTER GIVING EFFECT TO ANY RIGHTS OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT,
INDEMNITY OR SIMILAR RIGHTS OF SUCH BORROWER PURSUANT TO APPLICABLE LAWS OR
OTHERWISE, INCLUDING ANY AGREEMENT OF SUCH BORROWER WITH ANY OTHER PERSON
PROVIDING FOR AN EQUITABLE ALLOCATION OF SUCH LIABILITY).  EACH BORROWER
ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS MAY FROM TIME TO TIME EXCEED THE
LIMITATION OF LIABILITY SET FORTH IN THE PRECEDING SENTENCE WITHOUT DISCHARGING,
LIMITING OR OTHERWISE AFFECTING THE OBLIGATIONS OF ANY BORROWER UNDER THE LOAN
DOCUMENTS OR THE RIGHTS AND REMEDIES OF BANK.

1.9                                 Wachovia Swap Documents.  Notwithstanding
any provision of this Agreement, any Loan Document or any Wachovia Swap Document
to the contrary, (i) no covenant or agreement of Borrower Party shall prohibit
Borrower Party from entering into any Wachovia Swap Document; and (ii) the right
of Bank to accelerate any of the Obligations shall not be construed to require
the termination or unwinding of any transactions the subject of any Wachovia
Swap Documents.

28


--------------------------------------------------------------------------------


1.10                            Bank as Agent For Other Bank Parties.  To the
extent that any Lien is granted to Bank in this Agreement or under any Loan
Document as security for any Obligation of any Borrower Party to any Bank Party
other than Bank, the Lien so granted shall be deemed to be a Lien granted to
Bank as agent for such other Bank Party, without the necessity of any act or
consent of any Person.


ARTICLE II

2.                                       THE REVOLVING LOAN

2.1                                  General Terms.  Subject to the terms
hereof, Bank will lend Borrowers, from time to time until the Revolving Loan
Advancement Termination Date, such amounts which shall not exceed, in the
aggregate principal amount at any one time outstanding, the Unused Revolving
Loan Commitment.  Subject to the terms hereof, Borrowers may borrow, repay
without penalty or premium, and reborrow hereunder, from the date of this
Agreement until the Revolving Loan Advancement Termination Date.  If at any time
the unpaid principal balance of the Revolving Loan exceeds the amount Borrowers
could borrow at such time as set forth herein, Borrowers shall immediately upon
demand of Bank pay or cause to be paid such amounts to Bank, to the extent
necessary to reduce the Revolving Loan to an amount which Borrowers could borrow
at that time.

2.2                                  Disbursement of the Revolving Loan.

(A)                               EXCEPT AS OTHERWISE PROVIDED IN A CASH
MANAGEMENT AGREEMENT, IN ORDER TO OBTAIN A REVOLVING LOAN ADVANCE, A BORROWER’S
REPRESENTATIVE SHALL DELIVER A NOTICE OF BORROWING TO BANK (I) WITH RESPECT TO A
REVOLVING LOAN ADVANCE TO BE MADE AT CLOSING, NOT LATER THAN THE TIME OF
CLOSING, AND (II) WITH RESPECT TO ANY OTHER REVOLVING LOAN ADVANCE, (X) WITH
RESPECT TO REVOLVING LOAN ADVANCES ON WHICH INTEREST IS TO ACCRUE AT THE
ADJUSTED LIBOR RATE, NO LATER THAN 2:00 P.M. (BIRMINGHAM, ALABAMA TIME) ON A
DATE NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO THE DATE SUCH REVOLVING LOAN
ADVANCE IS SOUGHT, AND (Y) WITH RESPECT TO REVOLVING LOAN ADVANCES ON WHICH
INTEREST IS TO ACCRUE AT THE ADJUSTED LIBOR MARKET INDEX RATE, NO LATER THAN
2:00 P.M. (BIRMINGHAM, ALABAMA TIME) ON A DATE NOT LESS THAN ONE (1) BUSINESS
DAY PRIOR TO THE DATE SUCH REVOLVING LOAN ADVANCE IS SOUGHT.

(B)                                 AFTER BANK’S RECEIPT OF SUCH FUNDS AND UPON
FULFILLMENT OF ANY APPLICABLE CONDITIONS SET FORTH IN THIS AGREEMENT, BANK WILL
MAKE SUCH FUNDS AVAILABLE TO BORROWERS BY CREDITING A BORROWER’S DEPOSIT ACCOUNT
WITH BANK.

(C)                                 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, BORROWERS SHALL NOT BE ENTITLED TO RECEIVE, NOR SHALL BANK BE
REQUIRED TO DISBURSE, ANY REVOLVING LOAN ADVANCE AFTER THE REVOLVING LOAN
ADVANCEMENT TERMINATION DATE.

2.3                                  The Revolving Note.  Borrowers’ obligation
to repay the Revolving Loan shall be evidenced by the Revolving Note.

29


--------------------------------------------------------------------------------


2.4                                  Interest Rate.

(A)                               EXCEPT AS PROVIDED IN THE IMMEDIATELY
SUCCEEDING SUBPARAGRAPH (B), DURING THE ENTIRE TERM OF THE REVOLVING NOTE, THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING NOTE SHALL BEAR INTEREST AT THE
ADJUSTED LIBOR MARKET INDEX RATE.

(B)                                 A BORROWER’S REPRESENTATIVE MAY FROM TIME TO
TIME DELIVER TO BANK A NOTICE OF CONTINUATION/CONVERSION, ELECTING TO HAVE ALL
OR A PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOAN ACCRUE
INTEREST BASED ON THE LIBOR RATE, IN WHICH CASE THE APPLICABLE LIBOR RATE
BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBOR RATE DURING THE APPLICABLE
LIBOR RATE INTEREST PERIOD (PROVIDED, HOWEVER, THAT THERE SHALL NOT BE MORE THAN
FOUR (4) LIBOR RATE BORROWINGS OUTSTANDING AT ANY TIME WITH RESPECT TO THE
REVOLVING LOAN).  FOLLOWING THE EXPIRATION OF ANY APPLICABLE LIBOR RATE INTEREST
PERIOD, IF A BORROWER’S REPRESENTATIVE SHALL NOT HAVE TIMELY AND PROPERLY
DELIVERED A NOTICE OF CONVERSION/CONTINUATION ELECTING A LIBOR RATE INTEREST
PERIOD TO COMMENCE AS OF THE EXPIRATION OF THE APPLICABLE EXPIRING LIBOR RATE
INTEREST PERIOD, THEN THE APPLICABLE LIBOR RATE BORROWING SHALL AUTOMATICALLY
BEAR INTEREST AT THE ADJUSTED LIBOR MARKET INDEX RATE.

2.5                                  Payments of Principal and Interest. 
Principal and interest on the Revolving Loan shall be payable as follows:

(A)                               ON THE FIRST PAYMENT DUE DATE FOLLOWING THE
DATE OF THE REVOLVING NOTE, AND ON EACH SUCCESSIVE PAYMENT DUE DATE THEREAFTER
UNTIL THE ENTIRE INDEBTEDNESS EVIDENCED BY THE REVOLVING NOTE IS PAID IN FULL,
BORROWERS SHALL PAY TO BANK ALL ACCRUED AND UNPAID INTEREST ON THE OUTSTANDING
PRINCIPAL BALANCE OF THE REVOLVING NOTE.

(B)                                 IF NOT EARLIER DEMANDED PURSUANT TO SECTION
10.3 HEREOF, ON THE REVOLVING LOAN MATURITY DATE, THE OUTSTANDING PRINCIPAL
BALANCE OF THE REVOLVING NOTE, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST
THEREON, SHALL BE DUE AND PAYABLE TO BANK.

2.6                                  Use of Proceeds.  The proceeds of the
Revolving Loan shall be used for general working capital needs of Borrower and
to pay costs and expenses associated with the closing of the Loans.


ARTICLE III

3                                           LETTERS OF CREDIT

3.1                                  Issuance of Letters of Credit.  Subject to
the terms hereof, from time to time until the Revolving Loan Advancement
Termination Date, Borrower may request Bank to issue, and Bank agrees to issue,
Letters of Credit for the account of Borrower in an aggregate Available Amount
for all Letters of Credit not to exceed at any time the Letter of Credit
Commitment.  No Letter of Credit shall have an expiration date (including all
rights of Borrower or the beneficiary to require renewal) later than the earlier
of (i) 60 days before the Revolving Loan Maturity Date, or (ii) one year after
the date of issuance thereof.  In order for a Letter of Credit to be issued, a
Borrower’s Representative shall deliver a Notice of Issuance to Bank not later
than 10:30 a.m. (Birmingham, Alabama time) on a date not less than three (3)
Business Days prior to the date the issuance of such Letter of Credit is sought,
such Notice of Issuance to be accompanied by the

30


--------------------------------------------------------------------------------


form of the Letter of Credit to be issued.  If (i) the requested form of such
Letter of Credit is acceptable to Bank in its discretion, and (ii) if required
by Bank, upon execution and delivery of a Letter of Credit Agreement in form and
substance satisfactory to Bank, Bank will, subject to the other terms and
conditions of this Agreement, issue such Letter of Credit.  In the event and to
the extent that the provisions of any Letter of Credit Agreement shall conflict
with this Agreement, the provisions of this Agreement shall govern.

3.2                                  Reimbursement and Other Payments. 
Borrowers agree to pay to Bank immediately upon demand of Bank (i) at the time
when Bank shall pay any draft presented under any Letter of Credit, a sum equal
to the amount so paid under such Letter of Credit, plus (ii) interest at the
Default Rate on any amount remaining unpaid by Borrowers to Bank under clause
(i) above from such time until payment in full..

3.3                                  Additional Remedies.  In addition to any
rights and remedies Bank may otherwise have under this Agreement, if (i) any
Default shall have occurred, Bank may in its discretion by notice to Borrowers,
declare the obligation of Bank to issue any Letter of Credit to be terminated,
whereupon the obligation of Bank to issue any Letter of Credit shall forthwith
terminate, and (ii) any Event of Default shall have occurred, Bank may make
demand upon Borrowers to, and forthwith upon such demand Borrowers will pay to
Bank in same day funds at Bank’s office designated in such demand, for deposit
in a special Cash Collateral Account to be maintained at such office of Bank, an
amount equal to the maximum amount then available to be drawn under the Letters
of Credit.   The Cash Collateral Account shall be in the name of Borrowers, but
under the sole dominion and control of Bank, and shall be held and disbursed as
follows:

(A)                               BANK MAY FROM TIME TO TIME INVEST FUNDS ON
DEPOSIT IN THE CASH COLLATERAL ACCOUNT, REINVEST PROCEEDS OF ANY SUCH
INVESTMENTS WHICH MAY MATURE OR BE SOLD, AND INVEST INTEREST OR OTHER INCOME
RECEIVED FROM ANY SUCH INVESTMENTS, AND ALL SUCH INVESTMENTS AND REINVESTMENTS
SHALL, FOR PURPOSES OF THIS AGREEMENT, CONSTITUTE PART OF THE FUNDS HELD IN THE
CASH COLLATERAL ACCOUNT.

(B)                                 IF AT ANY TIME BANK DETERMINES THAT ANY
FUNDS HELD IN THE CASH COLLATERAL ACCOUNT ARE SUBJECT TO ANY RIGHT OR CLAIM OF
ANY PERSON OTHER THAN CLAIMS ARISING UNDER THIS AGREEMENT AND/OR THAT THE TOTAL
AMOUNT OF SUCH FUNDS IS LESS THAN THE MAXIMUM AMOUNT AT SUCH TIME AVAILABLE TO
BE DRAWN UNDER THE LETTERS OF CREDIT, BORROWERS WILL, FORTHWITH UPON DEMAND BY
BANK, PAY TO BANK, AS ADDITIONAL FUNDS TO BE DEPOSITED AND HELD IN THE CASH
COLLATERAL ACCOUNT, AN AMOUNT EQUAL TO THE EXCESS OF (I) SUCH MAXIMUM AMOUNT AT
SUCH TIME AVAILABLE TO BE DRAWN UNDER THE LETTERS OF CREDIT OVER (II) THE TOTAL
AMOUNT OF FUNDS, IF ANY, THEN HELD IN THE CASH COLLATERAL ACCOUNT WHICH BANK
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.

(C)                                 BORROWER HEREBY ASSIGNS, TRANSFERS AND SETS
OVER, AND GRANTS TO BANK A LIEN ON AND UPON, THE CASH COLLATERAL ACCOUNT,
INCLUDING ALL FUNDS HELD IN THE CASH COLLATERAL ACCOUNT FROM TIME TO TIME AND
ALL PROCEEDS THEREOF, AS SECURITY FOR THE OBLIGATIONS.  BORROWER AGREES THAT, TO
THE EXTENT NOTICE OF SALE OF ANY SECURITIES SHALL BE REQUIRED BY LAW, AT LEAST
FIVE BUSINESS DAYS’ NOTICE TO BORROWERS OF THE TIME AND PLACE OF ANY PUBLIC SALE
OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE
REASONABLE NOTIFICATION.  BANK MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME
TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY,
WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WILL SO
ADJOURNED.

31


--------------------------------------------------------------------------------


(D)                                BANK MAY, AT ANY TIME OR FROM TIME TO TIME,
APPLY FUNDS FROM TIME TO TIME HELD IN THE CASH COLLATERAL ACCOUNT TO THE PAYMENT
OF (I) ANY REIMBURSEMENT OBLIGATION, AND (II) UPON TERMINATION OF ALL LETTERS OF
CREDIT AND PAYMENT IN FULL OF ALL THE REIMBURSEMENT OBLIGATION, IN SUCH ORDER AS
BANK MAY ELECT, AS SHALL HAVE BECOME OR SHALL BECOME DUE AND PAYABLE BY BORROWER
TO BANK UNDER THIS AGREEMENT.

(E)                                  NEITHER BORROWER NOR ANY PERSON CLAIMING ON
BEHALF OF OR THROUGH BORROWER SHALL HAVE ANY RIGHT TO WITHDRAW ANY OF THE FUNDS
HELD IN THE CASH COLLATERAL ACCOUNT.

3.4                                  No Liability of Bank.  Borrowers assume all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither Bank nor any of
its officers or directors shall be liable or responsible for (a) the use that
may be made of any Letter of Credit or any acts or omissions of any beneficiary
or transferee in connection therewith; (b) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by Bank against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to the Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit.  In furtherance and not in limitation of the foregoing, Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

3.5                                  Indemnification.  In addition to any other
indemnification obligation of Borrower under this Agreement or any other Loan
Document, Borrowers hereby agree to indemnify and hold Bank Parties harmless
from and against any and all Indemnified Losses which Bank Parties may incur or
which may be claimed against Bank Parties by any Person by reason of or in
connection with the execution and delivery or transfer of, or payment or failure
to make lawful payment under, any Letter of Credit.


ARTICLE IV

4.                                        THE TERM LOAN

4.1                                  Disbursement of the Term Loan.  Subject to
the terms hereof, Bank will lend to Borrowers in a single Advance at the Closing
the Term Loan Amount.  Bank will credit or pay the proceeds of the Advance of
the Term Loan to a Borrower’s deposit account with Bank, or in such other manner
as Borrowers and Bank may agree.

4.2                                  The Term Note.  Borrowers’ obligation to
repay the Term Loan shall be evidenced by the Term Note.

4.3                                  Interest Rate.

(A)                               EXCEPT AS PROVIDED IN THE IMMEDIATELY
SUCCEEDING SUBPARAGRAPH (B), DURING THE ENTIRE TERM OF THE TERM NOTE, THE
OUTSTANDING PRINCIPAL BALANCE OF THE TERM NOTE SHALL BEAR INTEREST AT THE
ADJUSTED LIBOR MARKET INDEX RATE.

32


--------------------------------------------------------------------------------


(B)                                 A BORROWER’S REPRESENTATIVE MAY FROM TIME TO
TIME DELIVER TO BANK A NOTICE OF CONVERSION/CONTINUATION, ELECTING TO HAVE ALL
OR A PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN ACCRUE
INTEREST BASED ON THE LIBOR RATE, IN WHICH CASE THE APPLICABLE LIBOR RATE
BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBOR RATE DURING THE APPLICABLE
LIBOR RATE INTEREST PERIOD (PROVIDED, HOWEVER, THAT THERE SHALL NOT BE MORE THAN
FOUR (4) LIBOR RATE BORROWINGS OUTSTANDING AT ANY TIME WITH RESPECT TO THE TERM
LOAN).  FOLLOWING THE EXPIRATION OF ANY APPLICABLE LIBOR RATE INTEREST PERIOD,
IF A BORROWER’S REPRESENTATIVE SHALL NOT HAVE TIMELY AND PROPERLY DELIVERED A
NOTICE OF CONVERSION/CONTINUATION ELECTING A LIBOR RATE INTEREST PERIOD TO
COMMENCE AS OF THE EXPIRATION OF THE APPLICABLE EXPIRING LIBOR RATE INTEREST
PERIOD, THEN THE APPLICABLE LIBOR RATE BORROWING SHALL AUTOMATICALLY BEAR
INTEREST AT THE ADJUSTED LIBOR MARKET INDEX RATE.

4.4                                  Payments of Principal and Interest. 
Principal and interest on the Term Loan shall be payable as follows:

(A)                               ON THE FIRST PAYMENT DUE DATE FOLLOWING THE
DATE OF THIS AGREEMENT, AND ON EACH SUCCESSIVE PAYMENT DUE DATE THEREAFTER UNTIL
THE ENTIRE INDEBTEDNESS EVIDENCED BY THE TERM NOTE IS PAID IN FULL, BORROWERS
SHALL PAY TO BANK ALL ACCRUED AND UNPAID INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE TERM NOTE, TOGETHER WITH A PAYMENT OF PRINCIPAL EACH IN THE
AMOUNT OF $138,000.00.

(B)                                 IF NOT EARLIER DEMANDED PURSUANT TO SECTION
10.3 HEREOF, THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN, TOGETHER WITH
ALL ACCRUED AND UNPAID INTEREST THEREON, SHALL BE DUE AND PAYABLE TO BANK ON THE
TERM LOAN MATURITY DATE.

4.5                                  Use of Proceeds.  The proceeds of the Term
Loan shall be used to refinance Existing Indebtedness.


ARTICLE V

5.                                        PAYMENTS, ADDITIONAL COSTS, ETC.

5.1                                  Payment to Bank. 

(A)                               ALL MONIES PAYABLE TO BANK UNDER THIS
AGREEMENT OR UNDER THE NOTES SHALL BE PAID DIRECTLY TO BANK IN IMMEDIATELY
AVAILABLE FUNDS AT THE PLACE FOR PAYMENT.  IF BANK SHALL SEND BORROWERS
STATEMENTS OF AMOUNTS DUE HEREUNDER, SUCH STATEMENTS SHALL BE CONSIDERED CORRECT
AND CONCLUSIVELY BINDING ON BORROWERS, UNLESS BORROWER NOTIFIES BANK TO THE
CONTRARY WITHIN THIRTY (30) DAYS OF ITS RECEIPT OF ANY STATEMENT WHICH IT DEEMS
TO BE INCORRECT.  ALTERNATIVELY, AT ITS DISCRETION, BANK MAY CHARGE AGAINST ANY
DEPOSIT ACCOUNT OF BORROWER ALL OR ANY PART OF ANY AMOUNT OWED BY BORROWER
HEREUNDER.

(B)                                 ALL PAYMENTS TO BE MADE BY BORROWER
HEREUNDER WILL BE MADE TO BANK NOT LATER THAN 1:00 P.M. AT THE PLACE FOR
PAYMENT.  PAYMENTS RECEIVED AFTER 1:00 P.M. AT THE PLACE FOR PAYMENT SHALL BE
DEEMED TO BE PAYMENTS MADE PRIOR TO 1:00 P.M. AT THE PLACE FOR PAYMENT ON THE
NEXT SUCCEEDING BUSINESS DAY.  BORROWER HEREBY AUTHORIZES BANK TO CHARGE ITS
ACCOUNTS WITH BANK IN ORDER TO CAUSE TIMELY PAYMENT OF AMOUNTS DUE HEREUNDER TO
BE MADE.

33


--------------------------------------------------------------------------------


(C)                                 AT THE TIME OF MAKING EACH SUCH PAYMENT,
BORROWER SHALL, SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT,
SPECIFY TO BANK THE LOAN OR OTHER OBLIGATION OF BORROWER HEREUNDER TO WHICH SUCH
PAYMENT IS TO BE APPLIED.  IN THE EVENT THAT BORROWER FAILS TO SO SPECIFY THE
RELEVANT LOAN OR IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
BANK MAY APPLY SUCH PAYMENTS AS IT MAY DETERMINE IN ITS DISCRETION.

5.2                                  Late Payments.  If any scheduled payment,
whether principal, interest or principal and interest, is late ten (10) days or
more, Borrower agrees to pay a late charge equal to five percent (5%) of the
amount of the payment which is late, but not more than the maximum amount
allowed by applicable Laws.  The foregoing provision shall not be deemed to
excuse a late payment or be deemed a waiver of any other rights Bank may have
under this Agreement, including, subject to the terms hereof, the right to
declare the entire unpaid principal and interest immediately due and payable.

5.3                                  Prepayment.

(A)                               BORROWERS MAY PREPAY OR CAUSE TO BE PREPAID
THE PRINCIPAL OF THE LOANS IN WHOLE OR, FROM TIME TO TIME, IN PART, WITHOUT
PREMIUM OR PENALTY.

(B)                                 EXCEPT AS MAY OTHERWISE BE AGREED TO BY
BANK, PROMPTLY UPON THE RECEIPT OF ANY NET CASH PROCEEDS IN AN AMOUNT IN EXCESS
OF $1,000,000.00 AND ARISING FROM AN ASSET DISPOSITION OR A CASUALTY OR
CONDEMNATION EVENT, BORROWERS SHALL PAY SUCH NET CASH PROCEEDS TO BANK TO BE
APPLIED AS A PREPAYMENT OF THE TERM LOAN.

(C)                                 ALL PARTIAL PREPAYMENTS, WHETHER VOLUNTARY
OR MANDATORY, SHALL BE APPLIED AGAINST PRINCIPAL AND INTEREST AS BANK MAY
DETERMINE IN ITS DISCRETION, PROVIDED THAT NO PREPAYMENT SHALL ENTITLE BORROWERS
TO CEASE MAKING ANY PAYMENT AS OTHERWISE SCHEDULED HEREUNDER.

(D)                                NO PREPAYMENT OF ANY LOAN SHALL ALTER THE
NOTIONAL AMOUNT OF ANY TRANSACTION UNDER ANY WACHOVIA SWAP DOCUMENT OR OTHERWISE
AFFECT ANY BORROWER PARTY’S OBLIGATIONS UNDER ANY WACHOVIA SWAP DOCUMENTS, WHICH
SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH PREPAYMENT, SUBJECT
TO THE TERMS OF SUCH WACHOVIA SWAP DOCUMENTS.

5.4                                  Default Rate.  Notwithstanding any
provision herein or in any other Loan Document to the contrary, upon the
occurrence and during the continuance of an Event of Default, the Interest Rate
payable on the Loans shall be the Default Rate.

5.5                                  No Setoff or Deduction.  All payments of
principal of and interest on the Loans and other amounts payable by Borrowers
hereunder shall be made by Borrowers without setoff or counterclaim, and,
subject to the next succeeding sentence, free and clear of, and without
deduction or withholding for, or on account of, any present or future taxes,
levies, imposts, duties, fees, assessments, or other charges of whatever nature,
imposed by any Governmental Authority, or by any department, agency or other
political subdivision or taxing authority.  If any such taxes, levies, imposts,
duties, fees, assessments or other charges are imposed, Borrowers will pay such
additional amounts as may be necessary so that payment of principal of and
interest on the Loans and other amounts payable hereunder, after withholding or
deduction for or on account thereof, will not be less than any amount provided
to be paid hereunder and, in any

34


--------------------------------------------------------------------------------


such case, Borrowers will furnish to Bank certified copies of all tax receipts
evidencing the payment of such amounts within 30 days after the date any such
payment is due pursuant to applicable Laws.

5.6                                  Payment on Non-Business Day; Payment
Computations.  Except as otherwise provided in this Agreement to the contrary,
whenever any installment of principal of, or interest on, any Loan or other
amount due hereunder becomes due and payable on a day which is not a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
(unless such next succeeding Business Day does not fall within the same calendar
month, in which case the maturity thereof shall be shortened to the immediately
preceding Business Day).  In the case of any extension in the time for payment
of any installment of principal, interest shall be payable thereon at the rate
per annum determined in accordance with this Agreement during such extension.

5.7                                  Indemnification.  If Borrowers make any
payment of principal with respect to any LIBOR Rate Borrowing on any other date
than the last day of a LIBOR Rate Interest Period applicable thereto, or if
Borrowers fail to borrow any LIBOR Rate Borrowing after notice has been given to
Bank in accordance with this Agreement, or if Borrowers fail to make any payment
of principal or interest in respect of any LIBOR Rate Borrowing when due,
Borrowers shall reimburse Bank on demand for any resulting loss or expense
incurred by Bank, including without limitation any loss incurred in obtaining,
liquidating or employing deposits from third parties, whether or not Bank shall
have funded or committed to fund such LIBOR Rate Borrowing.  A statement as to
the amount of such loss or expense, prepared in good faith and in reasonable
detail by Bank and submitted by Bank to Borrowers, shall be conclusive and
binding for all purposes absent manifest error in computation.  Calculation of
all amounts payable to Bank under this Section shall be made as though Bank
shall have actually funded or committed to fund such LIBOR Rate Borrowing
through the purchase of an underlying deposit in an amount equal to the amount
of such LIBOR Rate Borrowing in the relevant market and having a maturity
comparable to the related LIBOR RATE Interest Period and through the transfer of
such deposit to a domestic office of Bank in the United States; provided,
however, that Bank may fund such LIBOR Rate Borrowing in any manner it sees fit
and the foregoing assumption shall be utilized only for the purpose of
calculation of amounts payable under this Section.

5.8                                  360-Day Year.  All interest payable under
the Notes shall be calculated on the basis of a 360-day year by multiplying the
outstanding principal amount by the applicable per annum rate, multiplying the
product thereof by the actual number of days elapsed, and dividing the product
so obtained by 360.

5.9                                  No Requirement to Actually Obtain Funds. 
Notwithstanding the fact that the Interest Rate pursuant to the Loans may be
calculated based upon Bank’s cost of funds, Borrowers agree that Bank shall not
be required actually to obtain funds from such source at any time.

5.10                            Usury Limitation.  If, at any time, the Interest
Rate payable on the Loans shall be deemed by any competent court of law or any
Governmental Authority to exceed the maximum rate of interest permitted by any
applicable Laws, then, for such time as the Interest Rate would be deemed
excessive, its application shall be suspended and there shall be charged instead
the

35


--------------------------------------------------------------------------------


maximum rate of interest permissible under such Laws, and any excess interest
actually collected by Bank shall be credited as a partial prepayment of
principal.


ARTICLE VI

6.                                        CONDITIONS PRECEDENT

The obligation of Bank to make the Loans and any Advance hereunder, and to issue
any Letter of Credit, is subject to the following conditions precedent:

6.1                                  Documents Required for the Closing.  Prior
to or concurrently with the Closing, the following instruments and documents,
duly executed by all proper Persons and in form and substance satisfactory to
Bank, shall have been delivered to Bank:

(A)                               THIS AGREEMENT;

(B)                                 THE NOTES;

(C)                                 THE PLEDGE AGREEMENT, TOGETHER WITH THE
ORIGINAL STOCK CERTIFICATES, STOCK POWERS AND OTHER ITEMS REQUIRED TO BE
DELIVERED THEREUNDER;

(D)                                THE CLOSING CERTIFICATES;

(E)                                  THE FINANCING STATEMENTS, TOGETHER WITH
EVIDENCE THAT SUCH FINANCING STATEMENTS HAVE BEEN DULY RECORDED IN ALL FILING OR
RECORDING OFFICES THAT BANK MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT
BANK’S LIEN ON THE COLLATERAL, AND THAT ALL FILING AND RECORDING TAXES AND FEES
HAVE BEEN PAID;

(F)                                  WITH RESPECT TO EACH BORROWER PARTY (OTHER
THAN A BORROWER PARTY THAT IS AN INDIVIDUAL), A CERTIFICATE OF AN OFFICER OR
OTHER REPRESENTATIVE ACCEPTABLE TO BANK DATED AS OF THE DATE OF THIS AGREEMENT,
CERTIFYING AS TO THE INCUMBENCY AND SIGNATURES OF THE REPRESENTATIVE(S) OF SUCH
BORROWER PARTY SIGNING, AS APPLICABLE, THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS, AND EACH OTHER DOCUMENT TO BE DELIVERED PURSUANT HERETO, TOGETHER
WITH THE FOLLOWING DOCUMENTS ATTACHED THERETO:

(1)                                   A COPY OF THE RESOLUTIONS OF SUCH
APPLICABLE PERSON’S GOVERNING BODY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, EACH OF THE LOAN DOCUMENTS, AND EACH OTHER
DOCUMENT TO BE DELIVERED PURSUANT HERETO, AS APPLICABLE;

(2)                                   A COPY, CERTIFIED AS OF THE MOST RECENT
DATE PRACTICABLE BY THE SECRETARY OF STATE (OR SIMILAR GOVERNMENTAL AUTHORITY)
OF THE STATE, PROVINCE, OR OTHER JURISDICTION WHERE SUCH PERSON IS ORGANIZED, OF
SUCH PERSON’S ORGANIZATIONAL DOCUMENTS FILED WITH SUCH SECRETARY OF STATE (OR
SIMILAR GOVERNMENTAL AUTHORITY);

(3)                                   A COPY OF SUCH PERSON’S OTHER
ORGANIZATIONAL DOCUMENTS;

(G)                                 A CERTIFICATE, AS OF THE MOST RECENT DATE
PRACTICABLE, OF THE SECRETARY OF STATE (OR SIMILAR APPROPRIATE GOVERNMENTAL
AUTHORITY) AND DEPARTMENT OF REVENUE OR TAXATION (OR SIMILAR APPROPRIATE
GOVERNMENTAL AUTHORITY) OF EACH JURISDICTION IN WHICH EACH BORROWER PARTY

36


--------------------------------------------------------------------------------


(OTHER THAN A BORROWER PARTY THAT IS AN INDIVIDUAL) IS ORGANIZED AS TO THE
EXISTENCE AND GOOD STANDING OF EACH SUCH PERSON WITHIN SUCH JURISDICTION, AND A
CERTIFICATE, AS OF THE MOST RECENT DATE PRACTICABLE, OF THE SECRETARY OF STATE
(OR SIMILAR APPROPRIATE GOVERNMENTAL AUTHORITY) OF EACH STATE WHERE ANY OF THE
COLLATERAL IS LOCATED AS TO THE QUALIFICATION AND GOOD STANDING OF BORROWER
PARTY AS A FOREIGN ENTITY DOING BUSINESS IN EACH SUCH STATE;

(H)                                A WRITTEN OPINION OF COUNSEL TO BORROWERS,
DATED AS OF THE DATE OF CLOSING AND ADDRESSED TO BANK, IN FORM AND SUBSTANCE
ACCEPTABLE TO BANK;

(I)                                     THE MOST RECENT FINANCIAL STATEMENTS, IN
FORM AND SUBSTANCE ACCEPTABLE TO BANK;

(J)                                    CERTIFICATES, IN FORM AND SUBSTANCE
SATISFACTORY TO BANK, ATTESTING TO THE SOLVENCY OF BORROWERS AND AFTER GIVING
EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY;

(K)                                UCC-11 REPORTS SHOWING NO LIENS SUPERIOR TO
BANK’S LIEN, EXCEPT FOR THE PERMITTED LIENS;

(L)                                  EVIDENCE SATISFACTORY TO BANK THAT
BORROWERS HAVE OBTAINED ALL INSURANCE POLICIES AS REQUIRED UNDER THIS AGREEMENT
AND/OR ANY OF THE OTHER LOAN DOCUMENTS, TOGETHER WITH EVIDENCE SATISFACTORY TO
BANK THAT ALL PREMIUMS THEREFORE HAVE BEEN PAID AND THAT ALL SUCH POLICIES ARE
IN FULL FORCE AND EFFECT; AND

(M)                             RECEIPT AND APPROVAL BY BANK OF ALL OTHER ITEMS
REASONABLY REQUIRED TO BE PROVIDED TO BANK, AND NOT OTHERWISE SET FORTH ABOVE.

6.2                                  Certain Events Required for Closing and for
all Advances.  At the time of the Closing and at the time of each Advance, Bank
shall be satisfied that:

(A)                               NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;

(B)                                 NO MATERIAL ADVERSE CHANGE SHALL HAVE
OCCURRED;

(C)                                 ALL OF THE LOAN DOCUMENTS SHALL HAVE
REMAINED IN FULL FORCE AND EFFECT, AND NO BORROWER PARTY SHALL HAVE QUESTIONED
OR CHALLENGED THE ENFORCEABILITY OF ANY PROVISION OF ANY OF THE LOAN DOCUMENTS;

(D)                                BORROWERS SHALL HAVE PAID THE COMMITMENT FEE,
THE UNUSED FEE, THE LETTER OF CREDIT FEES, AND ALL OTHER FEES, EXPENSES, COSTS
AND OTHER AMOUNTS THEN OWING TO BANK;

(E)                                  ALL INDEBTEDNESS TO BE PREPAID, REDEEMED OR
DEFEASED WITH THE PROCEEDS OF ANY ADVANCE SHALL HAVE BEEN SATISFIED AND
EXTINGUISHED;

(F)                                  THERE SHALL EXIST NO ACTION, SUIT,
INVESTIGATION, LITIGATION OR PROCEEDING AFFECTING ANY BORROWER PARTY PENDING OR
THREATENED BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT (I) EXCEPT
AS SET FORTH ON THE ATTACHED SCHEDULE 6.2(F), WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, OR (II) PURPORTS TO AFFECT THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY;

37


--------------------------------------------------------------------------------


(G)                                 ALL GOVERNMENTAL APPROVALS NECESSARY IN
CONNECTION WITH THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL HAVE BEEN OBTAINED (WITHOUT THE IMPOSITION OF ANY CONDITIONS THAT
ARE NOT ACCEPTABLE TO BANK) AND SHALL REMAIN IN EFFECT OTHER THAN SUCH
GOVERNMENTAL APPROVALS THE FAILURE TO OBTAIN WHICH SHALL NOT AFFECT THE
ENFORCEABILITY, VALIDITY OR BINDING EFFECT OF ANY OF THE LOAN DOCUMENTS; ALL
APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY
ANY COMPETENT AUTHORITY; AND NO LAW SHALL BE APPLICABLE IN THE JUDGMENT OF BANK
THAT RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;

(H)                                BORROWER WILL BE ABLE TO MEET ITS OBLIGATIONS
UNDER ALL PLANS, THAT THE PLANS ARE, IN ALL MATERIAL RESPECTS, FUNDED IN
ACCORDANCE WITH THE MINIMUM STATUTORY REQUIREMENTS, THAT NO MATERIAL “REPORTABLE
EVENT” (AS DEFINED IN ERISA, BUT EXCLUDING EVENTS FOR WHICH REPORTING HAS BEEN
WAIVED) HAS OCCURRED AS TO ANY SUCH PLAN AND THAT NO TERMINATION OF, OR
WITHDRAWAL FROM, ANY SUCH PLAN HAS OCCURRED OR IS CONTEMPLATED THAT COULD RESULT
IN A MATERIAL LIABILITY;

(I)                                     THERE SHALL HAVE BEEN DELIVERED TO BANK
EVIDENCE OF INSURANCE NAMING BANK AS INSURED AND LOSS PAYEE (AS APPLICABLE) WITH
SUCH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES OR ASSOCIATIONS, AND IN SUCH
AMOUNTS AND COVERING SUCH RISKS, AS IS SATISFACTORY TO BANK OR AS OTHERWISE
REQUIRED UNDER ANY LOAN DOCUMENT; AND

(J)                                    THERE SHALL HAVE BEEN DELIVERED TO BANK
THE COLLATERAL REPORTS AND COMPLIANCE CERTIFICATES AS REQUIRED UNDER THIS
AGREEMENT AND REFLECTING COMPLIANCE WITH THE TERMS OF THIS AGREEMENT.

6.3                                  Legal Matters.  At the time of Closing, and
the disbursement of each Advance, all legal matters incidental thereto shall be
satisfactory to Burr & Forman LLP, counsel to Bank.

6.4                                  Election to Make Advances Prior to
Satisfaction of Conditions Precedent.  In the event Bank, at its option, elects
to make one or more Advances prior to receipt and approval of all items required
by this Article, such election shall not constitute any commitment or agreement
of Bank to make any subsequent Advance until all items required by this Article
have been delivered.


ARTICLE VII


7.                                        COLLATERAL SECURITY

7.1                                  Grant of Lien.

(A)                               AS SECURITY FOR THE PROMPT SATISFACTION OF ALL
OBLIGATIONS, BORROWER HEREBY ASSIGNS, TRANSFERS AND SETS OVER TO BANK ALL OF
BORROWER’S INTEREST IN AND TO, AND GRANTS BANK A LIEN ON, UPON AND IN THE
COLLATERAL.

(B)                                 NO SUBMISSION BY BORROWER TO BANK OF A
SCHEDULE OR OTHER PARTICULAR IDENTIFICATION OF COLLATERAL SHALL BE NECESSARY TO
VEST IN BANK SECURITY TITLE TO AND A SECURITY INTEREST IN EACH AND EVERY ITEM OF
COLLATERAL NOW EXISTING OR HEREAFTER CREATED AND ACQUIRED, BUT RATHER SUCH TITLE
AND SECURITY INTEREST SHALL VEST IN BANK IMMEDIATELY UPON THE CREATION OR

38


--------------------------------------------------------------------------------


ACQUISITION OR ANY ITEM OF COLLATERAL HEREAFTER CREATED OR ACQUIRED, WITHOUT THE
NECESSITY FOR ANY OTHER OR FURTHER ACTION BY BORROWER OR BY BANK.


7.2                                  MAINTENANCE OF LIEN.

(A)                               BORROWER AUTHORIZES BANK TO FILE ONE OR MORE
FINANCING STATEMENTS (INCLUDING INITIAL FINANCIAL STATEMENTS AND CONTINUATION
AND AMENDMENT STATEMENTS) TO PERFECT BANK’S LIEN IN THE COLLATERAL PURSUANT TO
THE UNIFORM COMMERCIAL CODE, SUCH FINANCING STATEMENTS TO BE IN FORM AND
SUBSTANCE AS REQUIRED BY BANK.

(B)                                 BORROWER HEREBY APPOINTS BANK AS ITS
ATTORNEY-IN-FACT (WITHOUT REQUIRING BANK TO ACT AS SUCH) TO FILE ANY FINANCING
STATEMENT IN THE NAME OF BORROWER, AND TO PERFORM ALL OTHER ACTS THAT BANK DEEMS
APPROPRIATE TO PERFECT AND CONTINUE BANK’S LIEN AND TO PROTECT AND PRESERVE THE
COLLATERAL.

(C)                                 IN CONNECTION WITH BANK’S LIEN, BORROWER
WILL:

(1)                                   EXECUTE AND DELIVER, AND CAUSE TO BE
EXECUTED AND DELIVERED, SUCH DOCUMENTS AND INSTRUMENTS, INCLUDING AMENDMENTS TO
THE SECURITY DOCUMENTS AND FINANCING STATEMENTS (INCLUDING AMENDMENTS THERETO
AND CONTINUATION STATEMENTS THEREOF) IN FORM SATISFACTORY TO BANK AS BANK, FROM
TIME TO TIME, MAY SPECIFY, AND PAY, OR REIMBURSE BANK UPON DEMAND FOR PAYING,
ALL COSTS AND TAXES OF FILING OR RECORDING THE SAME IN SUCH JURISDICTIONS AS
BANK MAY DESIGNATE; AND

(2)                                   TAKE SUCH OTHER STEPS AS BANK, FROM TIME
TO TIME, MAY DIRECT TO PROTECT, PERFECT, AND MAINTAIN BANK’S LIEN.


ARTICLE VIII

8.                                        REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to Bank (provided that it is understood
that each Borrower is making its representations only on its own behalf, and
only to the extent of its knowledge with respect to any other Borrower), knowing
that Bank will rely on such representations and warranties as an inducement to
make the Loans, that:

8.1                                  Existence.  KMG Chemicals is a duly
organized and existing Texas corporation in good standing, is duly qualified and
in good standing as a foreign corporation in each other Jurisdiction where the
failure to be so qualified might reasonably be expected to have a Material
Adverse Effect, and KMG Chemicals has full power and authority to consummate the
transactions contemplated by this Agreement.  KMG-Bernuth is a duly organized
and existing Delaware corporation in good standing, is duly qualified and in
good standing as a foreign corporation in each other Jurisdiction where the
failure to be so qualified might reasonably be expected to have a Material
Adverse Effect, and KMG-Bernuth has full power and authority to consummate the
transactions contemplated by this Agreement.

8.2                                  Authority.  The execution, delivery and
performance of all of the Loan Documents have been duly authorized by all
requisite action by each Borrower Party a party thereto.  All of the Loan
Documents have been duly executed and delivered and constitute valid

39


--------------------------------------------------------------------------------


and binding obligations of each Borrower Party a party thereto, enforceable in
accordance with their respective terms (except as may be limited by applicable
Bankruptcy Laws and other Laws affecting the enforceability of creditors’ rights
generally and principles of equity), and Bank will be entitled to the benefits
of all of the Loan Documents.

8.3                                  Name.  Set forth on Schedule 8.3 is a
complete and accurate list of (i) all names under which Borrowers have done
business in the last six years; and (ii) the names of all Persons whose assets
(x) were acquired in the last six years by Borrower outside of Borrower’s
Ordinary Course of Business, (y) were included as assets of Borrowers on the
Most Recent Financial Statements with a market value of more than $250,000.00,
and (z) constitute part of the Collateral.

8.4                                  Material Contracts.  Set forth on Schedule
8.4 is a complete and accurate list of all of the Material Contracts.

8.5                                  Consents or Approvals.

(A)                               EXCEPT FOR APPROVALS, AUTHORIZATIONS ALREADY
OBTAINED AND REMAINING IN EFFECT, AND NOTICES TO AND FILINGS ALREADY GIVEN AND
MADE, NO CONSENT OR APPROVAL OF ANY THIRD PERSON, AND NO AUTHORIZATION, APPROVAL
OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY
OR OTHER THIRD PERSON IS REQUIRED WITH RESPECT TO THE OPERATION OF BORROWER’S
BUSINESS (UNLESS THE FAILURE TO OBTAIN OR FILE SUCH APPROVALS, AUTHORIZATIONS,
NOTICES AND FILINGS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT).

(B)                                 NO CONSENT OF ANY THIRD PERSON AND NO
AUTHORIZATION, APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR OTHER THIRD PERSON THAT IS REQUIRED HAS NOT BEEN
OBTAINED EITHER (I) FOR THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR
PERFORMANCE BY ANY BORROWER PARTY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR FOR THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED HEREBY, (II) FOR THE
MORTGAGE, PLEDGE, ASSIGNMENT, OR GRANT BY BORROWER OF BANK’S LIEN, (III) FOR THE
PERFECTION OR MAINTENANCE OF BANK’S LIEN, EXCEPT FOR THE RECORDING OF THE
FINANCING STATEMENTS, OR (IV) FOR THE EXERCISE BY BANK OF ITS RIGHTS OR REMEDIES
PROVIDED FOR IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS (EXCEPT AS
MAY BE REQUIRED BY APPLICABLE LAWS IN CONNECTION WITH THE FORECLOSURE AND
DISPOSITION OF THE COLLATERAL).  ALL APPLICABLE WAITING PERIODS, IF ANY, IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY HAVE EXPIRED WITHOUT ANY
ACTION HAVING BEEN TAKEN BY ANY PERSON RESTRAINING, PREVENTING OR IMPOSING
MATERIALLY ADVERSE CONDITIONS UPON THE RIGHTS OF BORROWER TO ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.

8.6                                  Violations or Actions Pending.  There are
no actions, suits, or proceedings pending or, to the best of Borrower’s
knowledge, threatened, which might reasonably be expected to have a Material
Adverse Effect or which might reasonably be expected to impair the value of the
Collateral.  Borrower is not in violation of any agreement the violation of
which will have, or might reasonably be expected to have, a Material Adverse
Effect, and Borrower is not in violation of any order, judgment or decree of any
court, or any statute or governmental regulation to which Borrower is subject
with respect to which the violation thereof which will  have, or might
reasonably be expected to have, a Material Adverse Effect.  The execution and
performance of any Loan Document by Borrower will not result in any breach of or
default

40


--------------------------------------------------------------------------------


under any mortgage, lease, credit or loan agreement or any other instrument
which may bind or affect Borrower.

8.7                                  Affiliates.  Borrower has no Affiliates
(other than officers and directors) except (i) as disclosed on the attached
Schedule 8.7, or (ii) Affiliates with a Tangible Net Worth of less than
$1,000,000.00.

8.8                                  Existing Indebtedness.  Borrower is not in
default with respect to any of the Existing Indebtedness.

8.9                                  Defaults Under Material Contracts.  There
is not existing any default or event of default under any Material Contract
which might reasonably be expected to have a Material Adverse Effect.

8.10                            Tax Returns.  All federal, state, local and
other tax returns and reports of Borrower required by Laws to have been
completed and filed have been completed and duly filed, and all taxes,
assessments and withholdings shown on such returns or billed to Borrower have
been paid, and Borrower maintains adequate provisions and accruals in respect of
all such federal, state, local and other taxes, assessments and withholdings. 
There are no unpaid assessments pending against Borrower for any taxes or
withholdings, and Borrower knows of no basis therefor.

8.11                            Financial Statements. All Financial Statements
heretofore given and hereafter given to Bank are and will be true and complete
in all material respects as of their respective dates and prepared in accordance
with Generally Accepted Accounting Principles, and fairly represent and will
fairly represent the financial conditions of the Persons to which they pertain
as of the respective dates thereof, and  upon delivery to Bank, no Material
Adverse Change has or will have occurred after the respective date thereof,
except as may be disclosed in writing to Bank.

8.12                            Good and Marketable Title. Borrower has good and
marketable title to all of its assets, including, without limitation, Borrower’s
Interest in the Collateral, subject to no Liens, except for Permitted Liens.

8.13                            Real Property Locations.  Set forth on Schedule
8.13 is a complete and accurate list of the Real Property, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
and record owner thereof.

8.14                            Solvency.  Borrower is Solvent.

8.15                            ERISA.  Each Plan is and has been administered
in compliance in all material respects with all applicable Laws, including
without limitation, the applicable provisions of ERISA and the Internal Revenue
Code.  No ERISA Event has occurred and is continuing or, to the knowledge of
Borrower, is reasonably expected to occur with respect to any Plan, in either
case that would be reasonably likely, individually or in the aggregate, to have
a Material Adverse Effect.   No Plan has any Unfunded Pension Liability, and
neither Borrower nor any ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA,

41


--------------------------------------------------------------------------------


in either instance where the same would be reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect.

8.16                            Priority of Liens.  Bank’s Lien constitutes a
first Lien against the Collateral, prior to all other Liens, including those
which may hereafter accrue, except for the Permitted Liens.

8.17                            Patents, Copyrights, Etc.  Except as disclosed
on Schedule 8.17 (i) Borrower has no patents, trademarks, trade names, service
marks or copyrights, and (ii) no Collateral is subject to any license agreement
relating to patents, trademarks, trade names, service marks, or copyrights,
which could, directly or indirectly, preclude or render impracticable the
realization of Bank’s Lien or materially diminish the value of such Collateral. 
Upon the occurrence of any Default and demand of Bank, Borrower shall promptly
execute and deliver to Bank a Patent and Trademark Security Agreement in form
and substance as may be reasonably required by Bank, in order to grant to Bank a
Lien in all of Borrower’s patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof.

8.18                            Accuracy of Documents.  All documents furnished
to Bank by or on behalf of any Borrower Party as part of or in support of the
application for the Loans or the Loan Documents are true, correct, complete and
accurately represent the matters to which they pertain.

8.19                            Environmental Matters. Except as disclosed on
Schedule 8.19, or except as would not reasonably be expected to give rise to a
Material Adverse Change, (a) Borrower is not in material violation of or subject
to any existing, pending or threatened investigation or inquiry by any
Governmental Authority or any remedial obligations under any applicable
Environmental Laws, and Borrower will promptly notify Bank if any Responsible
Officer becomes aware of any such investigation or inquiry; (b) except for
Governmental Approvals already obtained, Borrower has not obtained and is not
required to obtain any Governmental Approvals to construct, occupy, operate or
use any buildings, improvements, fixtures or equipment by reason of any
Environmental Laws; and (c) Borrower covenants and agrees that it will not cause
there to be any material violation of any Environmental Law in connection with
the disposal or release of Petroleum Products, Hazardous Substances, Hazardous
Materials or Solid Wastes.

8.20                            Full Disclosure.  All material factual
information heretofore or contemporaneously furnished to Bank by or on behalf of
Borrower for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all other such factual information
hereafter furnished to Bank in writing by or on behalf of Borrower will be, true
and accurate in all material respects on the date as of which such information
is dated or certified (or, if such information has been amended or supplemented,
on the date as of which any such amendment or supplement is date or certified)
and not made incomplete by omitting to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which such
information was provided, not materially misleading.

8.21                            Regulated Industries.  Borrower is not (i) an
“investment company,” a company “controlled” by an “investment company,” or an
“investment advisor,” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) a “holding company,” a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

42


--------------------------------------------------------------------------------


8.22                           Insurance.  The assets, properties and business
of Borrower and KMEX are insured against such hazards and liabilities, under
such coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility, and upon request of Bank, Borrower shall provide (and shall
cause KMEX to provide) Bank with insurance certificates and copies of insurance
policies then in effect (it being understood that Borrowers do not maintain
coverages for products liability insurance on Borrowers’ wood treating
products).

8.23                           Anti-Terrorism Laws.

(A)                              GENERAL.  NEITHER BORROWER NOR ANY AFFILIATE OF
BORROWER IS IN VIOLATION OF ANY ANTI-TERRORISM LAW OR ENGAGES IN OR CONSPIRES TO
ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING
OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY
ANTI-TERRORISM LAW.

(B)                                EXECUTIVE ORDER NO. 13224.

(1)                                  NEITHER BORROWER NOR ANY AFFILIATE OF
BORROWER IS ANY OF THE FOLLOWING (EACH A “BLOCKED PERSON”):

(a)                                  A Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224;

(b)                                 A Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;

(c)                                  A Person with which any bank or other
financial institution is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law;

(d)                                 A Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order No.
13224;

(e)                                  A Person that is named as a “specially
designated national” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement  official publication of such list; or

(f)                                    A Person who is affiliated with a Person
listed above.

(2)                                  NEITHER BORROWER NOR ANY AFFILIATE OF
BORROWER (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY BLOCKED
PERSON OR (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY TRANSACTION RELATING TO,
ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO EXECUTIVE ORDER NO.
13224.

8.24                           Securities Laws.  Borrower has filed and will
continue to file when and as due all reports required under Section 15(b) of the
Securities Exchange Act of 1934 (provided that any

43


--------------------------------------------------------------------------------


delayed filing shall not constitute a Default so long as (x) such delayed filing
does not continue for more than one hundred eighty (180) days, (y) Bank is
notified of the delayed filing within thirty (30) days of the original filing
due date and is provided a writing setting forth with reasonable particularity
the reasons for such delayed filing) and (z) if requested by Bank, Borrower will
provide periodic updates with respect to the status of the delayed filing.

8.25                           Continuing Effectiveness.  All representations
and warranties contained herein shall be deemed continuing, continually
republished, and in effect at all times while Borrower remains indebted to Bank
pursuant to the Loans and shall be deemed to be incorporated by reference at the
time of each Advance unless Borrower specifically notifies Bank of any change
therein.


ARTICLE IX

9.                                       BORROWER’S COVENANTS

Each Borrower does hereby covenant and agree with Bank that, so long as any of
the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, such Borrower at all times will comply or cause to be complied with
the following covenants:

9.1                                 Affirmative Covenants.

(A)                              Borrower will duly and promptly pay and perform
all of Borrower’s Obligations to Bank Parties according to the terms of this
Agreement, the other Loan Documents and the Wachovia Swap Documents, and will
cause each other Borrower Party to perform such other Borrower Party’s
Obligations to Bank Parties according to the terms of this Agreement, the other
Loan Documents and the Wachovia Swap Documents.

(B)                                Borrower will use the proceeds of the Loans
only for the purposes permitted herein, or as Bank may have otherwise approved
from time to time; and Borrower will furnish Bank such evidence as it may
reasonably require with respect to such uses.

(C)                                Borrower will furnish or cause to be
furnished to Bank:

(1)                                  Within forty-five days after each
Quarter-End (a) an unaudited (management-prepared) income statement of Borrowers
and KMEX (on a Consolidated Basis) for such Quarter, and (b) an unaudited
(management-prepared) balance sheet of Borrowers and KMEX (on a Consolidated
Basis) for such Quarter, all in reasonable detail with Bank having full access
to all supporting schedules and comments, such income statements and balance
sheets to be prepared in accordance with Generally Accepted Accounting
Principles consistently applied by Borrowers and KMEX, except for any
inconsistencies explained therein;

(2)                                  Within one hundred twenty (120) days after
each Fiscal Year-End (a) a statement of Equity Owners’ Equity for Borrowers and
KMEX (on a Consolidated Basis), (b) an income statement of Borrowers and KMEX
(on a Consolidated Basis) for such Fiscal Year, and (c) a balance sheet of
Borrowers and KMEX (on a Consolidated Basis) as of the end of such Fiscal Year,
all in reasonable detail, including all supporting schedules and comments; the
statements and balance sheets to be audited by an

44


--------------------------------------------------------------------------------


independent certified public accountant selected by Borrowers and KMEX and
acceptable to Bank, and certified by such accountants to have been prepared in
accordance with Generally Accepted Accounting Principles consistently applied by
Borrowers and KMEX, except for any inconsistencies explained in such
certificate; and Bank shall have the right, from time to time, to discuss any
Borrower Party’s and KMEX’s affairs directly with such Person’s accountants, and
any such accountants are authorized and directed to give Bank any information
Bank may request at any time regarding the financial affairs of Borrower Party
and KMEX, and are authorized and directed to furnish Bank with copies of any
documents in their possession related thereto;

(3)                                  Promptly after sending or making available
or filing of the same, copies of all reports, proxy statements and financial
statements (if any) that Borrower sends or makes available to its Equity Owners
and all registration statements and reports that Borrower files with the
Securities and Exchange Commission (or any other similar Governmental Authority)
or any successor Person; and

(4)                                  WITHIN FORTY-FIVE (45) DAYS AFTER EACH
QUARTER-END, A COMPLIANCE CERTIFICATE; AND

(5)                                  WITHIN FORTY-FIVE (45) DAYS AFTER EACH
QUARTER-END, A COLLATERAL REPORT FOR THE IMMEDIATELY PRECEDING QUARTER,
CERTIFIED TO BE CORRECT BY THE PRINCIPAL FINANCIAL OFFICER OF BORROWERS
(TOGETHER WITH A SCHEDULE OF ACCOUNTS AND SCHEDULE OF INVENTORY IF REQUIRED
UNDER SECTION 9.10 OF THIS AGREEMENT).

(D)                               BORROWER WILL PAY OR CAUSE TO BE PAID WHEN DUE
(I) THE COMMITMENT FEE, THE UNUSED FEE, THE LETTER OF CREDIT FEES AND ALL OTHER
FEES AND EXPENSES OWING TO BANK; AND (II) ALL EXPENSES INVOLVED IN PERFECTING
BANK’S LIEN OR THE PRIORITY OF BANK’S LIEN AND ALL OTHER EXPENSES OF BANK
RELATED TO THE LOANS, OR THE PROTECTION AND PRESERVATION OF THE COLLATERAL, OR
THE INTERPRETATION, ADMINISTRATION AND ENFORCEMENT OF ANY PROVISION OF THIS
AGREEMENT, OR THE PREPARATION AND NEGOTIATION OF THIS AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS, OR AMENDMENTS TO ANY OF THEM, INCLUDING, WITHOUT
LIMITATION, RECORDING FEES AND TAXES, TAX, TITLE AND LIEN SEARCH CHARGES, AND
ATTORNEYS’ FEES (INCLUDING ATTORNEYS’ FEES AT TRIAL AND ON ANY APPEAL BY
BORROWER OR BANK), REAL PROPERTY TAXES AND INSURANCE PREMIUMS.

(E)                                 BORROWER WILL PERMIT BANK AND ITS AGENTS TO
HAVE ACCESS TO THE COLLATERAL AT REASONABLE TIMES.

(F)                                 AFTER THE OCCURRENCE OF A DEFAULT AND UPON
DEMAND OF BANK, BORROWER WILL CAUSE, OR PERMIT BANK TO CAUSE, ALL OR ANY PART OF
THE TANGIBLE PROPERTY COMPRISING PART OF THE COLLATERAL TO BE APPRAISED (OR
REAPPRAISED) AT BORROWER’S EXPENSE AT ANY TIME.

(G)                                IF ANY OF THE INFORMATION OR DISCLOSURES
PROVIDED ON ANY SCHEDULE ORIGINALLY ATTACHED HERETO BECOME OUTDATED OR INCORRECT
IN ANY MATERIAL RESPECT, BORROWER SHALL DELIVER TO BANK AS PART OF A COMPLIANCE
CERTIFICATE SUCH REVISION OR UPDATES TO SUCH SCHEDULE AS MAY BE NECESSARY OR
APPROPRIATE TO UPDATE OR CORRECT SUCH SCHEDULE; PROVIDED, THAT NO SUCH REVISIONS
OR UPDATES TO ANY SUCH SCHEDULE SHALL BE DEEMED TO HAVE AMENDED, MODIFIED OR
SUPERSEDED SUCH SCHEDULE AS ORIGINALLY ATTACHED HERETO, OR TO HAVE CURED ANY
BREACH OF WARRANTY

45


--------------------------------------------------------------------------------


OR MISREPRESENTATION RESULTING FROM THE INACCURACY OR INCOMPLETENESS OF ANY SUCH
SCHEDULE UNLESS AND UNTIL BANK SHALL HAVE ACCEPTED IN WRITING SUCH REVISIONS OR
UPDATES TO SUCH SCHEDULE.

(H)                               BORROWER WILL CERTIFY TO BANK UPON REQUEST BY
BANK THAT:

(1)                                  BORROWER HAS COMPLIED WITH AND IS IN
COMPLIANCE WITH ALL TERMS, COVENANTS AND CONDITIONS OF THIS AGREEMENT WHICH ARE
BINDING UPON IT;

(2)                                  THERE EXISTS NO DEFAULT; OR, IF SUCH IS NOT
THE CASE, THAT ONE OR MORE SPECIFIED DEFAULTS HAVE OCCURRED; AND

(3)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT ARE TRUE WITH THE SAME EFFECT AS THOUGH MADE ON THE
DATE OF SUCH CERTIFICATE, EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES WHICH
RELATE TO A SPECIFIC DATE.

(I)                                    BORROWER WILL, WHEN REQUESTED SO TO DO,
MAKE AVAILABLE FOR INSPECTION AND AUDIT BY DULY AUTHORIZED REPRESENTATIVES OF
BANK ANY OF ITS RECORDS, AND WILL FURNISH BANK ANY INFORMATION REGARDING ITS
BUSINESS AFFAIRS AND FINANCIAL CONDITION WITHIN A REASONABLE TIME AFTER WRITTEN
REQUEST THEREFORE.  BORROWER SHALL REIMBURSE BANK FOR ALL COSTS ASSOCIATED WITH
SUCH AUDIT IF THE AUDIT REVEALS A MATERIAL DISCREPANCY IN ANY FINANCIAL REPORT,
STATEMENT OR OTHER DOCUMENT PROVIDED TO BANK PURSUANT TO THIS AGREEMENT.

(J)                                   BORROWER WILL KEEP ACCURATE AND COMPLETE
RECORDS, CONSISTENT WITH SOUND BUSINESS PRACTICES.

(K)                               WITHIN TEN (10) DAYS OF BANK’S REQUEST
THEREFORE, BORROWER WILL FURNISH OR CAUSE TO BE FURNISHED TO BANK COPIES OF
INCOME TAX RETURNS FILED BY BORROWER PARTIES AND KMEX.

(L)                                 BORROWER WILL PAY WHEN DUE (OR WITHIN
APPLICABLE GRACE PERIODS) ALL INDEBTEDNESS DUE THIRD PARTIES, UNLESS THE FAILURE
SO TO PAY SUCH INDEBTEDNESS WOULD NOT GIVE RISE TO A MATERIAL ADVERSE CHANGE.

(M)                            BORROWER WILL NOTIFY BANK THIRTY (30) DAYS IN
ADVANCE OF ANY CHANGE IN THE JURISDICTION OF ORGANIZATION OF BORROWER, ANY
CHANGE IN THE LOCATION OF ANY PLACE OF BUSINESS OF BORROWER OR OF THE
ESTABLISHMENT OF ANY NEW PLACE OF BUSINESS, OR THE DISCONTINUANCE OF ANY
EXISTING PLACE OF BUSINESS.

(N)                               BORROWER WILL PROMPTLY NOTIFY BANK IN WRITING
IF ANY RESPONSIBLE OFFICER OF BORROWER OBTAINS KNOWLEDGE OF ANY OF THE
FOLLOWING:

(1)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT, TOGETHER WITH A WRITTEN STATEMENT OF A RESPONSIBLE OFFICER SPECIFYING
THE NATURE OF SUCH DEFAULT OR EVENT OF DEFAULT, THE PERIOD OF EXISTENCE THEREOF
AND THE ACTION THAT BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT
THERETO;

(2)                                  THE CANCELLATION OR TERMINATION OF ANY
MATERIAL CONTRACT (OTHER THAN UPON THE EXPIRATION OF ITS TERM); AND

46


--------------------------------------------------------------------------------


(3)                                  ANY DEFAULT OR EVENT OF DEFAULT (AFTER THE
EXPIRATION OF ANY APPLICABLE GRACE AND CURE PERIOD) UNDER ANY AGREEMENT OF ANY
BORROWER PARTY WITH ANY PERSON AND RELATING TO THE BORROWING OF MONEY.

(O)                               BORROWER WILL COLLECT ITS ACCOUNTS AND SELL
ITS INVENTORY ONLY IN THE ORDINARY COURSE OF BUSINESS (EXCEPT IN CONNECTION WITH
PERMITTED TRANSFERS OF ASSETS).

(P)                                 BORROWER WILL:

(1)                                  FUND ALL ITS PLANS IN ACCORDANCE WITH NO
LESS THAN THE MINIMUM FUNDING STANDARDS OF SECTION 302 OF ERISA;

(2)                                  FURNISH BANK, UPON REQUEST, WITH COPIES OF
ALL REPORTS OR OTHER STATEMENTS FILED WITH THE UNITED STATES DEPARTMENT OF LABOR
OR THE INTERNAL REVENUE SERVICE WITH RESPECT TO ALL SUCH PLANS; AND

(3)                                  PROMPTLY ADVISE BANK OF THE OCCURRENCE OF
ANY REPORTABLE EVENT OR PROHIBITED TRANSACTION WITH RESPECT TO ANY SUCH PLAN.

(Q)                               BORROWER WILL NOTIFY BANK PROMPTLY UPON
BORROWER (I) REGISTERING SECURITIES UNDER SECTION 12 OF THE SECURITIES EXCHANGE
ACT OF 1934 OR (II) FILING A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933.

9.2                                 Negative Covenants.

(A)                              NO BORROWER WILL ENGAGE IN ANY BUSINESS OTHER
THAN THE PERMITTED LINES OF BUSINESS.

(B)                                NO BORROWER WILL, WITHOUT BANK’S PRIOR
WRITTEN CONSENT, CHANGE ITS NAME, ENTER INTO ANY MERGER, CONSOLIDATION,
LIQUIDATION, REORGANIZATION OR RECAPITALIZATION, OR DISSOLVE.

(C)                                NO BORROWER WILL, WITHOUT BANK’S PRIOR
WRITTEN CONSENT, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF, OR ENTER INTO
ANY AGREEMENT TO SELL, LEASE, TRANSFER, ASSIGN OR OTHERWISE DISPOSE OF, ALL OR
ANY PART OF ITS ASSETS, INCLUDING, WITHOUT LIMITATION, THE COLLATERAL (OTHER
THAN PERMITTED TRANSFERS OF ASSETS).

(D)                               NO BORROWER WILL, WITHOUT BANK’S PRIOR WRITTEN
CONSENT, CONSUMMATE ANY ACQUISITION (OTHER THAN PERMITTED ACQUISITIONS).

(E)                                 EXCEPT FOR SUBSIDIARIES WITH A TANGIBLE NET
WORTH OF LESS THAN $1,000,000.00, NO BORROWER WILL, WITHOUT BANK’S PRIOR
CONSENT, CREATE, ACQUIRE OR OWN ANY SUBSIDIARY IN CONNECTION WITH AN ACQUISITION
OR OTHERWISE.

(F)                                 NO BORROWER WILL BECOME LIABLE, DIRECTLY OR
INDIRECTLY, AS GUARANTOR OR OTHERWISE FOR ANY OBLIGATION OF ANY OTHER PERSON,
PROVIDED THAT A BORROWER MAY GUARANTY INDEBTEDNESS OF ANY SUBSIDIARY SO LONG AS
SUCH GUARANTY DOES NOT OTHERWISE GIVE RISE TO A DEFAULT (AND FOR PURPOSES OF
THIS PARAGRAPH (F), SUCH CONTINGENT LIABILITY SHALL BE INCLUDED AS INDEBTEDNESS
OF BORROWER UNLESS THE SAME IS ALREADY REFLECTED AS INDEBTEDNESS ON A
CONSOLIDATED BASIS).

47


--------------------------------------------------------------------------------


(G)                                NO BORROWER WILL, DIRECTLY OR INDIRECTLY,
GRANT, MAKE, CREATE, INCUR, ASSUME OR SUFFER TO EXIST (OR ENTER INTO OR SUFFER
TO EXIST ANY AGREEMENT OR RESTRICTION THAT PROHIBITS OR CONDITIONS THE CREATION,
INCURRENCE OR ASSUMPTION OF), ANY LIEN UPON OR WITH RESPECT TO ANY PART OF THE
COLLATERAL, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR AGREE TO DO ANY OF THE
FOREGOING, OTHER THAN PERMITTED LIENS.

(H)                               NO BORROWER WILL, WITHOUT BANK’S PRIOR WRITTEN
CONSENT, ISSUE, REDEEM, PURCHASE OR RETIRE ANY OF ITS EQUITY INTERESTS OR GRANT
OR ISSUE ANY WARRANT, RIGHT OR OPTION PERTAINING THERETO OR ANY OTHER SECURITY
CONVERTIBLE INTO ANY OF THE FOREGOING, NOR OTHERWISE PERMIT ANY VOLUNTARY
TRANSFER, SALE, REDEMPTION, RETIREMENT, OR OTHER CHANGE IN THE OWNERSHIP OF ANY
EQUITY INTERESTS OF BORROWER BY BORROWER IF THE SAME WOULD RESULT IN A CHANGE IN
CONTROL.

(I)                                    NO BORROWER WILL, WITHOUT BANK’S PRIOR
WRITTEN CONSENT, AMEND OR MODIFY IN ANY MATERIAL RESPECT ANY OF ITS
ORGANIZATIONAL DOCUMENTS.

(J)                                   NO BORROWER WILL DIRECTLY OR INDIRECTLY
APPLY ANY PART OF THE PROCEEDS OF ANY LOAN TO THE PURCHASING OR CARRYING OF ANY
“MARGIN STOCK” WITHIN THE MEANING OF REGULATION T, REGULATION U OR REGULATION X,
OR ANY REGULATIONS, INTERPRETATIONS OR RULINGS THEREUNDER.

(K)                               NO BORROWER WILL TREAT, STORE, HANDLE,
DISCHARGE, OR DISPOSE OF ANY HAZARDOUS MATERIALS, PETROLEUM PRODUCTS, OR SOLID
WASTES EXCEPT IN MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS OR WHERE ANY
SUCH FAILURE IN COMPLIANCE COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

(L)                                 NO BORROWER WILL (I) CONDUCT ANY BUSINESS OR
ENGAGE IN ANY TRANSACTION OR DEALING WITH ANY BLOCKED PERSON, INCLUDING THE
MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE
BENEFIT OF ANY BLOCKED PERSON; (II) DEAL IN, OR OTHERWISE ENGAGE IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO EXECUTIVE ORDER NO. 13224; OR (III) ENGAGE IN ON CONSPIRE TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN EXECUTIVE ORDER NO.
13224 OR THE USA PATRIOT ACT.  BORROWER SHALL DELIVER TO BANK ANY CERTIFICATION
OR OTHER EVIDENCE REQUESTED FROM TIME TO TIME BY BANK, IN ITS DISCRETION,
CONFIRMING BORROWER’S COMPLIANCE WITH THIS SECTION 9.2(L).

(M)                            NO BORROWER WILL MAKE OR PERMIT ANY MATERIAL
CHANGES IN ITS ACCOUNTING POLICIES OR REPORTING PRACTICES, EXCEPT AS MAY BE
PERMITTED OR REQUIRED BY LAW OR GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

(N)                               EXCEPT WITH BANK’S PRIOR WRITTEN CONSENT,
BORROWER SHALL NOT ALLOW KMEX TO (I) CEASE OPERATIONS OF THE KMEX PLANT OR SELL,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF THE KMEX PLANT, OR (II) SO LONG AS
KMEX’S ASSETS, LIABILITIES, INCOME AND LOSSES ARE INCLUDED WITHIN THE DEFINITION
OF “CONSOLIDATED BASIS”, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF, OR ENTER
INTO ANY AGREEMENT TO SELL, LEASE, TRANSFER, ASSIGN OR OTHERWISE DISPOSE OF, ALL
OR ANY MATERIAL PART OF KMEX’S ASSETS (OTHER THAN THE KMEX PLANT) EXCEPT IN
KMEX’S ORDINARY COURSE OF BUSINESS.

48


--------------------------------------------------------------------------------


9.3                                 Financial Covenants.

(A)                              BORROWERS AND KMEX (ON A CONSOLIDATED BASIS)
WILL MAINTAIN OR CAUSE TO BE MAINTAINED AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT:

(1)                                  A FIXED CHARGE COVERAGE OF NOT LESS THAN
1.25 TO 1.0; AND

(2)                                  A RATIO OF (I) FUNDED DEBT TO (II) THE SUM
OF FUNDED DEBT PLUS EQUITY OWNERS’ EQUITY OF NOT MORE THAN 45%.

(B)                                BORROWERS WILL MAINTAIN OR CAUSE TO BE
MAINTAINED AT ALL TIMES DURING THE TERM OF THIS AGREEMENT A BORROWING BASE SUCH
THAT THE BALANCE OF THE REVOLVING LOAN WILL NOT, AT ANY TIME, EXCEED THE
BORROWING BASE.

(C)                                NO BORROWER WILL DECLARE OR PAY ANY DIVIDENDS
IN AN AMOUNT SUCH THAT SUCH DECLARATION OR PAYMENT WOULD GIVE RISE TO A DEFAULT
ARISING OUT OF THE FAILURE TO MAINTAIN THE COVENANTS REQUIRED UNDER SECTION
9.3(A).

(D)                               NO BORROWER WILL MAKE ANY INVESTMENT, OTHER
THAN PERMITTED INVESTMENTS.

(E)                                 NO BORROWER WILL INCUR, CREATE, ASSUME, OR
PERMIT TO EXIST ANY INDEBTEDNESS, OTHER THAN PERMITTED INDEBTEDNESS.

(F)                                 EXCEPT FOR AGREEMENTS REFLECTED IN THE MOST
RECENT FINANCIAL STATEMENTS, AGREEMENTS CURRENTLY IN EFFECT AND LISTED ON
SCHEDULE 9.3 (F) ATTACHED HERETO, AGREEMENTS WHICH PROVIDE ONLY FOR EITHER
PERMITTED INVESTMENTS OR PERMITTED INDEBTEDNESS, AND AGREEMENTS BETWEEN OR AMONG
BORROWER AND OTHER PERSONS WHOSE ASSETS, LIABILITIES, INCOME AND LOSSES ARE
INCLUDED WITHIN THE DEFINITION OF “CONSOLIDATED BASIS”, NO BORROWER WILL ENTER
INTO ANY AGREEMENT, TRANSACTION OR SERIES OF TRANSACTIONS WHERE ANY AFFILIATE OF
BORROWER IS A PARTY THERETO, (I) EXCEPT IN THE ORDINARY COURSE OF BUSINESS OR
(II) UNLESS THE GOVERNING BODY OF BORROWERS HAVE APPROVED SUCH AGREEMENT OR
TRANSACTION.

(G)                                EXCEPT WITH THE WRITTEN CONSENT OF BANK, NO
BORROWER WILL ENTER INTO ANY AGREEMENT WITH RESPECT TO ANY OF ITS EXISTING
INDEBTEDNESS WHICH IS INDEBTEDNESS FOR BORROWED MONEY IF THE EFFECT OF SUCH
AGREEMENT IS TO

(1)                                  INCREASE THE INTEREST RATE ON SUCH
INDEBTEDNESS;

(2)                                  CHANGE THE DATES UPON WHICH PAYMENTS OF
PRINCIPAL, INTEREST OR OTHER SCHEDULED PAYMENTS ARE DUE ON SUCH INDEBTEDNESS
(OTHER THAN TO EXTEND SUCH DATES);

(3)                                  CHANGE ANY DEFAULT OR EVENT OF DEFAULT
(OTHER THAN TO DELETE OR MAKE LESS RESTRICTIVE ANY DEFAULT PROVISION) WITH
RESPECT TO SUCH INDEBTEDNESS;

(4)                                  ADD ANY COVENANT WITH RESPECT TO SUCH
INDEBTEDNESS;

(5)                                  CHANGE THE REDEMPTION OR PREPAYMENT
PROVISIONS OF SUCH INDEBTEDNESS (OTHER THAN TO EXTEND THE DATES THEREFORE OR TO
REDUCE THE PREMIUMS PAYABLE IN CONNECTION THEREWITH); OR

49


--------------------------------------------------------------------------------


(6)                                  MATERIALLY INCREASE THE OBLIGATIONS OF
BORROWER OR CONFER ADDITIONAL MATERIAL RIGHTS TO THE HOLDER OF SUCH INDEBTEDNESS
IN A MANNER ADVERSE TO BORROWER OR BANK.

9.4                                 Insurance Covenants.  Borrower will
maintain, or cause to be maintained, and will cause KMEX to maintain, public
liability insurance, and fire and extended coverage insurance on all of
Borrower’s and KMEX’s Tangible Property, all in such form and amounts as are
consistent with industry practices and with such insurers as may be reasonably
satisfactory to Bank, provided that Borrowers and KMEX shall not be required to
maintain products liability insurance on Borrowers’ wood treating products or
other insurable risks if Borrower determines in the exercise of its business
judgment that the cost of such insurance is prohibitive.

9.5                                 Borrower’s General Covenants and Agreements
Pertaining to the Collateral.  Borrower covenants and agrees that:

(A)                              THE ADDRESSES OF BORROWER’S PRINCIPAL PLACE OF
BUSINESS (OR CHIEF EXECUTIVE OFFICE IF MORE THAN ONE), THE OFFICE WHERE BORROWER
KEEPS AND WILL KEEP BORROWER’S RECORDS, INCLUDING, WITHOUT LIMITATION, THOSE
RECORDS CONCERNING ALL OF BORROWER’S ACCOUNTS AND THE OTHER COLLATERAL, AND THE
PLACE OR PLACES AT WHICH ALL OF BORROWER’S INVENTORY, EQUIPMENT AND OTHER
TANGIBLE PROPERTY IS AND WILL BE LOCATED ARE CORRECTLY SET FORTH ON SCHEDULE
9.5(A); AND BORROWER SHALL IMMEDIATELY ADVISE BANK IN WRITING OF ANY CHANGE IN
ANY OF SAID ADDRESSES.  BORROWER SHALL NOT REMOVE SUCH RECORDS FROM THE PLACE OR
PLACES SET FORTH ON SCHEDULE 9.5(A), NOR SHALL BORROWER KEEP ANY OF SUCH RECORDS
AT ANY OTHER LOCATIONS UNLESS (I) BORROWER GIVES BANK AT LEAST 10 DAYS’ WRITTEN
NOTICE THEREOF AND OF THE NEW LOCATION, AND (II) THE NEW LOCATION IS WITHIN THE
CONTINENTAL UNITED STATES OF AMERICA.  BORROWER SHALL GIVE BANK AT LEAST 10
DAYS’ PRIOR WRITTEN NOTICE OF BORROWER’S OPENING OF ANY NEW OFFICE OR PLACE OF
BUSINESS, AND ANY SUCH OFFICE OR PLACE OF BUSINESS SHALL BE WITHIN THE
CONTINENTAL UNITED STATES OF AMERICA.

(B)                                BORROWER IS AND SHALL REMAIN THE OWNER OF ALL
REAL ESTATE ON WHICH ANY OF THE LOCATIONS DESCRIBED IN SUBPARAGRAPH (A) NEXT
ABOVE ARE LOCATED; OR IF NOT, EXCEPT AS OTHERWISE AGREED TO BY BANK, BORROWER
HAS HERETOFORE OBTAINED FROM EACH OWNER OF SAID REAL ESTATE A WRITTEN WAIVER OR
SUBORDINATION (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK) OF ANY
LANDLORD’S LIEN OR OTHER LIEN SAID OWNER MIGHT HAVE WITH RESPECT TO THE
COLLATERAL, AND BORROWER HAS DELIVERED THE SAME TO BANK.

(C)                                UPON REQUEST OF BANK, BORROWER SHALL PROMPTLY
DELIVER TO BANK THE CERTIFICATES OF TITLE FOR ANY MOTOR VEHICLES NOW OR
HEREAFTER INCLUDED IN THE COLLATERAL THAT ARE SUBJECT TO THE TITLE LAWS OF ANY
STATE OF THE UNITED STATES OF AMERICA OR ANY OTHER JURISDICTION AND SHALL JOIN
WITH BANK IN EXECUTING ANY APPLICATIONS AND OTHER DOCUMENTS AND TAKING ANY OTHER
ACTIONS NECESSARY OR DESIRABLE IN BANK’S OPINION TO PERFECT BANK’S LIEN IN SUCH
VEHICLES.  BANK MAY RETAIN POSSESSION OF SUCH CERTIFICATES OF TITLE UNTIL
PAYMENT IN FULL OF ALL THE OBLIGATIONS AND/OR UNTIL BANK’S LIEN IS TERMINATED.

(D)                               BANK MAY CORRECT ANY AND ALL PATENT ERRORS IN
THIS AGREEMENT OR ANY FINANCING STATEMENTS OR OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH.

50


--------------------------------------------------------------------------------


(E)                                 BORROWER SHALL FURNISH TO BANK FROM TIME TO
TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL
AND SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS BANK MAY REQUEST,
ALL IN REASONABLE DETAIL.

(F)                                 BORROWER SHALL KEEP AND MAINTAIN AT ITS OWN
COST AND EXPENSE SATISFACTORY AND COMPLETE RECORDS OF THE COLLATERAL, INCLUDING
WITHOUT LIMITATION, A RECORD OF ALL PAYMENTS RECEIVED AND ALL CREDITS GRANTED
WITH RESPECT TO THE COLLATERAL AND ALL OTHER DEALINGS WITH THE COLLATERAL.  UPON
REQUEST OF BANK, BORROWER SHALL MAKE PROPER ENTRIES IN ITS BOOKS DISCLOSING THE
ASSIGNMENT OF THE COLLATERAL TO BANK, AND BORROWER SHALL SEGREGATE ITS RECORDS
CONCERNING THE COLLATERAL AND MARK THE COLLATERAL WITH BANK’S NAME OR IN SUCH
OTHER MANNER AS SHALL BE SATISFACTORY TO BANK.  AFTER THE OCCURRENCE OF AND
DURING THE CONTINUANCE OF ANY DEFAULT, BORROWER SHALL DELIVER AND TURN OVER TO
BANK ANY SUCH RECORDS AT ANY TIME ON DEMAND OF BANK.

(G)                                BORROWER SHALL OBTAIN A WAIVER OF ANY LIEN
CLAIMS OR RIGHTS THAT ANY OWNERS OR MORTGAGEES OF ANY REAL ESTATE (OR OF ANY
POSSESSORY INTEREST THEREIN) ON WHICH THE COLLATERAL, OR ANY PART THEREOF, IS
NOW OR HEREAFTER MAY BE LOCATED, MAY HAVE WITH RESPECT TO THE COLLATERAL, OR
SHALL SECURE AN AGREEMENT WHEREIN SUCH PERSONS SUBORDINATE THEIR RIGHTS, TITLES,
INTERESTS AND LIEN CLAIMS TO BANK’S LIEN IN, ON AND UPON THE COLLATERAL.

(H)                               BORROWER SHALL PROVIDE BANK WITH COPIES OF ALL
AGREEMENTS BETWEEN BORROWER AND ANY WAREHOUSE AT WHICH ANY COLLATERAL MAY, FROM
TIME TO TIME, BE KEPT AND ALL LEASE OR SIMILAR AGREEMENTS BETWEEN BORROWER AND
ANY OTHER PERSON, WHETHER BORROWER IS LESSOR OR LESSEE THEREUNDER.

(I)                                    IF ANY ACCOUNT ARISES OUT OF A CONTRACT
WITH THE UNITED STATES OF AMERICA, OR ANY OTHER GOVERNMENTAL AUTHORITY, BORROWER
SHALL PROMPTLY NOTIFY BANK THEREOF IN WRITING AND EXECUTE ANY INSTRUMENTS AND
TAKE ANY OTHER ACTION REQUIRED OR REQUESTED BY BANK TO PERFECT BANK’S LIEN ON
AND RIGHT TO COLLECT SUCH ACCOUNT UNDER THE PROVISIONS OF THE ASSIGNMENT OF
CLAIMS ACT OR OTHER APPLICABLE LAW.

(J)                                   BORROWER SHALL PROMPTLY NOTIFY BANK IN
WRITING OF THE INITIATION OF ANY COMMERCIAL TORT CLAIM SEEKING DAMAGES ON BEHALF
OF BORROWER IN EXCESS OF $500,000.00.  BORROWER SHALL EXECUTE AND DELIVER SUCH
STATEMENTS, DOCUMENTS AND NOTICES AND DO AND CAUSE TO BE DONE ALL SUCH THINGS AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE TO CREATE, PERFECT AND
MAINTAIN THE LIEN IN ANY COMMERCIAL TORT CLAIM.

9.6                                 Collection of Accounts; Segregation of
Proceeds, Etc.  Borrower covenants and agrees that, except to the extent that
Bank’s exercise of its rights and remedies hereunder or under any other Loan
Document shall prevent Borrower from doing so, Borrower will, at Borrower’s sole
expense, collect from the Account Debtor on each Account all amounts due thereon
as and when the same shall become due; and in the event of any default by any
Account Debtor justifying such action, Borrower shall have the authority, at
Borrower’s sole expense, to repossess any merchandise covered by any such
Account in accordance with the terms thereof and any applicable Law and to take
such other action with respect to any such Account or the merchandise covered
thereby as Borrower, in the absence of instructions from Bank, may deem
advisable.

51


--------------------------------------------------------------------------------


9.7                                 Collection Methods.  Borrower agrees that no
court action or other legal proceedings for garnishment, attachment,
repossession of property, detinue, or any attempt to repossess any merchandise
covered by any Account other than through legal proceedings, shall be done or
attempted to be done by Borrower except by or under the direction of competent
legal counsel.  Borrower agrees to indemnify and hold Bank harmless from any
loss or liability of any kind or character which may be asserted or sought to be
asserted against Bank by virtue of any suit filed, process issued or any
repossession or attempted repossession done or attempted by Borrower or at
Borrower’s direction or any endeavors that Borrower may make to collect or
enforce any Accounts or repossess any goods covered by any Account.

9.8                                 Verification of Accounts.  Borrower agrees
that any of Bank’s officers, employees or agents shall have the right, at any
time or times hereafter, in Bank’s name or in the name of Borrower, to verify
with any Account Debtor the validity or amount of, or any other matter relating
to, any Accounts by mail, telephone, telegraph or otherwise.

9.9                                 Notice Regarding Disputed Accounts. 
Borrower covenants and agrees that in the event any Eligible Account is subject
to a dispute between any Account Debtor and Borrower where the amount in
controversy exceeds $250,000.00, Borrower shall promptly provide Bank with
written notice thereof, explaining in detail the reason for the dispute, all
claims related thereto and the amount in controversy.

9.10                           Records, Schedules and Assignments.  Borrower
covenants and agrees that Borrower shall keep accurate Records of Borrower’s
Accounts and Inventory, and shall  promptly deliver to Bank, within 15 days
after demand of Bank (i) a detailed aged trial balance, in form and substance
acceptable to Bank, of all then-existing Accounts (“Schedule of Accounts”), (ii)
a current schedule of Inventory (“Schedule of Inventory”), (iii) the original or
a copy of all Documents evidencing or relating to the Accounts or Inventory so
scheduled, (iv) such other information relating to the then-existing Accounts
and Inventory as Bank shall reasonably request, and (v) formal written
assignments or schedules specifically describing the Accounts and Inventory and
confirming Bank’s Lien thereon.

9.11                           Visitation.  Borrower agrees to permit
representatives of Bank from time to time to visit and inspect the Collateral,
all Records related thereto, the premises upon which any of the Collateral is
located, and any of the other offices and properties of Borrower; to examine the
assets, books of account, and Records of Borrower; to discuss the affairs and
finances of Borrower with and be advised as to the same by the officers thereof;
and to verify the amount, quantity, value and condition of, or any other matter
relating to, the Collateral, all at such reasonable times and intervals as Bank
may desire.

9.12                           Use of Tangible Property.  Borrower covenants and
agrees (a) to comply with all applicable Laws governing the use of all Tangible
Property (except where a failure to so comply with such Laws would cause a
Material Adverse Effect), (b) to maintain all Tangible Property in good
condition and repair (normal wear and tear excepted), (c) to comply with the
material terms of any lease covering the premises wherein any Tangible Property
is located and to comply with all material requirements of any Governmental
Authority concerning such premises or the conduct of business therein where a
failure to so comply with such lease terms or Laws would cause a Material
Adverse Effect; and (d) not to lease any of the Tangible Property to any Person
or permit the same to be leased or used for hire otherwise than pursuant to any
Permitted Liens.

52


--------------------------------------------------------------------------------



9.13                           COLLATERAL EVIDENCED BY INSTRUMENTS OR DOCUMENTS
.  BORROWER COVENANTS AND AGREES THAT UPON BORROWER'S RECEIPT OF ANY COLLATERAL
WHICH IS EVIDENCED OR SECURED BY AN AGREEMENT, INSTRUMENT, DOCUMENT OR CHATTEL
PAPER AND UPON DEMAND OF BANK, BORROWER SHALL DELIVER THE ORIGINAL THEREOF (OR
EACH EXECUTED OR ORIGINAL COUNTERPART IF MORE THAN ONE) TO BANK, TOGETHER WITH
APPROPRIATE ENDORSEMENTS AND/OR ASSIGNMENTS IN FORM AND SUBSTANCE ACCEPTABLE TO
BANK.

9.14                           Maintaining Bank Accounts.  Borrower covenants
and agrees that until the termination of Bank’s Lien:

(A)                              BORROWER SHALL MAINTAIN ALL OF ITS BANK
ACCOUNTS (COLLECTIVELY, THE “BANK ACCOUNTS”), INCLUDING ANY DEPOSIT ACCOUNTS AND
DISBURSEMENT ACCOUNTS, ONLY WITH BANK (THE “APPROVED BANK ACCOUNTS”).

(B)                                UPON THE OCCURRENCE OF A DEFAULT AND THE
DEMAND OF BANK, BORROWER SHALL MAINTAIN LOCKBOXES AND BLOCKED DEPOSIT ACCOUNTS
(EACH A “LOCKBOX ACCOUNT”) ONLY WITH BANK AND WITH OTHER BANKS (EACH A “LOCKBOX
BANK”) THAT HAVE ENTERED INTO LETTER OR OTHER AGREEMENTS (EACH A “LOCKBOX
AGREEMENT”) APPROVED BY AND ACCEPTABLE TO BANK IN ITS DISCRETION.

(C)                                BORROWER SHALL IMMEDIATELY INSTRUCT EACH
PERSON OBLIGATED AT ANY TIME TO MAKE ANY PAYMENT TO BORROWER FOR ANY REASON TO
MAKE SUCH PAYMENT TO A LOCKBOX ACCOUNT, AND SHALL PAY TO BANK FOR DEPOSIT IN AN
APPROVED BANK ACCOUNT AS MAY BE FROM TIME TO TIME DESIGNATED BY BANK, AT THE END
OF EACH BUSINESS DAY, ALL PROCEEDS OF COLLATERAL AND ALL OTHER CASH RECEIVED BY
IT ON SUCH DAY.

(D)                               BORROWER SHALL INSTRUCT EACH LOCKBOX BANK TO
TRANSFER TO AN APPROVED BANK ACCOUNT DESIGNATED BY BANK, AT THE END OF EACH
BUSINESS DAY, IN SAME DAY FUNDS, AN AMOUNT EQUAL TO THE CREDIT BALANCE OF THE
LOCKBOX ACCOUNT IN SUCH LOCKBOX BANK.

(E)                                 UPON ANY TERMINATION OF ANY LOCKBOX
AGREEMENT OR OTHER AGREEMENT WITH RESPECT TO THE MAINTENANCE OF A LOCKBOX
ACCOUNT BY BORROWER OR ANY LOCKBOX BANK, BORROWER SHALL IMMEDIATELY NOTIFY ALL
PERSONS THAT WERE MAKING PAYMENTS TO SUCH LOCKBOX ACCOUNT TO MAKE ALL FUTURE
PAYMENTS TO ANOTHER LOCKBOX ACCOUNT OR TO AN APPROVED BANK ACCOUNT DESIGNATED BY
BANK.  BORROWER AGREES TO TERMINATE ANY OR ALL LOCKBOX ACCOUNT AND LOCKBOX
AGREEMENTS UPON REQUEST BY BANK.

9.15                           Filing Fees and Taxes.  Borrower covenants and
agrees to pay all recording and filing fees, revenue stamps, taxes and other
expenses and charges payable in connection with the execution and delivery to
Bank of this Agreement and the other Loan Documents, and the recording, filing,
satisfaction, continuation and release of any financing statements or other
instruments filed or recorded in connection herewith or therewith.

9.16                           Underlying Documentation.  Borrower covenants and
agrees that Borrower will, upon the request therefor by Bank, promptly deliver
possession to Bank of any or all of the Material Contracts.

9.17                           Further Assurances.  Borrower covenants and
agrees that, at Borrower’s cost and expense, upon request of Bank, Borrower
shall duly execute and deliver, or cause to be duly

53


--------------------------------------------------------------------------------


executed and delivered, to Bank such further instruments and documents and do
and cause to be done such further acts as may be reasonably necessary or proper
in the opinion of Bank or its counsel to carry out more effectively the
provisions and purposes of this Agreement.


ARTICLE X

10.                                 DEFAULT

10.1                           Events of Default.  The occurrence of any one or
more of the following events shall constitute an Event of Default hereunder:

(A)                              BORROWER SHALL FAIL TO PAY ANY INSTALLMENT OF
PRINCIPAL OR INTEREST OR FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AS AND WHEN THE SAME BECOMES DUE.

(B)                                ANY BORROWER PARTY SHALL FAIL TO PAY, PERFORM
OR OBSERVE ANY OTHER OBLIGATION, CONDITION, OR COVENANT TO BE OBSERVED OR
PERFORMED BY IT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND SUCH
FAILURE SHALL CONTINUE FOR TEN (10) DAYS (OR SUCH LONGER PERIOD UP TO THIRTY
(30) DAYS IF SUCH FAILURE IS NOT CAPABLE OF BEING CURED WITHIN TEN (10) DAYS,
PROVIDED THAT BORROWER PARTY HAS COMMENCED AND CONTINUES TO DILIGENTLY PURSUE
CURE OF SUCH FAILURE) AFTER:

(1)                                  NOTICE OF SUCH FAILURE FROM BANK;

(2)                                  ANY RESPONSIBLE OFFICER KNOWS OF ANY SUCH
FAILURE; OR

(3)                                  BANK IS NOTIFIED OF SUCH FAILURE OR SHOULD
HAVE BEEN SO NOTIFIED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.

(C)                                THERE SHALL OCCUR ANY DEFAULT OR EVENT OF
DEFAULT AS DEFINED AND PROVIDED UNDER ANY OTHER LOAN DOCUMENT.

(D)                               THERE SHALL OCCUR ANY DEFAULT OR EVENT OF
DEFAULT (AFTER THE EXPIRATION OF ANY APPLICABLE GRACE AND CURE PERIOD) UNDER ANY
AGREEMENT OF ANY BORROWER PARTY WITH ANY PERSON AND RELATING TO THE BORROWING OF
MONEY.

(E)                                 THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONTESTED BY ANY BORROWER PARTY,
AND/OR ANY BORROWER PARTY SHALL DENY THAT IT HAS ANY OR FURTHER LIABILITY OR
OBLIGATION HEREUNDER OR THEREUNDER.

(F)                                 ASSIGNMENT OR ATTEMPTED ASSIGNMENT BY
BORROWER OF THIS AGREEMENT, ANY RIGHTS HEREUNDER, OR ANY ADVANCE TO BE MADE
HEREUNDER, OR THE CONVEYANCE, LEASE, MORTGAGE, OR ANY OTHER ALIENATION OR
ENCUMBRANCE OF THE COLLATERAL OR ANY INTEREST THEREIN WITHOUT THE PRIOR WRITTEN
CONSENT OF BANK, EXCEPT FOR TRANSFERS PERMITTED HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT.

(G)                                EXCEPT AS OTHERWISE PERMITTED HEREIN, THE
TRANSFER OF BORROWER’S INTEREST IN, OR RIGHTS UNDER, THIS AGREEMENT BY OPERATION
OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, SUCH TRANSFER BY BORROWER AS
DEBTOR IN POSSESSION UNDER THE BANKRUPTCY CODE, OR BY A

54


--------------------------------------------------------------------------------


TRUSTEE FOR BORROWER UNDER THE BANKRUPTCY CODE, TO ANY THIRD PERSON, WHETHER OR
NOT THE OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT ARE ASSUMED BY SUCH THIRD
PERSON.

(H)                               THE INSTITUTION OF A FORECLOSURE OR OTHER
POSSESSORY ACTION AGAINST THE COLLATERAL OR ANY PART THEREOF, EXCEPT WHERE SUCH
ACTION WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(I)                                    THE DEATH OR DISSOLUTION OF ANY BORROWER
PARTY, OR ANY CHANGE IN CONTROL.

(J)                                   ANY FINANCIAL STATEMENT, REPRESENTATION,
WARRANTY OR CERTIFICATE MADE OR FURNISHED BY ANY BORROWER PARTY TO BANK IN
CONNECTION WITH THIS AGREEMENT, OR AS INDUCEMENT TO BANK TO ENTER INTO THIS
AGREEMENT, OR IN ANY SEPARATE STATEMENT OR DOCUMENT TO BE DELIVERED HEREUNDER TO
BANK, SHALL BE MATERIALLY FALSE, INCORRECT, OR INCOMPLETE WHEN MADE.

(K)                               THE OCCURRENCE OF ANY EVENT, ACT, CONDITION OR
OCCURRENCE OF WHATEVER NATURE WHEREIN THE LEGALITY, VALIDITY, OR ENFORCEABILITY
OF ANY PROVISION OF ANY LOAN DOCUMENT IS QUESTIONED OR CHALLENGED.

(L)                                 ANY BORROWER PARTY SHALL ADMIT ITS INABILITY
TO PAY ITS DEBTS AS THEY MATURE, OR SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF
ITSELF OR ANY OF ITS CREDITORS.

(M)                            PROCEEDINGS IN BANKRUPTCY, OR FOR REORGANIZATION
OF ANY BORROWER PARTY, OR FOR THE READJUSTMENT OF ANY OF ITS DEBTS, UNDER THE
BANKRUPTCY CODE, AS AMENDED, OR ANY PART THEREOF, OR UNDER ANY OTHER LAWS,
WHETHER STATE OR FEDERAL, FOR THE RELIEF OF DEBTORS, NOW OR HEREAFTER EXISTING,
SHALL BE COMMENCED BY ANY BORROWER PARTY, OR SHALL BE COMMENCED AGAINST ANY
BORROWER PARTY AND SHALL NOT BE DISCHARGED WITHIN SIXTY (60) DAYS OF
COMMENCEMENT.

(N)                               A RECEIVER OR TRUSTEE SHALL BE APPOINTED FOR
ANY BORROWER PARTY OR FOR ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY PROCEEDINGS
SHALL BE INSTITUTED FOR THE DISSOLUTION OR THE FULL OR PARTIAL LIQUIDATION OF
ANY BORROWER PARTY, AND SUCH RECEIVER OR TRUSTEE SHALL NOT BE DISCHARGED WITHIN
THIRTY (30) DAYS OF HIS APPOINTMENT, OR SUCH PROCEEDINGS SHALL NOT BE DISCHARGED
WITHIN SIXTY (60) DAYS OF ITS COMMENCEMENT, OR ANY BORROWER PARTY SHALL
DISCONTINUE BUSINESS OR MATERIALLY CHANGE THE NATURE OF ITS BUSINESS.

(O)                               ANY BORROWER PARTY SHALL SUFFER A FINAL
JUDGMENT FOR PAYMENT OF MONEY IN EXCESS OF $500,000.00 AND SHALL NOT DISCHARGE
THE SAME WITHIN A PERIOD OF THIRTY (30) DAYS UNLESS, PENDING FURTHER
PROCEEDINGS, EXECUTION HAS NOT BEEN COMMENCED OR IF COMMENCED HAS BEEN
EFFECTIVELY STAYED.

(P)                                 A JUDGMENT CREDITOR OF ANY BORROWER PARTY
SHALL OBTAIN POSSESSION OF ANY OF THE COLLATERAL WITH AN AGGREGATE VALUE OF MORE
THAN $500,000.00 BY ANY MEANS, INCLUDING, WITHOUT LIMITATION, LEVY, DISTRAINT,
REPLEVIN OR SELF-HELP.

(Q)                               THERE SHALL OCCUR ANY DEFAULT, EVENT OF
DEFAULT OR TERMINATION EVENT UNDER ANY WACHOVIA SWAP DOCUMENT FOR WHICH BORROWER
PARTY IS A DEFAULTING PARTY OR AN AFFECTED PARTY.

55


--------------------------------------------------------------------------------


Provided that with respect to each of the foregoing, an Event of Default will be
deemed to have occurred upon the occurrence of the applicable event without
notice being required if Bank is prevented from giving notice by Bankruptcy or
other applicable Law.

10.2                           No Advances After Default.  Upon the occurrence
and during the continuance of any Default, and notwithstanding any provision
contained herein or in any other Loan Document to the contrary, Bank shall have
the absolute right (i) to refuse to make, and shall be under no obligation to
make, any further Advances, and (ii) to refuse to issue any Letters of Credit.

10.3                           Acceleration.  All Obligations shall, at the
option of Bank, become immediately due and payable, Without Notice, upon the
occurrence of an Event of Default without further action of any kind.

10.4                           General Remedies.  Upon the occurrence of any
Event of Default, Bank shall have, in addition to the rights and remedies given
it by this Agreement and the other Loan Documents, all those allowed by all
applicable Laws, including but without limitation, the Uniform Commercial Code. 
Without limiting the generality of the foregoing, Bank may immediately, Without
Notice, sell at public or private sale or otherwise realize upon, the whole or,
from time to time, any part of the Collateral, or any interest which Borrower
may have therein.

10.5                           Bank’s Additional Rights and Remedies.  Upon the
occurrence of any Event of Default and except as may otherwise be prohibited or
expressly provided for to the contrary under applicable Law, in addition to any
rights or remedies Bank may otherwise have under this Agreement, any other Loan
Documents, or under applicable Laws, Without Notice, Bank shall have the right
to take any or all of the following actions at the same or different times:

(A)                              TO CANCEL BANK’S OBLIGATIONS ARISING UNDER THIS
AGREEMENT;

(B)                                TO INSTITUTE APPROPRIATE PROCEEDINGS TO
SPECIFICALLY ENFORCE PERFORMANCE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT;

(C)                                TO TAKE IMMEDIATE POSSESSION OF THE
COLLATERAL;

(D)                               TO APPOINT OR SEEK APPOINTMENT OF A RECEIVER,
WITHOUT NOTICE AND WITHOUT REGARD TO THE SOLVENCY OF BORROWER OR THE ADEQUACY OF
THE SECURITY, FOR THE PURPOSE OF PRESERVING THE COLLATERAL, PREVENTING WASTE,
AND TO PROTECT ALL RIGHTS ACCRUING TO BANK BY VIRTUE OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  ALL EXPENSES INCURRED IN CONNECTION WITH THE APPOINTMENT
OF SUCH RECEIVER, OR IN PROTECTING, PRESERVING, OR IMPROVING THE COLLATERAL,
SHALL BE CHARGED AGAINST BORROWER AND SHALL BE SECURED BY BANK’S LIEN;

(E)                                 TO PROCEED TO PERFORM ANY AND ALL OF THE
DUTIES AND OBLIGATIONS AND EXERCISE ALL THE RIGHTS AND REMEDIES OF BORROWER
CONTAINED IN THE ASSIGNED AGREEMENTS AS FULLY AS BORROWER COULD ITSELF;

(F)                                 TO NOTIFY ACCOUNT DEBTORS THAT ACCOUNTS HAVE
BEEN ASSIGNED TO BANK, DEMAND AND RECEIVE INFORMATION FROM ACCOUNT DEBTORS WITH
RESPECT TO ACCOUNTS, FORWARD INVOICES TO ACCOUNT DEBTORS DIRECTING THEM TO MAKE
PAYMENTS TO BANK, COLLECT ALL ACCOUNTS IN BANK’S OR BORROWER’S NAME AND TAKE
CONTROL OF ANY CASH OR NON-CASH PROCEEDS OF COLLATERAL;

56


--------------------------------------------------------------------------------


(G)                                TO ENFORCE PAYMENT OF ANY ACCOUNTS, TO
PROSECUTE ANY ACTION OR PROCEEDING WITH RESPECT TO ACCOUNTS, TO EXTEND THE TIME
OF PAYMENT OF ANY AND ALL ACCOUNTS, TO MAKE ALLOWANCES AND ADJUSTMENTS WITH
RESPECT THERETO AND TO ISSUE CREDITS IN THE NAME OF BANK OR BORROWER;

(H)                               TO SETTLE, COMPROMISE, EXTEND, RENEW, RELEASE,
TERMINATE OR DISCHARGE, IN WHOLE OR IN PART, ANY ACCOUNT OR DEAL WITH THE SAME
AS BANK MAY DEEM ADVISABLE;

(I)                                    TO REQUIRE BORROWER TO OPEN ALL MAIL ONLY
IN THE PRESENCE OF A REPRESENTATIVE OF BANK, WHO MAY TAKE THEREFROM ANY
REMITTANCE ON COLLATERAL;

(J)                                   TO CHARGE, SET-OFF AND OTHERWISE APPLY ALL
OR ANY PART OF THE OBLIGATIONS AGAINST THE DEPOSIT ACCOUNTS, OR ANY PART
THEREOF;

(K)                               TO EXERCISE ANY AND ALL RIGHTS AND REMEDIES OF
BORROWER UNDER OR IN CONNECTION WITH ANY ASSIGNED AGREEMENT OR OTHERWISE IN
RESPECT OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL RIGHTS OF
BORROWER TO DEMAND OR OTHERWISE REQUIRE PAYMENT OF ANY AMOUNT UNDER, OR
PERFORMANCE OF ANY PROVISION OF, ANY ASSIGNED AGREEMENT;

(L)                                 TO ENTER UPON THE PREMISES OF BORROWER OR
ANY OTHER PLACE OR PLACES WHERE THE COLLATERAL IS LOCATED AND KEPT, AND THROUGH
SELF-HELP AND WITHOUT JUDICIAL PROCESS, WITHOUT FIRST OBTAINING A FINAL JUDGMENT
OR GIVING BORROWER NOTICE AND OPPORTUNITY FOR A HEARING ON THE VALIDITY OF
BANK’S CLAIM, WITHOUT ANY PRE-SEIZURE HEARING AS A CONDITION TO REPOSSESSION
THROUGH COURT ACTION AND WITHOUT ANY OBLIGATION TO PAY RENT TO BORROWER, TO
REMOVE THE COLLATERAL THEREFROM TO THE PREMISES OF BANK OR OF ANY AGENT OF BANK,
FOR SUCH TIME AS BANK MAY DESIRE, IN ORDER EFFECTIVELY TO COLLECT OR LIQUIDATE
THE COLLATERAL;

(M)                            TO REQUIRE BORROWER, UPON THE REQUEST OF BANK, TO
ASSEMBLE THE INVENTORY, EQUIPMENT AND ANY OTHER PROPERTY INCLUDED IN THE
COLLATERAL AND MAKE IT AVAILABLE TO BANK AT PLACES WHICH BANK SHALL SELECT,
WHETHER AT BORROWER’S PREMISES OR ELSEWHERE, AND TO MAKE AVAILABLE TO BANK ALL
OF BORROWER’S PREMISES AND FACILITIES FOR THE PURPOSE OF BANK’S TAKING
POSSESSION OF, REMOVING OR PUTTING THE INVENTORY AND SUCH OTHER GOODS IN SALABLE
FORM;

(N)                               TO COLLECT, RECEIVE, APPROPRIATE, REPOSSESS
AND REALIZE UPON THE COLLATERAL, OR ANY PART THEREOF, AND TO SELL, LEASE,
ASSIGN, GIVE OPTION OR OPTIONS TO PURCHASE, OR SELL OR OTHERWISE DISPOSE OF AND
DELIVER THE COLLATERAL (OR CONTRACT TO DO SO), OR ANY PART THEREOF, IN ONE OR
MORE PARCELS, AT PUBLIC OR PRIVATE SALE OR SALES, AT ANY EXCHANGE BROKER’S BOARD
OR AT ANY OF BANK’S OFFICES OR ELSEWHERE, AT SUCH PRICES AS BANK MAY DEEM BEST,
FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT
RISK.  BANK SHALL HAVE THE RIGHT UPON ANY SUCH PUBLIC SALE OR SALES, AND TO THE
EXTENT PERMITTED BY LAW, TO PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL SO
SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION, WHICH EQUITY OF REDEMPTION
BORROWER HEREBY RELEASES.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
WAIVES ALL CLAIMS, DAMAGES, AND DEMANDS AGAINST BANK ARISING OUT OF THE
REPOSSESSION, RETENTION OR SALE OF THE COLLATERAL;

(O)                               TO USE, AND TO PERMIT ANY PURCHASER OF ANY OF
THE COLLATERAL FROM BANK TO USE WITHOUT CHARGE, BORROWER’S LABELS, GENERAL
INTANGIBLES, AND ADVERTISING MATTER OR ANY PROPERTY OF A SIMILAR NATURE, AS IT
PERTAINS TO, OR IS INCLUDED IN, ANY OF THE COLLATERAL, IN

57


--------------------------------------------------------------------------------


ADVERTISING FOR SALE, PREPARING FOR SALE AND SELLING ANY COLLATERAL, AND
FINISHING THE MANUFACTURE, PROCESSING, FABRICATION, PACKAGING AND DELIVERY OF
THE INVENTORY, AND BORROWER’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE
AGREEMENTS SHALL INURE TO BANK’S BENEFIT;

(P)                                 TO SEND ANY WRITTEN NOTICE TO BORROWER
REQUIRED BY LAW OR THIS AGREEMENT IN THE MANNER SET FORTH IN THIS AGREEMENT; AND
ANY NOTICE SENT BY BANK IN SUCH MANNER AT LEAST TEN (10) BUSINESS DAYS (COUNTING
THE DATE OF SENDING) PRIOR TO THE DATE OF A PROPOSED DISPOSITION OF THE
COLLATERAL SHALL BE DEEMED TO BE REASONABLE NOTICE (PROVIDED, HOWEVER, THAT
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE 10 DAYS’ NOTICE IF, UNDER
THE APPLICABLE CIRCUMSTANCES, A SHORTER PERIOD OF TIME WOULD BE ALLOWED UNDER
APPLICABLE LAW); AND

(Q)                               TO EXERCISE, IN ADDITION TO ALL OTHER RIGHTS
WHICH IT HAS UNDER THIS AGREEMENT OR OTHER APPLICABLE LAW, ALL OF THE RIGHTS AND
REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL CODE OR
OTHER APPLICABLE LAW.

10.6                           Right of Set-Off.  Upon the occurrence of and
during the continuance of any Default, Bank may, and is hereby authorized by
Borrower, at any time and from time to time, to the fullest extent permitted by
applicable Laws, and Without Notice to Borrower, set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and any other Indebtedness at any time owing by Bank to, or for the credit
or the account of, Borrower against any or all of the Obligations now or
hereafter existing whether or not such Obligations have matured and irrespective
of whether Bank has exercised any other rights that it has or may have with
respect to such Obligations, including without limitation any acceleration
rights.  The aforesaid right of set-off may be exercised by Bank against
Borrower or against any trustee in Bankruptcy, debtor in possession, assignee
for the benefit of the creditors, receiver, or execution, judgment or attachment
creditor of Borrower, or such trustee in Bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by Bank prior to the making, filing or issuance, or
service upon Bank of, or of notice of, any such petition; assignment for the
benefit of creditors; appointment or application for the appointment of a
receiver; or issuance of execution, subpoena, order or warrant.  Bank agrees to
promptly notify Borrower after any such set-off and application, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of Bank under this Section are in addition to the
other rights and remedies (including, without limitation, other rights of
set-off) which Bank may have.

10.7                           No Limitation on Rights and Remedies.  The
enumeration of the powers, rights and remedies in this Article shall not be
construed to limit the exercise thereof to such time as an Event of Default
occurs if, under applicable Law or any other provision of this Agreement or any
other Loan Document, Bank has any of such powers, rights and remedies regardless
of whether an Event of Default has occurred, and any limitation contained herein
or in any of the other Loan Documents as to Bank’s exercise of any power, right
or remedy for a period of time only during the continuance of an Event of
Default shall only be applicable at such time as Bank shall have actual
knowledge that such Event of Default is no longer continuing and for a
reasonable time thereafter as may be necessary for Bank to cease the exercise of
such powers, rights and remedies (it being expressly understood and agreed that
until such time as Bank shall obtain such knowledge and after the expiration of
such reasonable time, Bank shall have no liability

58


--------------------------------------------------------------------------------


whatsoever for the commencement of or continuing exercise of any such power,
right or remedy).

10.8                           Repossession of the Collateral; Care and Custody
of the Collateral, Etc.  Borrower agrees to give Bank notice in the manner set
forth in this Agreement within 24 hours of the time of repossession of the
Collateral, or any part thereof, by Bank as to any other property of Borrower
alleged to have been left on, upon or in the repossessed Collateral at the time
of repossession; and such notice shall be an express condition precedent to any
action or suit for loss or damages in connection therewith.  Borrower further
agrees that Bank may hold any such property of Borrower without liability for a
reasonable time after any such notice is received, and that Bank will have a
reasonable time to notify Borrower as to where Borrower can collect such
property.  Borrower agrees that if Bank shall repossess the Collateral, or any
part thereof, at a time when no Event of Default shall have occurred hereunder,
and the repossessed Collateral is thereafter returned to Borrower, the damages
therefor, if any, shall not exceed the fair rental value of the repossessed
Collateral for the time it was in Bank’s possession.  Borrower hereby expressly
and irrevocably consents to, and to the extent that Borrower may lawfully do so,
invites Bank and its agents to come upon any premises on which the Collateral,
or any part thereof, is now or hereafter located for any and all purposes
related to the Collateral including without limitation repossession of the
Collateral, or any part thereof.  To the extent that Borrower may lawfully do
so, Borrower further covenants and warrants that (a) any entry by Bank and its
agents upon such premises for the purpose of repossessing the Collateral, or any
part thereof, shall not be trespass upon such premises, and (b) any such
repossession shall not constitute conversion of the Collateral, or any part
thereof, and Borrower further agrees to indemnify and hold Bank harmless
against, and hereby releases Bank from any actions, costs, obligations or
expenses arising directly, indirectly or remotely from any attempt to enter such
premises and repossess the Collateral, or any part thereof.  Bank shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if it takes such reasonable actions for that
purpose as Borrower shall request in writing, but Bank shall have sole power to
determine whether such actions are reasonable.  Any omission to do any act not
requested by Borrower shall not be deemed a failure to exercise reasonable
care.  Borrower shall at all times be responsible for the preservation of the
Collateral and shall be liable for any failure to realize upon, or to exercise
any right or power with respect to, the Collateral, or for any delay in so
doing, whether or not the Collateral is in Borrower’s possession.

10.9                           Application of Proceeds.  Except as otherwise
expressly required to the contrary by applicable Law or any other Loan Document,
the net cash proceeds resulting from the exercise of any of the rights and
remedies of Bank under this Agreement, after deducting all charges, expenses,
costs and Attorneys’ Fees relating thereto, shall be applied by Bank to the pro
rata payment of the Obligations, and Borrower shall remain liable to Bank for
any deficiency.

10.10                     Attorney-in-Fact.  Borrower hereby constitutes and
appoints Bank, or any other Person whom Bank may designate upon notice to
Borrower, as Borrower’s attorney-in-fact (such appointment being coupled with an
interest and being irrevocable until Bank’s Lien shall have been terminated in
writing as set forth in this Agreement), at Borrower’s sole cost and expense, to
exercise any one or more of the following rights and powers at any time after
the occurrence and during the continuance of an Event of Default (and all acts
of such attorney-in-fact taken pursuant to this Section are hereby ratified and
approved by Borrower, and said attorney shall not be liable for any acts or
omissions nor for any error of judgment or mistake of fact or law):

59


--------------------------------------------------------------------------------


(A)                              TO TAKE OR TO BRING, IN THE NAME OF BANK OR IN
THE NAME OF BORROWER, ALL STEPS, ACTION, SUITS OR PROCEEDING DEEMED BY BANK
NECESSARY OR DESIRABLE TO EFFECT COLLECTION OF THE ACCOUNTS;

(B)                                TO SETTLE, ADJUST, COMPROMISE, EXTEND, RENEW,
DISCHARGE, TERMINATE OR RELEASE THE ACCOUNTS IN WHOLE OR IN PART;

(C)                                TO SETTLE, ADJUST OR COMPROMISE ANY LEGAL
PROCEEDINGS BROUGHT TO COLLECT THE ACCOUNTS;

(D)                               TO NOTIFY ACCOUNT DEBTORS TO MAKE PAYMENTS ON
THE ACCOUNTS DIRECTLY TO BANK OR TO A LOCKBOX DESIGNATED BY BANK;

(E)                                 TO TRANSMIT TO ACCOUNT DEBTORS NOTICE OF
BANK’S INTEREST IN THE ACCOUNTS AND TO DEMAND AND RECEIVE FROM SUCH ACCOUNT
DEBTORS AT ANY TIME, IN THE NAME OF BANK OR OF BORROWER, INFORMATION CONCERNING
THE ACCOUNTS AND THE AMOUNTS OWING THEREON;

(F)                                 TO USE BORROWER’S STATIONERY AND SIGN THE
NAME OF BORROWER TO VERIFICATIONS OF THE ACCOUNTS AND NOTICES THEREOF TO ACCOUNT
DEBTORS;

(G)                                TO SELL OR ASSIGN ANY OF THE COLLATERAL UPON
SUCH TERMS, FOR SUCH AMOUNTS AND AT SUCH TIME OR TIMES AS BANK DEEMS ADVISABLE,
AND TO EXECUTE ANY BILLS OF SALE OR ASSIGNMENTS IN THE NAME OF BORROWER IN
RELATION THERETO;

(H)                               TO TAKE CONTROL, IN ANY MANNER, OF ANY ITEM OF
PAYMENT ON, OR PROCEEDS OF, COLLATERAL;

(I)                                    TO PREPARE, FILE AND SIGN BORROWER’S NAME
ON ANY PROOF OF CLAIM IN BANKRUPTCY OR SIMILAR DOCUMENT AGAINST ANY ACCOUNT
DEBTOR;

(J)                                   TO PREPARE, FILE AND SIGN BORROWER’S NAME
ON ANY NOTICE OF LIEN, ASSIGNMENT OR SATISFACTION OF LIEN OR SIMILAR DOCUMENT IN
CONNECTION WITH THE COLLATERAL;

(K)                               TO SIGN OR ENDORSE THE NAME OF BORROWER UPON
ANY CHATTEL PAPER, DOCUMENT, INSTRUMENT, INVOICE, FREIGHT BILL, BILL OF LADING,
WAREHOUSE RECEIPT OR SIMILAR DOCUMENT OR AGREEMENT RELATING TO THE COLLATERAL;

(L)                                 TO USE THE INFORMATION RECORDED ON OR
CONTAINED IN ANY DATA PROCESSING EQUIPMENT AND COMPUTER HARDWARE AND SOFTWARE
RELATING TO THE COLLATERAL TO WHICH BORROWER HAS ACCESS;

(M)                            TO ENTER INTO CONTRACTS OR AGREEMENTS FOR THE
PROCESSING, FABRICATION, PACKAGING AND DELIVERY OF THE COLLATERAL AS SAID
ATTORNEY-IN-FACT OR BANK MAY FROM TIME TO TIME DEEM APPROPRIATE AND CHARGE
BORROWER’S ACCOUNT FOR ANY COSTS THEREBY INCURRED;

(N)                               TO RECEIVE, TAKE, ENDORSE, ASSIGN AND DELIVER
IN BANK’S NAME OR IN THE NAME OF BORROWER ANY AND ALL CHECKS, NOTES, DRAFTS AND
OTHER INSTRUMENTS;

60


--------------------------------------------------------------------------------


(O)                               TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL
ADDRESSED TO BORROWER AND TO NOTIFY POSTAL AUTHORITIES TO CHANGE THE ADDRESS FOR
THE DELIVERY THEREOF TO SUCH ADDRESS AS BANK MAY DESIGNATE; AND

(P)                                 TO DO ALL ACTS AND THINGS NECESSARY, IN
BANK’S DISCRETION, TO FULFILL BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT AND TO
OTHERWISE CARRY OUT THE PURPOSES OF THIS AGREEMENT.

10.11                     Default Costs.  Borrower hereby agrees to pay to Bank
upon demand all Default Costs incurred by Bank, which agreement shall be a
continuing agreement and shall survive payment of the Loans and termination of
this Agreement.


ARTICLE XI

11.                                 MISCELLANEOUS

11.1                           Termination of Bank’s Lien.  This Agreement and
Bank’s Lien will not be terminated until one of Bank’s officers signs a written
termination or satisfaction agreement to such effect.  Even if all of the
Obligations owing to Bank Parties at any time should be paid, Bank’s Lien will
continue to secure any Obligations of any Borrower Party thereafter arising
until the written termination or satisfaction agreement referred to above has
been executed by Bank (provided that Bank agrees to promptly provide a written
termination or satisfaction agreement upon request of Borrower, provided that
Bank has no obligation to make any further Advances, and there is not existing
any Default).  Except as otherwise expressly provided for in this Agreement, no
termination of this Agreement shall in any way affect or impair the
representations, warranties, agreements, covenants, obligations, duties and
Obligations of any Borrower Party or the powers, rights, and remedies of Bank
under this Agreement with respect to any transaction or event occurring prior to
such termination, all of which shall survive such termination.  Except as may
otherwise expressly be provided herein to the contrary, in no event shall Bank
be obligated to terminate Bank’s Lien or return or release the Collateral or any
portion thereof to Borrower (a) until payment in full of the Obligations
(including termination of all transactions outstanding under any Wachovia Swap
Documents and payment in full of all amounts payable thereunder), or (b) if Bank
is obligated to extend credit to or for the benefit of Borrower under this
Agreement.

11.2                           Construction.  The provisions of this Agreement
shall be in addition to those of any other Loan Document and any guaranty,
pledge or security agreement, mortgage, deed of trust, security deed, note or
other evidence of liability given by any Borrower Party to or for the benefit of
any Bank Party, all of which shall be construed as complementary to each other,
and all existing liabilities and obligations of any Borrower Party to any Bank
Party and any Liens heretofore granted to or for the benefit of any Bank Party
shall, except and only to the extent expressly provided herein to the contrary,
remain in full force and effect, and shall not be released, impaired,
diminished, or in any other way modified or amended as a result of the execution
and delivery of this Agreement or any other Loan Document or by the agreements
and undertaking of any Borrower Party contained herein and therein.  Nothing
herein contained shall prevent any Bank Party from enforcing any or all other
notes, guaranties, pledges or security agreements, mortgages, deeds of trust, or
security deeds in accordance with their respective terms.  In the event of a
conflict between any of the provisions of this Agreement, the Notes, any

61


--------------------------------------------------------------------------------


one or more of the Security Documents or any other Loan Document, the provisions
most favorable to Bank Parties shall control.

11.3                           Indemnity.  Borrower hereby agrees to indemnify
Bank Parties and their respective officers, directors, agents, and attorneys
against, and to hold Bank Parties and all such other Persons harmless from all
Indemnified Losses resulting from any representation or warranty made by any
Borrower Party or on any Borrower Party’s behalf pursuant to this Agreement
having been false when made, or resulting from any Borrower Party’s breach of
any of the covenants set forth in this Agreement, which indemnification is in
addition to, and not in derogation of, any statutory, equitable, or common law
right or remedy Bank Parties may have for breach of representation, warranty,
statement or covenant or otherwise may have under any of the Loan Documents. 
This agreement of indemnity shall be a continuing agreement and shall survive
payment of the Loans and termination of this Agreement.

11.4                           Bank’s Consent.  Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent, or
the exercise of Bank’s judgment or discretion is required or permitted, the
granting or denial of such approval or consent and the exercise of such judgment
or discretion shall be (a) within the sole discretion of Bank; and (b) deemed to
have been given only by a specific writing intended for the purpose given and
executed by Bank.

11.5                           Enforcement and Waiver by Bank.  Bank shall have
the right at all times to enforce the provisions of this Agreement, the Notes,
and each of other Loan Documents in strict accordance with the terms hereof and
thereof, notwithstanding any conduct or custom on the part of Bank in refraining
from so doing at any time or times.  The failure of Bank at any time or times to
enforce its rights under such provisions, strictly in accordance with the same,
shall not be construed as having created a custom in any way or manner contrary
to specific provisions of this Agreement or as having in any way or manner
modified or waived the same.  All rights and remedies of Bank are cumulative and
the exercise of one right or remedy shall not be deemed a waiver or release of
any other right or remedy.

11.6                           No Representation, Assumption, or Duty.  Nothing,
including any Advance or acceptance of any document or instrument, shall be
construed as a representation or warranty, express or implied, to any Person by
any Bank Party.  Any inspection or audit of the Collateral or the Records of
Borrower, or the procuring of documents and financial and other information, by
or on behalf of any Bank Party shall be for Bank Parties’ protection only, and
shall not constitute any assumption of responsibility by any Bank Party with
respect thereto or relieve Borrower of any of Borrower’s obligations.

11.7                           Expenses of Bank.  Borrower will, on demand,
reimburse Bank for all expenses incurred by Bank in connection with the closing
of the Loans and the preparation, negotiation, amendment, modification,
interpretation, administration or enforcement of this Agreement and the other
Loan Documents and/or in the collection of any amounts owing from any Borrower
Party or any other Person to Bank under this Agreement or any other Loan
Document and, until so paid, the amount of such expenses shall be added to and
become part of the amount of the Obligations.

62


--------------------------------------------------------------------------------


11.8                           Attorneys’ Fees.  If at any time or times
hereafter Bank employs counsel to advise or provide other representation with
respect to this Agreement, any Loan Document, or any other agreement, document
or instrument heretofore, now or hereafter executed by any Borrower Party and
delivered to Bank with respect to the Obligations, or to commence, defend or
intervene, file a petition, complaint, answer, motion or other pleadings or to
take any other action in or with respect to any pending, threatened or
anticipated suit or proceeding relating to this Agreement, any Loan Document, or
any other agreement, instrument or document heretofore, now or hereafter
executed by any Borrower Party and delivered to Bank with respect to the
Obligations, or to represent Bank in any litigation with respect to the affairs
of any Borrower Party, or to enforce any rights of Bank or obligations of any
Borrower Party or any other Person which may be obligated to Bank by virtue of
this Agreement, any Loan Document, or any other agreement, document or
instrument heretofore, now or hereafter delivered to Bank by or for the benefit
of any Borrower Party with respect to the Obligations, or to collect from any
Borrower Party any amounts owing hereunder, then in any such event, all of the
Attorneys’ Fees incurred by Bank arising from such services and any expenses,
costs and charges relating thereto shall constitute additional obligations of
Borrower payable on demand and, until so paid, shall be added to and become part
of the Obligations.

11.9                           Exclusiveness.  This Agreement, the Notes, the
Security Documents, and any other Loan Documents made pursuant hereto are made
for the sole protection of Borrower Parties, Bank Parties, and Bank Parties’
successors and assigns, and no other Person shall have any right of action
hereunder.

11.10                     WAIVER OF PUNITIVE DAMAGES.  BORROWER AGREES THAT WITH
RESPECT TO ANY CLAIM OF BORROWER ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, IN NO EVENT SHALL BORROWER HAVE A REMEDY OF, OR SHALL BANK BE LIABLE
FOR, INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, AND
BORROWER WAIVES ANY RIGHT OR CLAIM TO SUCH DAMAGES BORROWER MAY HAVE OR WHICH
MAY ARISE IN THE FUTURE IN CONNECTION WITH THE LOANS OR THE LOAN DOCUMENTS,
WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIAL PROCESS OR
OTHERWISE.

11.11                     Waiver and Release by Borrower.  Borrower (A) waives
protest of all commercial paper at any time held by Bank on which Borrower is
any way liable; (B) waives notice of acceleration and of intention to
accelerate; (C) waives notice and opportunity to be heard, after acceleration,
before exercise by Bank of the remedies of self-help, set-off, or of other
summary procedures permitted by any applicable Laws or by any agreement with
Borrower, and except where required hereby or by any applicable Laws which
requirement cannot be waived, notice of any other action taken by Bank; and (D)
releases Bank Parties and their respective officers, attorneys, agents and
employees from all claims for loss or damage caused by any act or omission on
the part of any of them in connection with the Obligations, the Loan Documents
or the Wachovia Swap Documents.

11.12                     Limitation on Waiver of Notice, Etc.  Notwithstanding
any provision of this Agreement to the contrary, to the extent that any
applicable Law expressly limits any waiver of any right contained herein or in
any other Loan Document (including any waiver of any notice or other demand),
such waiver shall be ineffective to such extent.

63


--------------------------------------------------------------------------------


11.13                     Additional Costs.  In the event that any applicable
Law now or hereafter in effect and whether or not presently applicable to Bank,
or any interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by Bank
with any guideline, request or directive of any such Governmental Authority
(whether or not having the force of law), shall (i) affect the basis of taxation
of payments to Bank of any amounts payable by Borrower under this Agreement
(other than taxes imposed on the overall net income of Bank), or (ii) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
Bank, or (iii) impose any other condition with respect to this Agreement, the
Notes or the Loans, or (iv) affect the amount of capital required or expected to
be maintained by Bank, and the result of any of the foregoing is to increase the
cost to Bank of making, funding or maintaining the Loans or to reduce the amount
of any amount receivable by Bank thereon, then Borrower shall pay to Bank from
time to time, upon request by Bank, additional amounts sufficient to compensate
Bank for such increased cost or reduced amount receivable to the extent Bank is
not compensated therefor in the computation of the interest rate applicable to
the Loans.  A statement as to the amount of such increased cost or reduced
amount receivable, prepared in good faith and in reasonable detail by Bank and
submitted by Bank to Borrower, shall be conclusive and binding for all purposes
absent manifest error in computation.

11.14                     Illegality and Impossibility.  In the event that any
applicable Law now or hereafter in effect and whether or not presently
applicable to Bank, or any interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of such
Governmental Authority (whether or not having the force of law), including
without limitation exchange controls, shall make it unlawful or impossible for
Bank to maintain any Loan under this Agreement, Borrower shall upon receipt of
reasonable notice thereof from Bank repay in full the then outstanding principal
amount of such Loan, together with all accrued interest thereon to the date of
payment and all amounts owing to Bank, (a) on the last day of the then current
interest period applicable to such Loan if Bank may lawfully continue to
maintain such Loan to such day, or (b) immediately if Bank may not continue to
maintain such Loan to such day.

11.15                     Participation.  Notwithstanding any other provision of
this Agreement, Borrower understands and agrees that Bank may enter into
participation or other agreements with Participants whereby Bank will allocate
certain percentages of its commitment to them and/or assign all or a portion of
its rights and obligations under this Agreement.  Borrower acknowledges and
agrees that, for the convenience of all parties, this Agreement is being entered
into with Bank only and that its obligations under this Agreement are undertaken
for the benefit of, and as an inducement to each such Participant as well as
Bank, and Borrower hereby agrees that, at Bank’s election and upon notice from
Bank to Borrower, each such Participant shall have the same rights and/or
obligations as if it were an original party to this Agreement.  Borrower hereby
grants to each such Participant, the right to set off deposit accounts
maintained by Borrower with such Participant in accordance with this Agreement. 
Borrower authorizes Bank to disclose financial and other information regarding
Borrower to Participants and potential Participants.

11.16                     Binding Effect, Assignment.  This Agreement shall
inure to the benefit of, and shall be binding upon, the respective successors
and permitted assigns of the parties hereto.

64


--------------------------------------------------------------------------------


Borrower has no right to assign any of its rights or obligations hereunder
without the prior written consent of Bank.

11.17                     Entire Agreement, Amendments.  This Agreement,
including the Exhibits hereto, all of which are hereby incorporated herein by
reference, and the documents executed and delivered pursuant hereto, constitute
the entire agreement between the parties, and may be amended only by a writing
signed on behalf of each party.

11.18                     Severability.  If any provision of this Agreement, the
Notes, or any of the other Loan Documents shall be held invalid under any
applicable Laws, such invalidity shall not affect any other provision of this
Agreement or such other instrument or agreement that can be given effect without
the invalid provision, and, to this end, the provisions hereof are severable.

11.19                     Headings.  The section and paragraph headings hereof
are inserted for convenience of reference only, and shall not alter, define, or
be used in construing the text of such sections and paragraphs.

11.20                     Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one and the same instrument.

11.21                     Seal.  This Agreement is intended to take effect as an
instrument under seal.


ARTICLE XII

12.                                 SUBMISSION TO JURISDICTION, GOVERNING LAW
AND NOTICES

12.1                           Notices.  Any notices or consents required or
permitted by this Agreement shall be in writing and shall be deemed delivered if
delivered in person or if sent by certified mail, postage prepaid, return
receipt requested, or by nationally-recognized overnight courier service (such
as Federal Express), as follows, unless such address is changed by written
notice hereunder:

(A)

If to Borrowers:

 

 

 

 

 

KMG Chemicals, Inc.

 

 

10611 Harwin Drive, Suite 402

 

 

Houston, Texas 77036-1534

 

 

Attention: Mr. John V. Sobchak

 

 

 

 

 

KMG-Bernuth, Inc.

 

 

10611 Harwin Drive, Suite 402

 

 

Houston, Texas 77036-1534

 

 

Attention: Mr. John V. Sobchak

 

65


--------------------------------------------------------------------------------


 

(B)

If to Bank:

 

 

 

 

 

Wachovia Bank, National Association

 

 

P.O. Box 2554

 

 

Birmingham, Alabama 35290

 

 

Mail Code AL0029

 

 

 

 

 

and in the case of any consent or approval required of Bank or any notice of any
alleged breach of any of Bank’s obligations under any Loan Document,

 

 

 

 

 

with a copy to:

 

 

 

 

 

Ray D. Gibbons, Esq.

 

 

Burr & Forman LLP

 

 

420 North 20th Street

 

 

Suite 3400

 

 

Birmingham, Alabama 35203

 

12.2                           Governing Law.  This Agreement is entered into
and performable in Jefferson County, Alabama, and the substantive Laws, without
giving effect to principles of conflict of laws, of the United States and the
State of Alabama shall govern the construction of this Agreement and the
documents executed and delivered pursuant hereto, and the rights and remedies of
the parties hereto and thereto, except to the extent that the Uniform Commercial
Code or other applicable Law requires that the perfection, the effect of
perfection or non-perfection, the priority of Bank’s Lien under the Loan
Documents, or the enforcement of certain of Bank’s remedies with respect to the
Collateral, be governed by the Laws of another Jurisdiction.


12.3                           SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL,
ETC.

(A)                              BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(1)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF ALABAMA, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE NORTHERN DISTRICT OF ALABAMA, AND APPELLATE COURTS
FROM ANY THEREOF;

(2)                                  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

66


--------------------------------------------------------------------------------


(3)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
BORROWER AT ITS ADDRESS SET FORTH IN THIS AGREEMENT OR AT SUCH OTHER ADDRESS OF
WHICH BANK SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

(4)                                  AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

(B)                                EACH OF BORROWER AND BANK HEREBY:

(1)                                  IRREVOCABLY AND UNCONDITIONALLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE
AS TO ANY MATTER ARISING DIRECTLY OR INDIRECTLY OUT OF OR WITH RESPECT TO THIS
AGREEMENT, THE NOTES, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH; AND

(2)                                  AGREES THAT ANY OF THEM MAY FILE A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED FOR AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY,
AND THAT ANY DISPUTE OR CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN OR AMONG THEM
SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

* * * * *

67


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

 

BORROWERS:

 

 

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

 

 

By:

/s/ John V. Sobchak

 

Its:

CFO

 

 

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

 

 

By:

/s/ J. Neal Butler

 

Its:

President

 

 

 

 

BANK:

 

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

Alan T. Drennan

 

Its:

Senior Vice President

 

68


--------------------------------------------------------------------------------